Exhibit 10.57

 

Execution Copy

 

 

REDUCING NOTE FACILITY AGREEMENT

 

 

among

 

 

FIRSTCITY COMMERCIAL CORPORATION

 

and

 

FH PARTNERS LLC

 

as Borrowers

 

 

and

 

 

FLBG CORPORATION

 

as a Guarantor

 

BANK OF SCOTLAND PLC
AND BOS (USA) INC.

as Lenders,

 

with

 

BANK OF SCOTLAND PLC,

acting through its New York Branch,

as Agent and Collateral Agent

 

--------------------------------------------------------------------------------

 

Dated as of June 25, 2010

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------


 

REDUCING NOTE FACILITY AGREEMENT

 

REDUCING NOTE FACILITY AGREEMENT, dated as of June 25, 2010 among FIRSTCITY
COMMERCIAL CORPORATION, a Texas corporation (“FC Commercial”), FH PARTNERS LLC,
a Texas limited liability company (“FH Partners”) (FC Commercial and FH Partners
each a “Borrower” and together, the “Borrowers”), FLBG CORPORATION, a Texas
corporation, as Guarantor (“FLBG”), the financial institutions from time to time
party hereto as Senior Lenders (the “Senior Lenders”), and BoS (USA) Inc., a
Delaware corporation (“BoS (USA)”)(the “Subordinated Lender” and together with
the Senior Lenders, the “Lenders”) and BANK OF SCOTLAND PLC, acting through its
New York branch, as agent for Lenders (in such capacity, “Agent”) and as
collateral agent for Lenders(in such capacity, “Collateral Agent”).

 

W I T N E S S E T H :

 

WHEREAS, the Borrowers’ Affiliate, FirstCity Financial Corporation, a Delaware
corporation (“FCFC”), and the Lenders and the Agent are parties to a certain
Revolving Credit Agreement dated as of November 12, 2004 (as the same has been
amended from time to time, the “Revolving Credit Agreement”);

 

WHEREAS, FH Partners and the Lenders and the Agent are parties to a certain
Revolving Credit Agreement dated as of August 26, 2005 (as the same has been
amended from to time to time, the “FH Partners Credit Agreement”) evidencing
loans thereunder (such loans, together with the loans under the Revolving Credit
Agreement, collectively, the “Senior Loan”);

 

WHEREAS, FCFC and BoS (USA). are parties to a certain Subordinated Delayed Draw
Credit Agreement dated as of September 5, 2007 (as the same has been amended
from time to time, the “Subordinated Credit Agreement”) evidencing loans
thereunder (the “Subordinated Loan”) (the Revolving Credit Agreement, the FH
Partners Credit Agreement and the Subordinated Credit Agreement together, the
“Existing Credit Agreements”);

 

WHEREAS, the Borrowers and FCFC have requested that the Lenders permit the
Existing Credit Agreements to be consolidated, amended and restated in their
entirety by this Agreement;

 

WHEREAS , it is the intent of the parties hereto that this Agreement shall be an
amendment of the Existing Credit Agreements and not a novation thereof;

 

WHEREAS, the Lenders are willing to permit the Existing Credit Agreements to be
consolidated, amended and restated in their entirety by this Agreement and
Borrowers hereby shall assume the obligations under the Existing Credit
Agreements as consolidated, amended and restated in their entirety by this
Agreement; and

 

WHEREAS, the parties hereto agree that the Lenders shall have no obligation to
provide any additional Loans or issue any new Letters of Credit under the
Existing Credit Agreements, under this Agreement or under any other agreement,
instrument or Loan Documents, except for Loans to be made upon presentment of
the existing Letters of Credit (as defined herein) as set forth in this
Agreement.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

Section 1.                                           DEFINITIONS.

 

(a)           Terms used in this Agreement which are defined in Annex I hereto
shall have the meanings specified in such Annex I hereto (unless otherwise
defined herein) and shall include in the singular number the plural and in the
plural number the singular.

 

(b)           Unless otherwise specified, each reference in this Agreement or in
any other Loan Document to a Loan Document shall mean such Loan Document as the
same may from time to time be amended, extended, restated, supplemented or
otherwise modified.

 

(c)           All references to Sections in this Agreement or in Annex I hereto
shall be deemed references to Sections in this Agreement unless otherwise
specified.

 

(d)           As used in this Agreement and the other Loan Documents, the terms
“including” and “such as” are illustrative and not limitative.

 

Section 2.                                           THE OUTSTANDING LOANS.

 

2.1          The Outstanding Loans and Letters of Credit.

 

(a)           On and as of the date hereof, the outstanding principal balance of
the loans (each a “Loan” and collectively the “Loans”) and Letters of Credit
under the respective Existing Credit Agreements is as follows:

 

Revolving Credit Agreement

-

 

$

174,616,768.94

 

 

 

 

 

 

LC Outstandings

-

 

$

22,350,000

 

 

 

 

 

 

FH Partners Credit Agreement

-

 

$

46,641,875.14

 

 

 

 

 

 

Subordinated Credit Agreement

-

 

$

25,000,000

 

 

 

 

 

 

Total:

 

 

$

268,608,644.08

 

 

On and as of the date hereof, the outstanding balance of Loans made in Euros is
€19,673,574.44 (the equivalent of $24,605,372.65 US Dollars).

 

The existing Loans under the respective Existing Credit Agreements will be
amended and restated pursuant to the terms of this Agreement.  The aggregate
outstanding principal amount of Loans made in Euros under this Agreement shall
not exceed the equivalent of $27,500,000.  Unless otherwise provided herein, all
Loans denominated in Euros shall be made, maintained and continued as
Eurocurrency Loans.

 

2

--------------------------------------------------------------------------------


 

(b)           The Lenders have no obligation under this Agreement, under the
Existing Credit Agreements or under any other agreement, instrument or Loan
Documents to make any additional Loans to the Borrowers or to any Affiliates of
either Borrower, except as provided in Section 2A.4(b).

 

(c)           FCFC will have no obligation or liability for payment of the Loans
or any other obligations under this Agreement or the Existing Credit Agreements,
except as set forth in and pursuant to the Limited Guaranty.

 

2.2          The Notes.  Borrowers’ joint and several obligation to pay the
principal of, and interest on, the Loans of each Lender shall be evidenced by
promissory notes payable to the order of such Lender, each substantially in the
form of Exhibit A-1, with respect to the Senior Loan (such note, the “Senior
Note”), and Exhibit A-2, with respect to the Subordinated Loan. (such note, a
“Subordinated Note”, and, together with the Senior Note, the “Notes”).

 

(a)           Each Note delivered to each Lender shall be: (i) dated the
Effective Date; (ii) in an original principal amount, with respect to each
Lender, as set forth on Schedule 2.2(a) hereto; and (iii) payable in full on the
Maturity Date.

 

(b)           The Notes shall be, and hereby are, secured by the Collateral and
the Security Documents.

 

(c)           For the avoidance of doubt, the Borrowers and the Lenders
acknowledge that (i) the Subordination Agreement, as amended on the date hereof,
remains in full force and effect and (ii) payments to the Borrower under this
Agreement shall be allocated among the Loans as directed from time to time by
the Agent in accordance with the Subordination Agreement.

 

2.3          Mandatory Prepayments and Repayments of Loans.

 

(a)           On or before the end of each quarter, the Borrowers shall prepay
the Loans in any amount necessary to reduce the Total Outstanding to the amount
specified below for such quarter, as follows:

 

September 30, 2010:

 

$

260,000,000

 

December 31, 2010:

 

$

250,000,000

 

March 31, 2011:

 

$

240,000,000

 

June 30, 2011:

 

$

225,000,000

 

September 30, 2011:

 

$

205,000,000

 

December 31, 2011:

 

$

185,000,000

 

March 31, 2012:

 

$

165,000,000

 

June 30, 2012:

 

$

145,000,000

 

September 30, 2012:

 

$

125,000,000

 

December 31, 2012:

 

$

100,000,000

 

March 31, 2013:

 

$

85,000,000

 

 

3

--------------------------------------------------------------------------------


 

(b)           Borrowers shall repay the unpaid principal amount of all Loans,
together with all unpaid interest thereon and all other fees and amounts due
with respect thereto, in full on the Maturity Date.

 

(c)           In the event the aggregate outstanding principal amount of Loans
made in Euros under this Agreement exceeds the equivalent of $27,500,000,
Borrowers shall prepay such Loans until the aggregate outstanding principal
amount of Loans made in Euros under this Agreement no longer exceeds the
equivalent of $27,500,000.

 

(d)           No amounts prepaid or repaid in accordance with the provisions of
this Section 2.3 may be reborrowed.

 

2.4          Voluntary Prepayments of Loans.  Borrowers may, upon not less than
three (3) Business Days prior written notice to Agent (which notice Agent shall
promptly transmit to Lenders in writing or by telephone, and if by telephone,
confirmed as soon as possible thereafter in writing) prepay the Loans in whole
at any time, or from time to time in part in amounts of not less than 250,000
units of the relevant currency equal to or greater than an amount of the Dollar
Equivalent of which is $250,000 (and, if greater, in integral multiples of
50,000 units of the relevant currency), without premium or penalty; provided
that at the time of any such prepayment, Borrowers shall pay all interest
accrued on the principal amount so prepaid and all other fees and amounts
(including, without limitation, the Upfront Fee and any breakage costs to
Lenders) due hereunder or under the Loan Documents.  All notices pursuant to
this Section 2.4 shall be irrevocable and result in the principal amount of
Loans specified therein becoming due and payable on the prepayment date
specified therein.  In no event may amounts prepaid under this Section 2.4 be
reborrowed.

 

2.5          Currency Fluctuations, etc.

 

(a)           Not later than 1:00 p.m., New York City time, on each Payment
Date, Agent shall (i) determine the Exchange Rate as of such date if at such
time there are outstanding Eurocurrency Loans denominated in Euros and (ii) give
notice thereof to Lenders and Borrowers.  The Exchange Rate so determined shall
be effective on the first Business Day immediately following the relevant
Borrowing Date or Payment Date (a “Reset Date”) and shall remain effective until
the next succeeding Reset Date.

 

(b)           Not later than 5:00 p.m., New York City time, on each Reset Date,
Agent shall (i) determine the Dollar Equivalent of the Eurocurrency Loans in
Euros then outstanding (after giving effect to any Eurocurrency Loans to be made
or repaid on such date) and (ii) notify Lenders and Borrowers of the results of
each determination.

 

SECTION 2A.  LETTERS OF CREDIT

 

SECTION 2A.1.  Outstanding Letters of Credit.  Set forth on Schedule 2A.1 is a
list of all irrevocable letters of credit (each a “Letter of Credit” and
collectively, the “Letters of Credit”) outstanding in connection with the
Existing Credit Agreements, setting forth the principal amount, beneficiary and
maturity date of each thereof.  The Lenders have no obligation under this
Agreement, under the Existing Credit Agreements or under any other agreement,
instrument or Loan Documents to issue additional Letters of Credit.

 

4

--------------------------------------------------------------------------------


 

SECTION 2A.2.  No Extensions.  The parties acknowledge that, notwithstanding any
contrary provision set forth in the Letters of Credit or any other agreement,
the Letters of Credit shall not be subject to any extension beyond their
respective expiry dates.  The parties further acknowledge that this Agreement
shall constitute notice under any Letter of Credit that the expiry date of such
Letter of Credit shall not be extended.

 

SECTION 2A.3.  Fees and Expenses.  (a) Borrowers agree to pay to Agent for
distribution to Senior Lenders (pro rata, based upon their pro rata shares of
the LC Outstandings as determined in accordance with Section 2A.6) a
non-refundable letter of credit fee with respect to each Letter of Credit equal
to, per annum (calculated on the basis of a 360-day year and the actual number
of days elapsed), (x) 3.5%, times (y) the Stated Amount of such Letter of
Credit, such fee to be paid quarterly in advance on the fourth Business Day of
each March, June, September and December thereafter (each a “Letter of Credit
Fee”).  In addition, Borrowers further agree to pay to the Issuer for its own
account the Issuer’s standard, documentary and processing charges and all other
administrative expenses of the Issuer in connection with the maintenance of each
Letter of Credit.

 

(b)  If any Regulatory Change shall at any time (i) impose, modify or deem
applicable any reserve, special deposit or similar requirement against letters
of credit issued by the Issuer or participated in by any Lender or Lender
Assignee, or (ii) subject letters of credit issued by the Issuer or
participations therein held by any Lender or Lender Assignee to any assessment
or other cost or (iii) impose on the Issuer or any Lender or Lender Assignee any
other or similar condition regarding any Letter of Credit, the commitment or
obligation of the Issuer to issue Letters of Credit hereunder or any Lender’s or
Lender Assignee’s participation therein and the result of any event referred to
in clause (i), (ii) or (iii) above shall be to increase the cost to the Issuer
or any Lender or Lender Assignee of agreeing to issue, issuing or maintaining
any Letter of Credit or its participation therein by an amount which the Issuer
or such Lender or Lender Assignee shall deem to be material (which increase in
cost shall be the result of the reasonable allocation by the Issuer or such
Lender or Lender Assignee of the aggregate of such cost increases resulting from
such events), then and in each case upon demand from time to time by the Issuer
or such Lender or Lender Assignee (furnished to Borrowers by Agent), provided
such demand is made no later than six months after such Issuer, Lender or Lender
Assignee obtains knowledge of such Regulatory Change, Borrowers shall promptly
pay to Agent (for the account of such Issuer, Lender or Lender Assignee, as the
case may be) additional amounts which shall be sufficient to compensate the
Issuer (or such Lender or Lender Assignee) for such increased cost from the date
of such change, together with interest on each such amount from the date
demanded by the Issuer (or such Lender or Lender Assignee) until payment in full
thereof (after as well as before judgment) at a rate per annum equal to the
Applicable Rate from time to time in effect.  A certificate of the Issuer (or
such Lender or Lender Assignee) submitted to Borrowers as to any additional
amount or amounts (including calculations thereof, in reasonable detail) shall,
in the absence of manifest error, be conclusive and binding on Borrowers.  In
determining such amount or amounts, the Issuer (or such Lender or Lender
Assignee) may use any method of averaging and attribution as it (in its
reasonable discretion) shall deem applicable.

 

(c)  The provisions of this Section 2A.3 and Section 2A.5 shall survive any
termination of this Agreement and the payment in full of the Loans and the LC
Obligations.

 

5

--------------------------------------------------------------------------------


 

SECTION 2A.4.  Disbursements.  (a) The Issuer will notify Borrowers and Agent
promptly of the presentment for payment of any Letter of Credit together with
notice of the date (the “Disbursement Date”) such payment shall be made. 
Subject to the terms and provisions of such Letter of Credit and this Agreement,
the Issuer shall make such payment to the beneficiary (or its designee) of such
Letter of Credit.

 

(b)  Prior to 11:00 a.m. Closing Office Time on the Disbursement Date, a Loan
will be deemed made by the Senior Lenders hereunder and evidenced by the Senior
Note to reimburse the Issuer to Agent at the Closing Office for all amounts
disbursed or to be disbursed by the Issuer on that day (the “Disbursement”)
under such Letter of Credit (the “Reimbursement Obligation”); provided, however,
that neither Borrowers nor Lenders shall be obligated to reimburse the Issuer
for any wrongful Disbursement made by the Issuer under any Letter of Credit as a
result of acts or omissions constituting gross negligence or willful misconduct
on the part of the Issuer.  Borrowers shall notify the Lenders if they object to
the funding of any Loan to pay a Reimbursement Obligation as a result of the
gross negligence or willful misconduct of the Issuer.

 

SECTION 2A.5.  Nature of Reimbursement Obligations.  Borrowers shall assume all
risks of the acts, omissions, or misuse of any Letter of Credit by the
beneficiary thereof.  Neither the Issuer (except to the extent of its own gross
negligence or willful misconduct), Agent nor any Lender shall be responsible
for:

 

(a) the form, validity, sufficiency, accuracy, genuineness, or legal effect of
any Letter of Credit or of any draft, demand or other document, instrument or
other paper relating to, or presented under, any Letter of Credit, or any
document submitted by any party in connection with the application for and
issuance of any Letter of Credit, even if it should in fact prove to be in any
or all respects invalid, insufficient, inaccurate, fraudulent or forged;

 

(b) the form, validity, sufficiency, accuracy, genuineness, or legal effect of
any instrument transferring or assigning or purporting to transfer or assign any
Letter of Credit or the rights or benefits thereunder or proceeds thereof in
whole or in part, which may prove to be invalid or ineffective for any reason;

 

(c) failure of the beneficiary to comply fully with conditions required in order
to demand payment under any Letter of Credit;

 

(d) errors, omissions, interruptions, or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex, telecopier or otherwise; or

 

(e) any loss or delay in the transmission or otherwise of any document or draft
required in order to make a Disbursement under any Letter of Credit or of the
proceeds thereof.

 

None of the foregoing shall affect, impair, or prevent the vesting of any of the
rights or powers granted the Issuer, Agent or Lenders hereunder.  In furtherance
and extension and not in limitation or derogation of any of the foregoing, any
action taken or omitted to be taken by the Issuer in good faith shall be binding
upon Borrowers, Agent, Lenders and each Lender Assignee and shall not put the
Issuer (except to the extent of its own gross negligence or willful misconduct),
Agent or any Lender or Lender Assignee under any resulting liability to
Borrowers

 

6

--------------------------------------------------------------------------------


 

nor put the Issuer under any resulting liability to Agent or any Lender or
Lender Assignee.  Nothing herein shall constitute a waiver by Borrowers of any
of its rights against any beneficiary of any Letter of Credit.

 

2A.6  Other Senior Lenders’ Participation.  Each Letter of Credit is deemed
issued on behalf of the Senior Lenders (including the Issuer), pro rata, based
upon the percentage that each Senior Lender’s outstanding Loans and
participations in Letters of Credit represents of all Senior Lenders’ Loans and
participations in Letters of Credit), and each Senior Lender is deemed to have
irrevocably purchased from the Issuer a participation in such Letter of Credit
equal to such Senior Lender’s pro rata share of the Stated Amount.  Each Senior
Lender shall, to the extent of such pro rata share, promptly reimburse the
Issuer for any Reimbursement Obligation which has not been promptly funded by a
Loan by the Senior Lenders in accordance with Section 2A.4(b).  For the
avoidance of doubt, any such Loan to the Issuer by Senior Lenders shall
(notwithstanding that Borrowers may at the time be the subject of a proceeding
of the type described in Section 9.8) be treated as Loans made by the Senior
Lenders to Borrowers for all purposes of this Agreement.

 

Section 3.                                           INTEREST.

 

3.1          Rate of Interest.  Subject to the provisions of Section 3.3,
Borrowers agree, jointly and severally, to pay interest in respect of the unpaid
principal amount of the Loans from the date hereof until maturity (whether by
acceleration or otherwise) for each period from and including each Payment Date
to but excluding the immediately following Payment Date at a rate per annum
equal to, at the Borrower’s option, either (x) the greater of (i) LIBOR plus 350
basis points or (ii) 4.5%, or (y) the Base Rate plus 300 basis points (such
rate, the “Applicable Rate”).

 

3.2          Interest Payment Dates.  Interest on and prior to maturity in
respect of each Loan shall be payable in arrears (i) on each Payment Date;
(ii) upon any repayment or prepayment (to the extent accrued on the principal
amount so repaid or prepaid); and (iii) at maturity (whether by acceleration or
otherwise) and, after maturity, on demand.

 

3.3          Past Due Rate.  Each Loan (and any overdue interest in respect of
each Loan) shall bear interest for each day on which an Event of Default exists
(after as well as before judgment), payable on demand, at a rate per annum equal
to 5% in excess of the Applicable Rate in effect on such day (such rate, the
“Past-Due Rate”).

 

3.4          Capital Adequacy.  If any Lender shall have determined that the
applicability of any law, rule, regulation or guideline adopted after the date
hereof, it being agreed that “adopted after the date hereof” shall include
compliance by a Lender or any lending office or holding company of a Lender with
any Basel Law whether or not such Basel Law was in effect, applicable or phased
in on or prior to or after the date hereof pursuant to or arising out of the
July 1988 report of the Basel Committee on Banking Regulations and Supervisory
Practices entitled “International Convergence of Capital Measurement and Capital
Standards” or pursuant to or arising out of any report, agreement or convention
of  any international banking group adopted subsequent to such 1988 report (said
laws, rules, regulations and guidelines pursuant to or arising out of such 1988
report or any such subsequently adopted report, agreement or convention being
sometimes collectively herein referred to as “Basel Laws”), or the adoption
after the date hereof

 

7

--------------------------------------------------------------------------------


 

of any other law, rule, regulation or guideline regarding capital adequacy (any
such other law, rule, regulation or guideline being sometimes herein referred to
as “Other Laws”), or any change in any of the foregoing (after the date hereof
in respect of Other Laws; before or after the date hereof in respect of Basel
Laws) or in the enforcement or interpretation or administration of any of the
foregoing (after the date hereof in respect of Other Laws; before or after the
date hereof in respect of Basel Laws) by any Government Authority, central bank
or comparable agency charged with the enforcement or interpretation or
administration thereof, or compliance by any Lender (or any lending office of
any Lender) or any holding company of any Lender with any request or directive
regarding capital adequacy (whether or not having the force of law) of any such
authority, central bank or comparable agency, has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of its Loans or any of its
obligations hereunder to a level below that which such Lender or such Lender’s
holding company could have achieved but for such applicability, adoption, change
or compliance (taking into consideration such Lender’s policies and the policies
of such Lender’s holding company with respect to capital adequacy) by an amount
deemed by such Lender to be material, then, upon demand by such Lender (or by
Agent on such Lender’s behalf), Borrowers shall pay to such Lender from time to
time such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered, together with interest
on each such amount from the date demanded until payment in full (after as well
as before judgment) thereof at the Base Rate. Each Lender shall endeavor to give
Borrowers notice of its intention to require compensation under this Section 3.4
within a reasonable time after the loan officer of such Lender with
responsibility for this Agreement becomes aware of its entitlement to such
compensation under this Section 3.4, but no failure to give any such notice
shall affect or relieve Borrowers of any of Borrowers’ obligations under this
Section 3.4 or under any other provision of this Agreement or any other Loan
Document or result in any obligation or liability of Agent or any Lender to
Borrowers or any other Person.  A certificate of a Lender as to the amount
required to be paid by Borrowers under this Section 3.4 and showing in
reasonable detail the basis for the calculation thereof shall, absent manifest
error, be final and conclusive (it being understood that in no event shall any
Lender be required to disclose in such certificate or otherwise any non-public
information). In determining such amount or amounts, a Lender may use any method
of averaging and attribution as it (in its sole and absolute discretion) shall
deem applicable.

 

3.5          Determination of Rate of Borrowing.  As soon as practicable after
10:00 A.M. (New York time) on each Eurocurrency Interest Determination Date,
Agent shall determine (which determination shall, absent manifest error, be
final, conclusive and binding upon all parties) the rate of interest (the “Rate
of Borrowing”) which shall be applicable to the Eurocurrency Loans for the next
succeeding Eurocurrency Interest Period and shall promptly give notice thereof
in writing or by telephone (confirmed in writing) to Borrowers and Lenders.

 

3.6          Substituted Rate of Borrowing.

 

(a)           In the event that on any Eurocurrency Interest Determination Date
any Lender shall have reasonably determined (which determination shall be final
and conclusive and binding upon all parties but, with respect to the following
clauses (i), (ii)(y) and (ii)(z), shall be made only after consultation with
Agent on the date of such determination) that:

 

8

--------------------------------------------------------------------------------


 

(i)            by reason of any changes arising after the date of this Agreement
affecting the interbank Eurocurrency market or affecting the position of such
Lender in such market, adequate and fair means do not exist for ascertaining the
applicable Rate of Borrowing by reference to LIBOR with respect to the
Eurocurrency Loans as to which an interest rate determination is then being
made; or

 

(ii)           by reason of (x) the requirements of Regulation D, (y) any change
after the date hereof in any other applicable law or governmental rule,
regulation or order (or any interpretation thereof and including the enactment
of any new law or governmental rule, regulation or order) or (z) other
circumstances affecting such Lender or the interbank Eurocurrency market or the
position of such Lender in such market (such as for example but not limited to a
change in official reserve requirements or increased capital reserves required
or imposed by any regulatory authority or entity (domestic or foreign) having
jurisdiction over or with respect to such Lender to the extent not provided for
in clause (ii)(x) above), LIBOR shall not represent the effective pricing to
such Lender for U.S. dollar deposits of comparable amounts for the relevant
periods;

 

then, and in any such event, Lender so affected shall on such date give notice
of such determination in writing or by telephone (confirmed in writing) to
Borrowers and to Agent.  Thereafter, Borrowers shall pay to such Lender, upon
written demand therefor, such additional amounts (in the form of an increased
rate of, or a different method of calculating, interest or otherwise as such
Lender in its reasonable discretion shall determine) as shall be required to
cause such Lender to receive interest with respect to its Eurocurrency Loan for
the Eurocurrency Interest Period following such Eurocurrency Interest
Determination Date and for any succeeding Eurocurrency Interest Period with
respect to which such changes or requirements apply (each such period, an
“Affected Interest Period”) at a rate per annum equal to 2.75% in excess of the
effective pricing to such Lender for U.S. dollar deposits to make or maintain
its Eurocurrency Loans, provided that in the case of any such determination
pursuant to clause (ii)(x), the written notice from such Lender to Agent and
Borrowers on the relevant Eurocurrency Interest Determination Date shall specify
(x) any such amount on account thereof theretofore incurred, and such amount
shall be paid at such time and (y) the additional amount required to be paid
with respect to the relevant Affected Interest Period (with such amount so
stated to be final with respect to the relevant Affected Interest Period) and
such additional amount shall be paid at the same time, and together with, the
interest otherwise payable in respect of such Eurocurrency Loans for such
Affected Interest Period.  A certificate as to additional amounts owed any such
Lender, showing in reasonable detail the basis for the calculation thereof,
submitted to Borrowers by such Lender through Agent shall, absent manifest
error, be final and conclusive and binding upon all of the parties hereto.

 

(b)           In lieu of paying additional moneys to any Lender affected by
Section (a), other than clause (ii)(x) thereof (any such Lender, together with
any Lender affected by Section 3.7(a), an “Affected Lender”), Borrowers may
(subject to Section 3.8), by giving notice in writing or by telephone (confirmed
in writing) to the Affected Lender, Agent and the other Lenders on such
Eurocurrency Interest Determination Date, (x) require the Affected Lender to
convert its Eurocurrency Loan then outstanding or requested that is so affected
into a Base Rate Loan on the first day of the Affected Interest Period, such
notice to pertain only to the Loans of the Affected Lender and to have no effect
on the obligations of the other Lenders to maintain

 

9

--------------------------------------------------------------------------------


 

Eurocurrency Loans, or (y) terminate the obligations of Lenders to maintain
Loans as, or convert Loans into, Eurocurrency Loans and in such event, on the
first day of what would have been the next Eurocurrency Interest Period, all
Eurocurrency Loans shall be outstanding as Base Rate Loans.

 

3.7          Required Termination and Prepayment.

 

(a)           In the event that at any time any Affected Lender shall have
reasonably determined (which determination shall be final and conclusive and
binding upon all parties) that the continuation of its Eurocurrency Loans has
become unlawful by compliance by such Lender in good faith with any law,
governmental rule, regulation, guideline or order, the Affected Lender shall on
such date give notice in writing or by telephone (confirmed in writing) to Agent
and Borrowers of such determination.  The obligation of the Affected Lender to
maintain its Eurocurrency Loan or Loans so affected shall be terminated and
Borrowers shall forthwith and in any event no later than the earliest of (x) the
termination of the Eurocurrency Interest Period in effect at the time any such
determination pursuant to this Section 3.7(a) is made or (y) five (5) Business
Days after receipt of notice from an Affected Lender under this Section 3.7(a),
take one of the actions specified in Section 3.7(b).  If by the earliest of
(x) or (y) Borrowers have not exercised one of the options specified in
Section 3.7(b), Borrowers shall be deemed to have exercised the option set forth
in clause (iii) of Section 3.7(b) and to have given the notice specified
therein.

 

(b)           Upon receiving any notification provided in Section 3.7(a),
Borrowers may (subject to Section 3.8) exercise one of the following options:

 

(i)            If the determination by an Affected Bank relates only to Base
Rate Loans then being requested by Borrowers to be converted to Eurocurrency
Loans pursuant to a Notice of Conversion, Borrowers may, by giving notice in
writing to Agent and Lenders prior to the date on which such Eurocurrency Loan
is to be converted, withdraw such Notice of Conversion for all Lenders;

 

(ii)           Upon written notice to Lenders, Borrowers may terminate the
obligations of Lenders to maintain Loans as, or convert Loans into, Eurocurrency
Loans and in such event, Borrowers shall, not later than the time specified in
subsection 3.7(a), convert all Eurocurrency Loans into Base Rate Loans by giving
notice thereof to Agent and Lenders.

 

(iii)          Borrowers may, by giving notice in writing to the Affected
Lender, Agent and the other Lenders require the Affected Lender to keep
outstanding as a Base Rate Loan the Base Rate Loan which then have been
converted, such notice to pertain only to the affected Base Rate Loans of the
Affected Lender and to have no effect on the obligations of the other Lenders to
maintain Eurocurrency Loans.

 

3.8          Compensation.  Borrowers shall compensate each Lender, upon written
request by such Lender (which request shall be made through Agent and shall set
forth the basis for requesting such amounts), for all losses, expenses and
liabilities (including, without limitation, any interest paid by such Lender to
lenders of funds borrowed by it to carry its Eurocurrency Loans to Borrowers,
losses sustained by such Lender in connection with the liquidation or re-

 

10

--------------------------------------------------------------------------------


 

employment of such funds and all other funding losses) which such Lender may
sustain: (i) if for any reason a conversion of any Eurocurrency Loan does not
occur on a date specified therefor pursuant to Section 3.6, 3.7 or 3.10, or any
conversion into a Eurocurrency Loan does not occur on the date specified
therefor in Section 3.10, (ii) if for any reason any prepayment or repayment or
conversion of any of its Eurocurrency Loans occurs on a date which is not the
last day of a Eurocurrency Interest Period applicable thereto, (iii) if any
prepayment, repayment or conversion of any of its Eurocurrency Loans occurs on
such last day of the Eurocurrency Interest Period applicable thereto in any
amount in excess of the amount notified to Agent in writing not less than three
Business Days prior to such last day of such Eurocurrency Interest Period,
(iv) if any prepayment, repayment or conversion of any of its Eurocurrency Loans
occurs without at least three Business Days prior written notice thereof having
been given to Agent, (v) if any prepayment or repayment of any of its
Eurocurrency Loans is not made on any date specified in a notice thereof given
by Borrowers or if any prepayment or repayment contemplated or required by a
Waterfall Certificate is not made on the Payment Date following the date such
Waterfall Certificate is delivered, or (vi) as a consequence of any default
under this Agreement.

 

3.9          Eurocurrency Interest Period Determination.

 

(a)           Each Eurocurrency Interest Period for any Loan shall commence on a
Payment Date and expire on the succeeding Payment Date.

 

(b)           No Eurocurrency Interest Period in respect of any Loan shall
extend beyond its stated maturity date.

 

(c)           Subject to Section 3.9(e), if Agent shall not have received
written notice from Borrowers on or prior to 11:00 a.m. (Closing Office time) at
least three Business Days prior to a Payment Date that Borrowers have elected to
convert all or a portion of Loans outstanding as Eurocurrency Loans to Base Rate
Loans in accordance with the other provisions of this Agreement, Borrowers shall
be deemed to have elected to have such Loans (or portion thereof, as the case
may be) continued as Eurocurrency Loans for a new Eurocurrency Interest Period.

 

(d)           Unless the Majority Lenders specifically agree in writing, no
Eurocurrency Interest Period may be selected at any time that a Default or Event
of Default exists and Borrowers shall be deemed to have elected to convert such
Eurocurrency Loans into Base Rate Loans.

 

(e)           Borrowers shall not be permitted to maintain as Eurocurrency Loans
any Loans if the outstanding amount of such Loans to be maintained as
Eurocurrency Loans is less than 1,000,000 units of the relevant currency, and an
amount the Dollar Equivalent of which is equal to or greater than $1,000,000, or
an integral multiple of 100,000 units of the relevant currency in excess
thereof.

 

3.10        Conversions.  Borrowers shall have the option to convert, on any
Payment Date, all or any portion of Loans from Base Rate Loans to Eurocurrency
Loans or (provided that such Loan was made in Dollars) from Eurocurrency Loans
to Base Rate Loans; provided that (i) after giving effect to any such conversion
the amount outstanding as a Eurocurrency Loans, if any, shall be equal to
$1,000,000 or an integral multiple of $100,000 in excess thereof, and the

 

11

--------------------------------------------------------------------------------


 

amount outstanding as Base Rate Loans, if any, shall not be less than $20,000;
and (ii) unless the Majority Lenders specifically agree in writing, no
conversion to Eurocurrency Loans shall be permitted at any time that a Default
or Event of Default exists.  Each such conversion shall be effected by Borrowers
giving Agent written notice thereof (a “Notice of Conversion”) on or prior to
11:00 a.m. (Closing Office time) at least three (3) Business Days prior to a
Payment Date, specifying the amount of Loans to be converted.

 

Section 4.              FEE.  Borrowers agree to pay to Agent, for the ratable
account of each Lender (based upon their pro rata shares of the outstanding
Loans) an upfront fee (the “Upfront Fee”) in the amount of $2,025,000, which fee
shall be due and payable in full as follows:

 

(a)           Agent and Lenders acknowledge the payments of the amount of
$682,500 to the Agent on March 26, 2010, which amount shall be a credit against
the Upfront Fee;

 

(b)           On the Effective Date, the amount of $675,000; and

 

(c)           On the first day of July, August, September and October 2010, the
amount of $166,875.

 

Section 5.                                           PAYMENTS; PERMITTED
DISTRIBUTIONS.

 

5.1          Currency of Payments.  All payments of principal and interest on
Loans and under the Notes shall be made to Agent in immediately available funds
in the currency of the applicable Loan for which payment is being made.

 

5.2          Payments on Non-Business Days.  Whenever any payment to be made
hereunder or under the Notes shall be stated to be due on a day which is not a
Business Day, the due date thereof shall be extended to the next succeeding
Business Day and interest shall be payable at the applicable rate during such
extension.  Borrowers hereby authorize and direct Agent and each Lender to
charge any account of a Borrower maintained at any office of Agent or such
Lender with the amount of any principal, interest or fee when the same becomes
due and payable under the terms hereof or of the Notes; provided, however, that
neither Agent nor any Lender shall be under any obligation to charge any such
account.

 

5.3          Payment Date and Distribution of Funds.

 

(a)           After giving effect to any mandatory prepayment owing or that will
become due and payable on or before the last day of calendar month in which the
Payment Date in question occurs pursuant to Section 2.3(a) of this Agreement and
except following the occurrence and during the continuation of an Event of
Default, in which case the distribution of Cash Flow shall be controlled by the
Agent, all funds in the Cash Flow Cash Collateral Account, the Cash Collateral
Account-Servicing and the FCI Distribution Account (“Cash Flow”) shall be
distributed by Borrowers or the Agent on the fourth to last Business Day of each
month (each, a “Payment Date”) pursuant to the distribution statement prepared
by Borrowers and approved in writing by Agent (or at any other times as may be
agreed upon from time to time by Borrowers, Agent and Lenders) in accordance
with the following priority and amounts and applied as follows and as
illustrated in Schedule 5.3(a) to this Agreement:

 

12

--------------------------------------------------------------------------------


 

(i)            First, to the payment to Agent, for the account of Lenders
(subject to Section 2.2(c) of this Agreement), of all interest on the Loans
which is then due and payable and any Letter of Credit Fee payable pursuant to
Section 2A.3(a) or Upfront Fee payable pursuant to Section 4;

 

(ii)           Second, to the payment to Agent, for the account of Lenders, an
amount equal to all of any fees, late charges and other fees and expenses (other
than those paid in Section 5.3(a)(i) above), including in respect of a Cold
Back-up Servicer under Section 7.20 of this Agreement, which are then due and
payable to Agent and/or Lenders under this Agreement or any of the other Loan
Documents or which will become so due and payable on or before the last day of
the calendar month in which the Payment Date in question occurs;

 

(iii)          Third, to FC Commercial as requested by it to fund the FC
Commercial Protective Advance Account up to the maximum amount of $1,000,000 or
such greater amount approved in writing by the Agent and Lenders, and to FHP as
requested by it to fund the FH Protective Advance Account up to the maximum
amount of $1,000,000 or such greater amount approved in writing by the Agent and
the Lenders.

 

(iv)          Fourth, to the payment to FC Servicing, of the following Overhead
Allowance amounts during the following periods:

 

Period

 

Amount

 

 

 

 

 

May, 2010 – April, 2011

 

$

1,500,000 per month

 

 

 

 

 

May, 2011 – April, 2012

 

$

1,029,676 per month

 

 

 

 

 

May, 2012 – April, 2013

 

$

715,636 per month

 

 

(v)           Fifth, to the payment (the “Leak-Through Allowance”) to Borrowers
of twenty percent (20%) of all remaining Cash Flow until aggregate payments
under this Section 5.3(a)(v) equal Twenty-five Million Dollars ($25,000,000),
and thereafter no further amounts as a Leak-Through Allowance; and

 

(vi)          Sixth, to the payment to Agent, for the account of Lenders.

 

5.4          Net Payments; Application.

 

(a)           All payments hereunder and under the Loan Documents (including,
without limitation, repayments and prepayments pursuant to Section 2) shall be
made by Borrowers to Agent, except as otherwise provided in this Agreement in
freely transferable U.S. dollars, and in same day funds at the Closing Office
without setoff or counterclaim and in such amounts as may be necessary in order
that all such payments (after (i) withholding for or on account of any present
or future taxes, levies, imposts, duties or other similar charges of whatsoever
nature imposed on the amounts described above by any government or any political
subdivision or taxing authority thereof, other than any tax (other than such
taxes referred to in clause (ii) below) imposed on a Lender pursuant to the
income tax laws of the jurisdiction where such Lender’s principal or lending
office or offices are located (collectively, the “Taxes”) and (ii) 

 

13

--------------------------------------------------------------------------------


 

deduction of an amount equal to any taxes on or measured by the net income
payable to such Lender with respect to the amount by which the payments required
to be made by this Section 5.4 exceed the amount otherwise specified to be paid
under this Agreement and the Notes) shall not be less than the amounts otherwise
specified to be paid under this Agreement and the Notes.  With respect to each
such deduction or withholding imposed in respect of any payment by or on behalf
of Borrowers, Borrowers shall promptly (and in no event later than 30 days
thereafter) furnish to Agent such certificates, receipts and other documents as
may be required to establish any tax credit, exemption or reduction in rate to
which any Lender or holder of a Note may be entitled.  Each Lender, other than a
Lender organized and existing under the laws of the United States of America or
any political subdivision thereof, agrees to furnish Borrowers, as soon as
practicable after any written request of Borrowers to such effect, any executed
form reasonably requested by Borrowers such as IRS Form W-8BEN or W-8ECI, and
any other applicable form as to such Lender’s entitlement, if any, to exemption
from, or a reduced rate of, or its subjection to, United States withholding tax
on amounts payable to it hereunder by Borrowers or under the Notes of Borrowers
and each such Lender undertakes to use its best efforts promptly to notify
Borrowers of any material change in any information, statement or form so
furnished to Borrowers; provided, however, that any failure on the part of any
Lender to furnish any such information, statements or forms shall in no way
affect the obligations of Borrowers or the rights of any Lender under the terms
of this Agreement or of the Notes.

 

5.5          Distribution by Agent.  All payments received by Agent on behalf of
Lenders on account of principal and interest under this Agreement or the Notes
or on account of any fees payable for the account of Lenders shall be promptly
distributed by Agent to Lenders (in the type of funds received by Agent) as
follows: (i) if in respect of principal of any Loans made to Borrowers, then to
each Lender in accordance with the Subordination Agreement; (ii) if in respect
of interest on the Loans, then to each Lender in accordance with the
Subordination Agreement; (iii) if in respect of fees, then to Lenders in
accordance with their entitlement thereto (based on each Lender’s share of the
Upfront Fee); and (iv) if in respect of a payment under Section 3 other than an
interest payment hereof, to each Lender in accordance with its entitlement
thereto.  For the avoidance of doubt, none of the Borrowers, FCFC or the
Guarantors shall have any liability to the Agent or the Lenders arising from the
manner in which the funds are allocated among the Lenders by the Agent.

 

Section 6.                                           CONDITIONS PRECEDENT TO
EFFECTIVENESS

 

This Agreement shall become effective on the date hereof (the “Effective Date”)
when each of the parties hereto has signed and delivered the same as herein
required and each of the following conditions have been satisfied to the
satisfaction of Agent (or waived by Agent in writing):

 

6.1          Default, etc.  On the Effective Date (both before and after giving
effect to the occurrence of the Effective Date assuming such Date has occurred)
there shall exist no Default or Event of Default and all representations and
warranties made by the Loan Parties herein or in the other Loan Documents or
otherwise by the Loan Parties in writing in connection herewith or therewith
shall be true and correct in all material respects with the same effect as
though such representations and warranties have been made at and as of such
time.

 

14

--------------------------------------------------------------------------------


 

6.2          Notes.  Agent shall have received for each of Lenders the Notes,
each duly executed and completed by Borrowers.

 

6.3          Supporting Documents of Borrowers.  There shall have been delivered
to Agent (with sufficient copies for each of the Lenders) such information and
copies of documents (if any), approvals (if any) and records (certified where
appropriate) of corporate and legal proceedings (if any) in addition to those
listed on the Closing Checklist as Agent or any Lender may have reasonably
requested relating to the Loan Parties’ entering into and performance of the
Loan Documents or any other agreements or documents related thereto or
contemplated thereby.

 

6.4          Officer’s Certificate.  There shall have been delivered to Agent
(with sufficient copies for each of Lenders) a certificate of an Executive
Officer of each Borrower certifying, as of the Effective Date, compliance with
the conditions of Section 6.1 and the absence of any Material Adverse Changes of
the type referred to in Section 6.8.

 

6.5          Certifications; Financial Statements.  Borrowers shall have
delivered to Agent such financial statements and certifications of financial
statements as Agent may have requested, which statements shall include, in any
event, month end financial statements of the type required by Section 7.1(a) and
certified by the CFO as of the most recent month ending no later than ninety
(90) days prior to the Effective Date and the annual audited financial
statements required for FCFC for the Fiscal Year most recently ended (or the
prior Fiscal Year, if less than 105 days have passed since the end of a Fiscal
Year) accompanied by the certifications required by Section 7.1(d).

 

6.6          Approvals and Consents.  All orders, permissions, consents,
approvals, licenses, authorizations and validations of, and filings, recordings
and registrations with, and exemptions by (all of the foregoing, “Requisite
Consents”), any Government Authority, or any other Person, required to authorize
or required in connection with the execution, delivery and performance of this
Agreement or the other Loan Documents and the transactions contemplated hereby
and thereby by any Loan Party shall have been obtained (and, if so requested,
furnished to Agent, with sufficient copies for Lenders).

 

6.7          Legal Opinions.  Agent shall have received legal opinions (in
sufficient counterparts for each of Lenders) dated the Effective Date from
Haley & Olson P.C., counsel to Borrowers and each other Loan Party, in form and
substance satisfactory to Agent.

 

6.8          Adverse Change.  There shall have been, in Agent’s opinion, no
Material Adverse Change since December 31, 2009.  Neither Agent nor any Loan
Party shall have become aware of any previously undisclosed information with
respect to any Loan Party which, in Agent’s opinion, would have a Material
Adverse Effect

 

6.9          Change in Law; No Opposition.  (i) No change shall have occurred in
applicable law or in applicable regulations thereunder or in the interpretations
thereof by any Governmental Authority which, in the opinion of any Lender, would
make it illegal for such Lender to make one or more Loans hereunder; and (ii) no
suit, action or proceeding shall be pending or threatened before or by any
Governmental Authority seeking to restrain or prohibit the making of any Loan or
the consummation of the transactions contemplated hereby.

 

15

--------------------------------------------------------------------------------


 

6.10        All Proceedings to be Satisfactory.   All corporate, partnership,
limited liability company and legal proceedings and all instruments, documents
and papers in connection with the transactions contemplated by this Agreement
and the other Loan Documents and the other documents referred to herein shall be
satisfactory in form and substance to Agent, and Agent and each Lender shall
have received all such information and copies of all documents which Agent or
such Lender may reasonably have requested in connection herewith, such documents
where appropriate to be certified by proper corporate officials or governmental
authorities.

 

6.11        Checklist Documents.  The documentation set forth on the Closing
Checklist (Schedule 6.11), including, without limitation, the Guaranties, Pledge
Agreements and Security Agreements, related confirmations listed thereon, the
Subordination Agreement and the Back-Up Servicing Agreement, satisfactory to
Agent in form and substance, shall have been delivered to Agent, and such other
actions referred to on such Schedule and in such documentation shall have been
taken.

 

6.12        Intercompany Security Agreements.  Each Primary Obligor shall have
delivered (i) intercompany security agreements (or confirmations thereof) in
form and substance satisfactory to Agent securing each such Person’s obligations
under its Pledged Note together with such other documents and instruments
relating thereto and records of company proceedings and (ii) if requested by
Agent, legal opinions, as Agent may reasonably request.

 

6.13        UCC Statements.  Lien search results confirming the absence of any
perfected Liens prior to Lenders’ and of any other Liens other than Liens
permitted hereunder shall have been delivered to Agent and all actions with
respect to the Liens created by the Security Documents as are necessary or
appropriate to perfect such Liens shall have been taken.

 

6.14        Fees and Expenses.  The fees referred to in Section 4 of this
Agreement and the legal fees and expenses of Agent’s New York counsel and (if
any) local or special counsel in connection with the transactions contemplated
by this Agreement shall have been paid in full.

 

6.15        Release by FCFC.  Borrowers shall have caused the execution and
delivery by FCFC and its Affiliates to the Lenders of a release in form, scope
and substance satisfactory to the Lenders (the “Release”).

 

6.16        Collateral Assignment of Service Bureau.  FC Servicing and the
Lenders shall have executed and delivered a collateral assignment of that
certain Information Technology Services Agreement, dated February 7, 2006,
between Fidelity Information Services, Inc. and FC Servicing (the “ITSA
Agreement”), such collateral assignment to be in form, scope and substance
satisfactory to the Lenders.

 

6.17        Valuation Certificate.  Borrowers shall have delivered to the
Lenders a Valuation Certificate in the form of Schedule 6.17 (the “Valuation
Certificate”) signed by the Treasurer of the Borrowers which will set forth the
Aggregate Net Present Equity Value of each Borrower and Portfolio Entity.

 

16

--------------------------------------------------------------------------------


 

Section 7.                                           AFFIRMATIVE COVENANTS.

 

Each Borrower and FLBG warrants, represents and covenants to the Lenders and
Agent that, so long as this Agreement is in effect and until all of the Loans,
together with interest and all other obligations (including Deemed Disbursements
and Reimbursement Obligations and fees and disbursements in connection
therewith) are paid in full,  each Borrower will (unless it shall have first
procured the written consent of the Majority Lenders to do otherwise)
(i) perform the obligations set forth in this Section 7, (ii) cause each Primary
Obligor, Wholly-Owned Subsidiary and other Loan Party to perform the obligations
set forth in this Section 7 which are applicable to such Person and
(iii) exercise commercially reasonable efforts to cause each Material Portfolio
Entity to perform the obligations set forth in this Section 7 which are
applicable to such Person.

 

7.1          Financial Statements.  Each Borrower will furnish to Agent and each
Lender:

 

(a)           As soon as available and in any event within forty-five (45) days
after the close of each calendar month, as at the end of such month and for the
period commencing at the end of the previous Fiscal Year and ending with the end
of such month, a consolidated and consolidating balance sheet of FC Commercial
and the other members of the Consolidated Group, and the related statement of
operations for such period, all certified by the CFO of each Borrower and of
each other member of the Consolidated Group as being prepared in accordance with
GAAP and to present fairly the financial position and results of operation of
such Person for such period;

 

(b)           As soon as available but not later than one hundred five (105)
days after the close of each Fiscal Year of FC Commercial, as at the end of and
for the Fiscal Year just closed, an audited consolidated balance sheet of FC
Commercial and the other members of the Consolidated Group, the related
statement of operations (including income statement) and a reconciliation of
capital for such year, all certified on an unqualified basis by a firm of
independent certified public accountants selected by Borrowers and acceptable to
Agent in Agent’s sole and absolute discretion;

 

(c)           As soon as available but not later than one hundred five (105)
days after the close of each Fiscal Year of FC Commercial, as at the end of and
for the Fiscal Year just closed, an unaudited consolidating balance sheet of FC
Commercial and the other members of the Consolidated Group, the related
statements of operations (including income statement) and a reconciliation of
capital for such year, prepared by the CFO of each Borrower;

 

(d)           Concurrently with the delivery of the financial statements
described in subsection (b) above, a certificate of the aforesaid independent
certified public accountants certifying to Agent that based upon their
examination of the affairs of FCFC, performed in connection with the preparation
of said financial statements, FCFC is in compliance with the covenants set forth
in the Limited Guaranty, or, if FCFC is not in compliance, the nature of the
noncompliance therewith;

 

(e)           Concurrently with delivery to its stockholders, copies of all
financial and other information delivered by FCFC or a Borrower, as the case may
be, to such Persons, including without limitation, its proxy statements and
annual reports to stockholders.  Within two (2) Business Days after delivery to
the SEC by FCFC or a Borrower, as the case may be, which

 

17

--------------------------------------------------------------------------------


 

in all cases shall be on a timely basis in accordance with the applicable
document and the Securities Laws, copies of all reports and other filings filed
by FCFC or a Borrower, as the case may be with the SEC, including without
limitation, all reports on Forms 10K, 10Q or 8K promulgated under the Securities
Exchange Act of 1934, as amended, and all registration statements filed under
the Securities Act of 1933, as amended;

 

(f)            Concurrently with delivery of the financial statements required
pursuant to Section 7.1(a) and (b) hereof, a certificate executed by the
President, Treasurer or CFO of each Borrower that (A) no Event of Default or
Default has occurred and is continuing under this Agreement, (B) each Borrower
is in compliance with the covenants set forth in Section 8.17 hereof; and (C) no
event of default and no event or condition which, with the passage of time or
the giving of notice or both, would constitute an event of default has occurred
and is continuing under any other Indebtedness Instrument (“Other Indebtedness
Instrument Unmatured Default”) or, if an Event of Default or Default has
occurred under this Agreement or an event of default or Other Indebtedness
Instrument Unmatured Default has occurred under any other Indebtedness
Instrument, setting forth the details of such event and the action which each
Borrower proposes to take with respect thereto;

 

(g)           Promptly upon receipt thereof, copies of all detailed financial
reports and Management Letters, if any, submitted to any member of the
Consolidated Group by the Auditors, in connection with each annual or interim
audit of their respective books by such Auditors;

 

(h)           As soon as possible and in any event (A) within thirty (30) days
after a Loan Party, or any of the respective ERISA Affiliates of any Loan Party,
knows that any Termination Event described in clause (i) of the definition of
Termination Event with respect to any Pension Plan has occurred or is expected
to occur and (B) within ten (10) days after a Loan Party or any of its ERISA
Affiliates knows that any other Termination Event with respect to any Pension
Plan has occurred or is expected to occur, a statement of the CFO of FLBG and of
each Borrower describing such Termination Event and the action, if any, which
the affected Loan Party or ERISA Affiliate proposes to take with respect
thereto;

 

(i)            Promptly and in any event within five (5) Business Days after
receipt thereof by a Loan Party or any of its ERISA Affiliates from the PBGC,
copies of each notice received by such Person of the PBGC’s intention to
terminate any Pension Plan or to have a trustee appointed to administer any
Pension Plan, any notice of noncompliance issued by the PBGC with respect to a
proposed standard termination of a Pension Plan, and any notice issued by the
PBGC with respect to a proposed distress termination of a Pension Plan;

 

(j)            Promptly and in any event within thirty (30) days after the
filing thereof with the IRS, copies of each Schedule B (Actuarial Information)
to the annual report (Form 5500 Series) with respect to each Pension Plan;

 

(k)           Promptly and in any event within five (5) Business Days after
receipt thereof by a Loan Party or any of its ERISA Affiliates from a
Multiemployer Plan sponsor, a copy of each notice received by such Person
concerning (x) the imposition or amount of withdrawal liability under Subtitle E
of Title IV of ERISA or (y) any determination by a

 

18

--------------------------------------------------------------------------------


 

Multiemployer Plan sponsor that such Multiemployer Plan is, or is expected to
be, in “reorganization” (within the meaning of Section 4241 of ERISA) or
“insolvent” (within the meaning of Section 4245 of ERISA), or has incurred or is
expected to incur an “accumulated funding deficiency” (within the meaning of
Section 302 of ERISA or Section 412 of the Code);

 

(l)            Upon request of Agent made from time to time, a copy of any
Pension Plan sponsored, contributed to, participated in or maintained by a
Borrower or any ERISA Affiliate; and

 

(m)          With reasonable promptness, such other information respecting the
business, properties, operations, prospects or condition (financial or
otherwise) of any member of the Consolidated Group and any other Primary Obligor
and, to the extent reasonably available, any other Related Entity as Agent or
any Lender may from time to time in writing reasonably request provided, that
neither Borrower shall be required to furnish to Agent or any Lender any such
information relating to a Portfolio Entity if (i) the Charter Documents of, or
Shareholder Agreement relating to, such Person, in each case as in effect on the
date of formation of such Person, prohibit such disclosure and (ii) notice of
such prohibition on disclosure is provided to Agent within five days of
formation of such Person (any such restriction, a “Disclosure Restriction”).

 

7.2          Other Required Notices and Covenants.

 

(a)           Each Borrower and FLBG shall notify Agent promptly after obtaining
knowledge of:

 

(i)            except as otherwise previously disclosed, any event or occurrence
which Borrower has determined could have a Material Adverse Effect as a result
of a loss or decline in value of the Assets of a Borrower, FLBG, any other
Primary Obligor, any Portfolio Entity or any Related Entity due to casualty or
any other adverse occurrence and the estimated (or actual, if available) amount
of such loss or decline;

 

(ii)           the institution of (x) any suit or administrative proceeding
which if determined adversely to a Borrower, FLBG, any other Primary Obligor,
any Portfolio Entity or any Related Entity is reasonably likely to or could
reasonably be expected to result in a Material Adverse Effect, and (y) any other
suit or administrative proceeding against a Borrower, FLBG, any other Primary
Obligor or any Portfolio Entity in which the uninsured amount involved is
$750,000 or more, such notice to be given on or prior to the end of the calendar
month in which the applicable event occurs;

 

(iii)          a Borrower, FLBG any other Primary Obligor or any Material
Portfolio Entity becoming subject to any Charge, restriction, judgment, decree
or order which could reasonably be expected to materially adversely affect the
operations, financial conditions or business of such Person, or any other
Portfolio Entity or any Related Entity becoming subject to any Charge,
restriction, judgment, decree or order if the same could reasonably be expected
to materially adversely affect the operations, financial conditions or business
of a Borrower, FLBG, any other Primary Obligor, or any Material Portfolio
Entity;

 

19

--------------------------------------------------------------------------------


 

(iv)          the commencement of any lockout, strike or walkout relating to any
labor contract to which a Borrower, FLBG, any other Primary Obligor, any
Portfolio Entity or any Related Entity is a party, if the same could reasonably
be expected to have a Material Adverse Effect;

 

(v)           except as otherwise previously disclosed, any event or occurrence
in respect of a Borrower, FLBG, any other Primary Obligor, any Portfolio Entity
or any Related Entity which could reasonably be expected to have a Material
Adverse Effect;

 

(vi)          the occurrence of (x) a default by a Borrower, FLBG, FCFC, any
other Primary Obligor, any Portfolio Entity, any Related Entity or any other
Loan Party under any agreement, document or instrument to which such Person is a
party which could reasonably be expected to have a Material Adverse Effect, or
(y) any default by a Borrower, FLBG, FCFC, any other Primary Obligor or any
other Loan Party which could reasonably be expected to materially and adversely
affect any such Person’s ability to perform its respective obligations under the
Loan Documents;

 

(vii)         the filing of a petition by or against a Borrower, FLBG, any other
Primary Obligor, any Portfolio Entity, any Related Entity or any other Loan
Party under any section or chapter of the United States Bankruptcy Code or any
similar law or regulation or if any such Person shall make an assignment for the
benefit of its creditors or if any case or proceeding is filed by or against any
such Person for its dissolution or liquidation;

 

(viii)        the making of an application for the appointment of a receiver,
trustee or custodian for any of the Assets of a Borrower, FLBG, any other
Primary Obligor, any Material Portfolio Entity, any Related Entity or any other
Loan Party, other than a Non-Default Voluntary Custodial Arrangement;

 

(ix)          the exercise by any holder of any option, warrant or right to
purchase any Equity Interest in a Borrower, FLBG, any other Primary Obligor or
any Material Portfolio Entity;

 

(x)           the issuance or sale of any Securities by a Borrower, FLBG, any
other Primary Obligor or any Portfolio Entity, whether or not permitted pursuant
to the terms hereof; and

 

(xi)          the occurrence of the REO Post—25% Time.

 

(b)           On the 20th day of each month, each Borrower shall deliver to
Agent (i) Waterfall Certificates in respect of each Asset Pool and Portfolio
Entity, certified by an Executive Officer of each Borrower; and (ii) a Summary
Waterfall Certificate in respect of all Asset Pools; and (iii) a report in the
form attached hereto as Exhibit B setting forth the computation of the Aggregate
Undistributed Funds of all Portfolio Entities.

 

(c)           (i)  Each Borrower shall give Agent notice that a Portfolio Entity
has become a Material Portfolio Entity (due to the amount of Assets contributed
to it on the date of its formation or an increase in Assets thereafter) within
thirty (30) days of such Person becoming a Material Portfolio Entity.

 

20

--------------------------------------------------------------------------------


 

(ii)           Each Borrower shall give Agent notice that an Immaterial Entity
has ceased to constitute an Immaterial Entity (due to an increase in the fair
market value of its assets or such company engaging in any business) within
thirty (30) days of such Person ceasing to constitute an Immaterial Entity and
shall promptly deliver to Lender a revised Schedule 10.34 to reflect such
change.

 

(iii)          Each Borrower shall give Agent notice of the dissolution or full
liquidation of, or the suspension or discontinuation of business by, any
Portfolio Entity, not less than thirty (30) days prior to such dissolution,
liquidation, suspension or discontinuation.

 

(d)           On or before the fourth to last Business Day of each month, each
Borrower shall deliver to Agent a Portfolio Protection Expense Report in the
form of Schedule 7.2(d) hereto (the “Portfolio Protection Expense Report”)
showing as of the close of business on the last Business Day of the preceding
calendar month the balances of the FC Commercial Protective Advance Account, the
FH Protective Advance Account and the FCI Distribution Account, the aggregate
amount retained by Portfolio Entities to pay Portfolio Protection Expenses not
theretofore paid, the aggregate amount of Portfolio Protection Expenses
theretofore paid and the aggregate amount of Portfolio Protection Expenses
withheld (in the aggregate) by such Persons during the immediately preceding
calendar month.  Borrower shall provide to the Agent such other information with
respect thereto as Agent may reasonably request.

 

(e)           Each Borrower shall give Agent notice of the transfer of any
property by a Portfolio Entity to one of its REO Affiliates within thirty (30)
days of any such transfer and such other information as Agent may request with
respect thereto promptly following such request.

 

(f)            On or before the fourth to last Business Day of each month,
Borrower shall deliver to Agent a Valuation Certificate signed by the Treasurer
of the Borrowers.

 

(g)           Each Borrower shall give Agent notice of the occurrence of an
Adverse Waterfall Event within thirty days of such occurrence.

 

(h)           If a Borrower at any time has knowledge of any servicer default,
servicing termination event, amortization event or similar event or condition
occurring or existing under any agreement relating to the securitization of
Assets of any Primary Obligor or other Loan Party or securitization entity
established by any Primary Obligor or other Loan Party, such Borrower shall
immediately notify Agent thereof.

 

(i)            Borrower shall notify Agent if the amount of Aggregate
Undistributed Funds at any time exceeds $5,000,000.

 

7.3          Payment of Charges.

 

(a)           Other than charges payable by First X or First B, Each Borrower,
each Primary Obligor, each Material Portfolio Entity, and each Wholly-Owned
Subsidiary other than any REO Affiliate shall pay promptly when due and
discharge all Charges.  In the event a Borrower, any Primary Obligor, any
Material Portfolio Entity or any Wholly-Owned Subsidiary other than an REO
Affiliate, at any time or times hereafter, shall fail to pay the Charges or to

 

21

--------------------------------------------------------------------------------


 

obtain such discharges as required herein, such Borrower shall so advise Agent
thereof in writing.  Agent may, without waiving or releasing any obligation,
covenant or agreement of either Borrower or any Event of Default or Default, in
its sole and absolute discretion, at any time or times thereafter, make such
payment, or any part thereof, or obtain such discharge and take any other action
with respect thereto which Agent deems advisable.  All sums so paid by Agent and
any expenses relating thereto, including reasonable attorneys’ fees, court
costs, expenses and other charges, shall be part of the Obligations, payable by
Borrowers to Agent on demand.  Notwithstanding the foregoing, a Borrower, any
Primary Obligor, any Material Portfolio Entity or any Wholly-Owned Subsidiary
may permit or suffer the Charges to attach to its Assets on the conditions that:
(i) such Borrower or the applicable Primary Obligor, Material Portfolio Entity
or Wholly-Owned Subsidiary, in good faith, shall be contesting the same in an
appropriate proceeding diligently pursued; (ii) enforcement thereof against any
Assets of such Borrower or any applicable Material Portfolio Entity or
Wholly-Owned Subsidiary shall be stayed; and (iii) appropriate reserves therefor
shall have been established on the Records of such Borrower or the applicable
Primary Obligor, Material Portfolio Entity or Wholly-Owned Subsidiary in
accordance with GAAP.

 

7.4          Insurance.  Each Borrower, FLBG, each Primary Obligor, each
Portfolio Entity (other than any Foreign Portfolio Entity), each REO Affiliate
and each Wholly-Owned Subsidiary at each of such respective Person’s sole cost
and expense, shall keep and maintain: (i) policies of insurance against all
hazards and risks ordinarily insured against by other owners or users of
properties in similar business or as reasonably requested in writing by Agent;
and (ii) public liability insurance relating to such Person’s ownership and use
of its Assets; provided, however, no such Person shall be required to maintain
the insurance referred to in clause (i) as to any Asset if the Net Present Value
of the Asset is less than $100,000.  All such policies of insurance shall be in
form, with insurers and in such amounts as may be satisfactory to Agent.  Each
Borrower shall deliver to Agent the original (or certified) copy of each policy
of insurance and evidence of payment of all premiums for each such policy.  Such
policies of insurance of each Borrower, Primary Obligors and Wholly-Owned
Subsidiaries (except those of public liability) shall contain an endorsement, in
form and substance acceptable to Agent, showing losses payable to Agent for the
ratable benefit of Lenders (excluding any losses payable to the lenders under
any Approved Portfolio Leverage Arrangement).  Such endorsement or an
independent instrument furnished to Agent, shall provide that all insurance
companies will give Agent at least thirty (30) days prior written notice before
any such policy or policies of insurance shall be altered or canceled and that
no act or default of a Borrower or any other Person shall affect the right of
Agent for the ratable benefit of Lenders, to recover under such policy or
policies of insurance in case of loss or damage (excluding any losses payable to
the lenders under any Approved Portfolio Leverage Arrangement).  Upon request by
Agent and, whether or not such request is made, upon the occurrence of an Event
of Default or Default, each Borrower hereby directs all insurers under such
policies of insurance (except those of public liability) to pay all proceeds
payable thereunder directly to Agent (excluding any losses payable to the
lenders under any Approved Portfolio Leverage Arrangement).  Upon request by
Agent and upon the occurrence of an Event of Default or Default, each Borrower,
irrevocably, appoints Agent (and all officers, employees or agents designated by
Agent) as such Borrower’s true and lawful agent and attorney-in-fact for the
purpose of making, settling and adjusting claims under such policies of
insurance, endorsing the name of such Borrower on any check, draft, instrument
or other item of payment for the proceeds of such policies of insurance and for
making all

 

22

--------------------------------------------------------------------------------


 

determinations and decisions with respect to such policies of insurance.  In the
event a Borrower, any Primary Obligor, any Portfolio Entity, any REO Affiliate
or any Wholly-Owned Subsidiary at any time or times hereafter shall fail to
obtain or maintain any of the policies of insurance required above or to pay any
premium in whole or in part relating thereto, then Agent, without waiving or
releasing any obligation, covenant or agreement of a Borrower or any Event of
Default or Default, may at any time or times thereafter (but shall be under no
obligation to do so) obtain and maintain such policies of insurance and pay such
premium and take any other action with respect thereto which Agent deems
advisable.  All sums so disbursed by Agent, including reasonable attorneys’
fees, court costs, expenses and other charges relating thereto, shall be part of
the Obligations, payable by Borrowers to Agent on demand.  Agent shall also be
named as an additional insured with respect to each Borrower’s, each Primary
Obligor’s and each Wholly-Owned Subsidiary’s liability insurance.

 

7.5          Maintenance of Records.  Each Borrower will keep, and will cause
FLBG, each other Primary Obligor and each Wholly-Owned Subsidiary other than REO
Affiliates to keep, at all times books of record and account in which full, true
and correct entries will be made of all dealings or transactions in relation to
its business and affairs, and each such Person will provide, and will cause each
such other Person to provide, adequate protection against loss or damage to such
books of record and account.

 

7.6          Preservation of Existence.  Each Borrower, FLBG, each other Primary
Obligor, each Material Portfolio Entity, and each Subsidiary of a Borrower other
than an Immaterial Entity, REO Affiliate or a Harbor Debtor, will maintain and
preserve its respective corporate, limited liability company or partnership
existence, rights, privileges and franchises in its jurisdiction of
organization, and qualify and remain qualified to do business in, and maintain
its rights, privileges and franchises in each other jurisdiction which in the
opinion of the respective board of directors, manager, general partner or other
governing Person thereof continue to be advantageous to it and shall comply in
all material respects with all applicable Legal Requirements.  Without limiting
the generality of the foregoing, each Borrower agrees to (and to cause each such
other Person to) qualify to do business as a foreign corporation in each
jurisdiction where the nature of its business and the operations conducted by it
therein require it to be so qualified; provided that notwithstanding the
foregoing, Agent and Lenders acknowledge that it is contemplated that the
Borrowers, Primary Obligors and Portfolio Entities will be liquidating their
assets and that a Primary Obligor or any Portfolio Entity may be dissolved or
merged into another Primary Obligor or Portfolio Entity upon the liquidation of
all assets of any such Person that can be reasonably expected to be collected or
sold.

 

7.7          Preservation of Assets.  Each Borrower, FLBG and each other Primary
Obligor will keep its property material to the conduct of its business in good
repair, working order and condition and from time to time make all needful and
proper repairs, renewals, replacements, extensions, additions, betterments and
improvements thereto, so that the business carried on by it may be conducted at
all times in accordance with prudent business management.

 

7.8          Inspection of Books and Assets.  Each Borrower, FLBG and each other
Primary Obligor shall permit Agent, Lenders and each of their respective
representatives reasonable access during normal business hours to its properties
and personnel, and shall disclose and make available to Agent and Lenders all
books, papers and records relating to the Assets, stock

 

23

--------------------------------------------------------------------------------


 

ownership, properties, operations, obligations, and liabilities of each
Borrower, FLBG, each other Primary Obligor and their respective Subsidiaries
(and shall use commercially reasonable efforts to cause each other Portfolio
Entity to do the same), including, but not limited to, all books of account
(including the general ledger), tax records, minute books of meetings of boards
of directors (and any committees thereof) and shareholders, organizational
documents, bylaws, material contracts and agreements, filings with any
regulatory authority, accountants’ work papers (other than those that are the
property of its independent outside auditors), litigation files, loan files,
plans affecting employees, and any other business or prospects in which Lenders
may have a reasonable interest in connection with the Loans, provided that such
access shall be reasonably related to the transactions contemplated hereby and
not unduly interfere with normal operations, and provided further that in the
event that any of the foregoing are in the control of any third party, each
Borrower, FLBG and each other Primary Obligor shall use its reasonable best
efforts to cause such third party to provide access to such materials to Agent
and Lenders who shall request the same.  In the event that a Borrower, FLBG or
any other Primary Obligor is prohibited by law from providing any of the access
referred to in the preceding sentence to Agent and Lenders, it shall use its
commercially reasonable efforts to obtain waivers thereof promptly so as to
permit such access.  Each Borrower, FLBG and each other Primary Obligor shall
make the directors, officers, employees and agents and authorized
representatives (including counsel and independent public accountants) of such
Borrower, FLBG, other Primary Obligor, and their respective Subsidiaries (and
shall use its commercially reasonable efforts to cause each other Portfolio
Entity to do the same) to confer with Agent and Lenders and their respective
representatives, provided that (i) such access shall be reasonably related to
the transactions contemplated hereby and not unduly interfere with normal
operations and (ii) unless a Default or Event of Default exists, counsel to
Borrowers, FLBG and each other Primary Obligor shall be permitted to be present
at any meeting among Borrowers’, FLBG’s or such Primary Obligor’s independent
public accountants and Agent or Lenders.

 

7.9          Payment of Indebtedness.  Each Borrower, FLBG, each other Primary
Obligor, each Material Portfolio Entity and, subject to the final sentence of
this Section 7.9, each Wholly-Owned Subsidiary will duly and punctually pay, or
cause to be paid, the principal of and the interest on all Indebtedness
heretofore or hereafter incurred or assumed by such Person, when and as the same
shall become due and payable, provided that neither a Borrower, nor any Primary
Obligor, any Wholly-Owned Subsidiary or any Material Portfolio Entity shall be
required to pay any Indebtedness (other than Indebtedness incurred under this
Agreement or any other Loan Document) while the same is being contested by it in
good faith and by appropriate proceedings so long as each Borrower or such
Primary Obligor or Wholly-Owned Subsidiary or Material Portfolio Entity (as the
case may be) shall have set aside on its books appropriate reserves in
accordance with GAAP with respect thereto and title to any property of each
Borrower or the applicable Primary Obligor or Wholly-Owned Subsidiary or
Material Portfolio Entity is not jeopardized.  The provisions of this
Section 7.9 do not relate to Indebtedness of FC Capital or other Wholly-Owned
Subsidiaries which are REO Affiliates.

 

7.10        Further Assurances.  Each Borrower, FLBG, each other Primary
Obligor, each Wholly-Owned Subsidiary and each other Loan Party will, and will
cause each of its respective Subsidiaries to, make, execute or endorse, and
acknowledge and deliver or file, all such vouchers, invoices, notices, and
certifications and additional agreements, undertakings, conveyances, transfers,
assignments, or further assurances, and take any and all such other

 

24

--------------------------------------------------------------------------------


 

action, as Agent or any Lender may, from time to time, deem necessary or proper
in connection with this Agreement, the obligations of such Person hereunder or
under the Notes or any of the other Loan Documents to which such Person is a
party, or for the better assuring and confirming unto Collateral Agent or Agent
on behalf of Lenders, with the first priority, all or any part of the security
for the Obligations.

 

7.11        Notice of Default.  Forthwith and in any event within five (5) days
after a Borrower shall have obtained knowledge of the existence of a Default or
Event of Default, such Borrower will deliver to Agent a certificate signed by an
Executive Officer of such Borrower setting forth the details of such event, the
period of existence thereof, and what action such Borrower proposes to take with
respect thereto.

 

7.12        Reserves.  Each Borrower, FLBG, each other Primary Obligor and,
subject to the last sentence of this Section 7.12, each Wholly-Owned Subsidiary,
will set up on its books of its earnings, reserves for bad debt in accordance
with GAAP and in an aggregate amount deemed adequate in the judgment of such
Person and accepted by the outside auditors in their annual audits and each
Borrower shall use its commercially reasonable efforts to cause each other
Material Portfolio Entity to do the same.  The provisions of this Section 7.12
shall not apply to any Wholly-Owned Subsidiary which is an REO Affiliate, or any
Immaterial Entity.

 

7.13        Representation and Warranties; Covenants as to Other Persons,
Amendment of Schedules.

 

(a)           To the extent any representation or warranty contained herein
refers to an event or state of facts which exists on or after the date hereof,
on or after the Execution Date or on or after the Effective Date or on or after
the date of any Loan and which exists during the term hereof or at the time of
any or each Loan hereunder, to the extent not already a covenant, said
representation or warranty shall be deemed to be an affirmative covenant by each
Borrower to take all actions, omit to take such actions or cause such actions to
be taken which shall be necessary or desirable to cause such representation or
warranty to be true and accurate at all times during the term hereof.  To the
extent any representation, warranty or covenant herein (including the covenants
set forth in Section 8 and in this Section 7) relates to any Primary Obligor,
other Subsidiary or any other Loan Party, it shall be deemed to be a covenant of
each Borrower to cause such Person to comply with or otherwise perform such
representation, warranty or covenant, whether or not a Borrower has the legal,
corporate or other ability to cause such compliance or performance.  To the
extent any representation, warranty or covenant herein (including the covenants
set forth in Section 8 and in this Section 7) relates to any Person other than a
Primary Obligor, other Subsidiary or any other Loan Party it shall be deemed to
be a covenant of each Borrower to exercise commercially reasonable efforts to
cause such Person to comply with or otherwise perform such representation,
warranty or covenant, whether or not a Borrower has the legal, corporate or
other ability to cause such compliance or performance.

 

(b)           No delivery of any new or supplemented Schedule to this Agreement
(whether or not such delivery is required by this Agreement or any other Loan
Document) shall waive or cure any Default or Event of Default which would occur
absent such delivery (other than a Default or Event of Default arising solely
from the breach of an obligation to deliver such

 

25

--------------------------------------------------------------------------------


 

Schedule and other than as may be set forth in writing in a consent or amendment
(if any) pursuant to which any such new or supplemented Schedule is delivered).

 

7.14        Perform Obligations.  Each Borrower, FLBG and each other Loan Party
shall duly and punctually pay and perform each of its obligations under the Loan
Documents to which it is a party, in accordance with the terms hereof and
thereof.

 

7.15        Cooperation.  At Agent’s request, each Borrower will meet from time
to time with (and provide then available financial information to) other
financial institutions to which any Lender may wish to grant participations in
the Loans, including potential Lender Assignees and potential Purchasing
Lenders.

 

7.16        Approvals and Consents.  In the event that any approval, consent or
non-objection need be obtained by a Borrower, FLBG, any other Primary Obligor or
other Loan Party from, or a notice or other filing need be filed by a Borrower
or any such other Person, with, any Governmental Authority in connection with
the execution, delivery and performance of this Agreement or any Loan Document
by a Borrower or any such other Person, each Borrower and FLBG shall take and
cause such other Person (as applicable) to take, all actions reasonably
necessary to obtain any such approval, consent or non-objection or file such
notice or other filing as promptly as practicable, and Lenders agree to
cooperate with Borrowers and FLBG in obtaining or filing the same.

 

7.17        Payment of Dividends from Primary Obligors and Subsidiaries.  In
furtherance and not in limitation of other provisions hereof (including
Section 8.22) regarding required distributions, to the extent necessary to
enable it to make payments of the Obligations in accordance with the terms
hereof, unless prohibited by applicable law, each Borrower shall cause dividends
to be paid to it by each Primary Obligor and each other Wholly-Owned Subsidiary
of a Borrower (whether in existence as of the date hereof or hereafter formed or
acquired) in amounts which are sufficient to enable Borrowers to satisfy their
payment obligations under the terms hereof.

 

7.18        Stay, Extension and Usury Laws.  Each Borrower covenants (to the
extent that it may lawfully do so) that it shall not at any time insist upon,
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay, extension or usury law or other law which would prohibit or forgive it
from paying all or any portion of the principal of, premium, if any, or interest
on the Notes, wherever enacted, now or at any time hereafter in force, or which
may affect the covenants or the performance of its obligations under the Notes,
and each Borrower (to the extent it may lawfully do so) hereby expressly waives
all benefits or advantages of any such law.

 

7.19        Compliance with Laws.  Each Borrower shall comply with, and shall
cause each Primary Obligor, each other Subsidiary and each other Loan Party to
comply with, and shall exercise commercially reasonable efforts to cause each
Portfolio Entity to comply with, all laws, rules, regulations and governmental
orders (federal, state and local), including all Environmental Laws, having
applicability to it or to the business or businesses at any time conducted by
it, where the failure to so comply would have, or could reasonably be expected
to have, a Material Adverse Effect.

 

26

--------------------------------------------------------------------------------


 

7.20        Back-Up Servicer.  The Borrowers shall reimburse the Lenders for
amounts up to $12,000 paid by the Lenders to a Cold Back-Up Servicer selected by
the Lenders to act as a back-up servicer to FC Servicing, and the Borrowers
shall use commercially reasonable efforts to cooperate with, and provide all
information reasonably requested by, such Cold Back-Up Servicer selected by the
Lenders, all subject to and as contemplated by the back-up servicing agreement
entered into as of the date hereof by Borrowers and Cold Back-Up Servicer and
assigned as collateral to the Collateral Agent.  The Borrowers shall cooperate
with, and permit, Lenders to designate a replacement for any Cold Back-Up
Servicer

 

Section 8.                                           NEGATIVE COVENANTS.

 

Each Borrower and FLBG warrants and represents to and covenants to Lenders and
Agent that, so long as this Agreement is in effect and all of the Loans,
together with interest and all other obligations incurred hereunder are paid in
full, each Borrower will perform the obligations set forth in this Section 8
(unless it shall have first procured the written consent of the Majority Lenders
to do otherwise), and, except as provided in the following paragraph, will cause
each Primary Obligor, Subsidiary, and other Loan Party to, and will use
commercially reasonable efforts to cause each Portfolio Entity-50% and other
Material Portfolio Entity to, perform the obligations set forth in this
Section 8 which are applicable to such Person (unless it shall have first
procured the written consent of the Majority Lenders to do otherwise).

 

For the purposes of this Section 8, the terms Primary Obligor, Subsidiary, Loan
Party, Related Entity, Portfolio Entity and Portfolio Entity-50% shall not mean
or include any Crestone Portfolio Entities or any Person owned by a Crestone
Portfolio Entity, FC Capital (or any of its Subsidiaries), MSC, Servicios
Integrales de Cobranze, S.A. Chile, UBN, SAS or any Portfolio Entity in which
MCS and/or UBN, SAS owns 50% or more of the equity interests of such entity;
provided that Borrowers will provide notice to Agent of any event, occurrence or
action by any such Person that would otherwise constitute a breach of this
Section 8 and Agent and Lenders may prohibit such event, occurrence or action if
such event, occurrence or action would, in the opinion of the Lenders, have a
Material Adverse Effect on the Borrowers.

 

8.1          Amend Charter Documents; Engage in Same Type of Business.

 

(a)           None of either Borrower, any Primary Obligor, any Subsidiary or
any Portfolio Entity-50%  shall (i) make or consent to any change: (i) in its
Charter Documents, in any Shareholder Agreement or in its capital structure or
(ii) make any change in any of its business objectives, purposes and operations,
including by undertaking additional business activities or (iii) waive any
material right under its Charter Documents or any Shareholder Agreement.  None
of either Borrower, any Primary Obligor, any Subsidiary or any Portfolio
Entity-50%  shall engage in any business not of the same general type as those
conducted by it on the Execution Date or, in the case of a newly formed entity,
any business not of the same general type as those conducted by a Borrower, any
Primary Obligor, any Portfolio Entity-50% or any other Subsidiary (as the case
may be) on the Execution Date. Without limiting the foregoing, no Subsidiary
which is a Portfolio Entity and no Portfolio Entity-50%  shall engage in any
business other than purchasing Asset Pools in accordance with the terms hereof
and causing such Asset Pools to be serviced in accordance with Section 8.24.

 

27

--------------------------------------------------------------------------------


 

(b)           None of either Borrower, any Subsidiary or any Portfolio
Entity-50% shall enter into any Shareholder Agreement after the Execution Date
other than a Permitted Shareholder Agreement.

 

8.2          Liens.  None of either Borrower, any Subsidiary (other than an REO
Affiliate) or any Portfolio Entity-50%, will grant, contract, create, incur,
assume or suffer or permit to exist any Lien upon or with respect to, or by
transfer or otherwise subject to the prior payment of any indebtedness (other
than the Loans), any of its Assets, whether now owned or hereafter acquired,
except (i) Permitted Liens or (ii)  in the case of an REO Affiliate, Liens in
favor of its REO Owner and non-consensual Charges.

 

8.3          Other Indebtedness.  None of either Borrower, any Subsidiary or any
Portfolio Entity-50% will contract, create, incur, assume or suffer to exist any
Indebtedness, except:

 

(i)            the Loans and the obligations of a Borrower in respect of the LC
Obligations;

 

(ii)           other Indebtedness existing on the Effective Date listed on
Schedule 10.19 to this Agreement;

 

(iii)          Indebtedness of any Portfolio Entity incurred under Approved
Portfolio Leverage Arrangements;

 

(iv)          Indebtedness of any Portfolio Entity to which no proceeds of any
Loans were, directly or indirectly, advanced or contributed;

 

(v)           unsecured trade payables incurred in the ordinary course of
business;

 

(vi)          in the case of any REO Affiliates, Indebtedness owed to its REO
Owner and trade payables incurred in the ordinary course of business and, to the
extent constituting Indebtedness, Charges incurred by such REO Affiliate;

 

(vii)         Indebtedness to the extent permitted by Section 8.12(a)(i)-(iii);

 

(viii)        Indebtedness of Portfolio Entities in respect of loans permitted
to be made by FC Servicing and FirstCity Mexico, S.A. de C.V. pursuant to
Section 8.12(a)(v);

 

(ix)          Indebtedness of any Subsidiary or Portfolio Entity-50% payable to
a Borrower or a Wholly-Owned Subsidiary;

 

(x)           Guaranty Equivalents to the extent permitted under
Section 8.12(b);

 

(xi)          Indebtedness of FirstCity Denver Investment Corp. payable to FC
Commercial related to loans made by FC Commercial to enable FC Denver Investment
Corp. to fund loans to Crestone Portfolio Entities under the Crestone Facility;
and

 

(xii)         Up to $5,000,000 in aggregate principal Indebtedness incurred by
FCS Creamer, Ltd., FCS Lancaster, Ltd., FCS Wood Ltd., FCS Wildhorse Ltd. and
Brazos

 

28

--------------------------------------------------------------------------------


 

River Partnership One, L.P. or other REO Affiliates to finance developmental
expenses of real property owned by such entities.

 

8.4          Sell Assets.  None of either Borrower, any Subsidiary or any
Portfolio Entity-50% shall assign, sell or transfer any of its Assets to any
Person, other than in the ordinary course of business and for fair and adequate
consideration (and, in the case of Assets constituting Equity Interests, only to
the extent permitted by Section 8.8(a)); provided that the foregoing shall not
restrict (i) an REO Affiliate from transferring its Assets to the Person which
owns all of its equity interests or to any other Person which is not a
Subsidiary or Affiliate of either Borrower or such REO Affiliate or (ii) any
Person which owns all of the equity interests in an REO Affiliate from
transferring distressed notes secured by real estate (and such real estate
security) to such REO Affiliate.

 

8.5          Attachment.  None of either Borrower, any Subsidiary or any
Portfolio Entity-50% shall permit or suffer any levy, attachment, seizure, or
restraint to be made of, upon or affecting any of its Assets or permit any of
its Assets to be subject to a writ of distress, if the same would have a
Material Adverse Effect.

 

8.6          Receiver.  None of either Borrower, any Subsidiary or any Portfolio
Entity-50% shall permit or suffer any receiver, trustee or assignee for the
benefit of creditors, or any other custodian to be appointed to take possession
of all or any of its Assets, or for all or any of its Assets to come within the
possession of any receiver, trustee, assignee for the benefit of creditors or
custodian, other than a custodian pursuant to a Non-Default Voluntary Custodial
Arrangement, if the same would have a Material Adverse Effect.

 

8.7          Mergers, Acquisitions.  None of either Borrower, any Primary
Obligor (other than FLBG) or any Material Portfolio Entity shall wind up,
liquidate or dissolve its affairs or merge or consolidate with, be acquired by
or acquire the stock or assets of or make any investment in (other than a
capital contribution to provide for payment of Portfolio Protection Expenses),
any Person, whether by merger, consolidation, purchase of stock or assets or
otherwise, or create any new Subsidiary other than an REO Affiliate (or agree to
do any of the foregoing at any future time) or fail to maintain its corporate,
partnership or limited liability company or other formal existence, provided
that notwithstanding the foregoing, Agent and Lenders acknowledge that it is
contemplated that the Borrowers, Primary Obligors and Portfolio Entities will be
liquidating their assets and that any Primary Obligor or any Portfolio Entity
may be dissolved or merged into another Primary Obligor or Portfolio Entity upon
the liquidation of all assets of any such Person that can be reasonably expected
to be collected or sold.

 

8.8          Stock Transfers.

 

(a)           Except (i) as permitted pursuant to Section 8.8(b), (ii) for the
sale of Equity Interests in a Subsidiary for fair market price, the proceeds of
which are distributed pursuant to Section 5.3 hereof, (iii) with respect to
quotas issued to FirstCity Chile II in connection with direct and indirect
contributions of capital from distributions or dividends from NPL Fund Two,
Private Investment Fund, or (iv) for options, warrants or other rights to
purchase Equity Interests in a Borrower pursuant to plans or instruments
described in Schedule 10.5(c) as amended from time to time with Majority
Lenders’ written consent and for Equity Interests in a

 

29

--------------------------------------------------------------------------------


 

Borrower issued upon exercise thereof, none of any Borrower, any Subsidiary or
any Portfolio entity-50% shall (x) grant any option, warrant or other right to
purchase any Equity Interest in a Borrower, any Subsidiary or any Portfolio
Entity-50% or (y) issue any other Equity Interests, or (ii) transfer any Equity
Interests (whether its own or Equity Interests issued by any Person other than
itself) without, in each case, the prior written consent of Majority Lenders.

 

(b)           Notwithstanding anything to the contrary contained herein, each
Borrower shall have the right to offer and sell equity Securities of such
Borrower under the following terms and conditions: (x) such Borrower shall
deliver notice to Agent, within twenty-four (24) hours of any filing with the
SEC; (y) such Borrower shall fully and timely comply with all Securities Laws
and with all terms and provisions of the underwriting agreement pursuant to
which such Securities are offered for sale; and (z) the prospectus and all other
selling materials used by such Borrower in such offering shall not contain any
misstatement of material fact or omit to state any fact which would render the
statements contained therein false or misleading.

 

8.9          Adverse Transactions.  None of either Borrower, any Subsidiary or
any Portfolio Entity-50% shall enter into any transaction which materially and
adversely affects its ability to perform its obligations under the Loan
Documents or to pay any other Indebtedness.

 

8.10        Investments.

 

(a)           Subject to the further limitations set forth in
Sections 8.10(b) and (c), after the Execution Date, neither Borrower, any
Subsidiary or any Portfolio Entity-50% shall make any investment in Equity
Interests of any Person other than (i) investments in Equity Interests owned as
of the date of this Agreement, (ii) direct or indirect contributions by Primary
Obligors to capital of Portfolio Entities to be used by such entities (a) to pay
development expenses related to real estate or (b) to pay Portfolio Protection
Expenses, (iii) investments by any such Person (other than by a Portfolio
Entity) in the ordinary course of business or (iv) with respect to quotas issued
by FirstCity Chile II in connection with direct and indirect contributions of
capital from distributions or dividends from NPL Fund Two, Private Investment
Fund.

 

(b)           As used in Sections 8.10(a) and (c) “investment” shall include,
but not be limited to contributions to the capital of a Person.

 

(c)           In furtherance, and not in limitation, of other restrictions
herein and in the other Loan Documents on contributions, loans, gifts,
investments and Guaranty Equivalents, none of Borrower, any Subsidiary or any
Portfolio Entity-50% shall make capital contributions, loans or gifts to,
investments in or enter into or issue any Guaranty Equivalent with respect to
the obligations of any entity identified on Schedule 10.37 or any other
Immaterial Entity at any time during the term hereof.

 

8.11        Dividends.  Neither Borrower will, and neither Borrower will permit
any Subsidiary or any Portfolio Entity-50% to, authorize, declare, or pay any
dividends or return any capital to its stockholders as such or authorize or make
any other distribution, payments or delivery of property or cash to its
stockholders as such, or redeem, retire, purchase or otherwise acquire, directly
or indirectly, for a consideration any shares of any class of its capital stock
now or hereafter outstanding or any options, warrants or other securities (now
or hereafter

 

30

--------------------------------------------------------------------------------


 

outstanding) convertible into or exercisable for any equity or other securities
of a Borrower, any Subsidiary or any Portfolio Entity-50% or set aside funds for
any of the foregoing and neither Borrower will permit any Subsidiary or any
Portfolio Entity-50% to purchase any Equity Interests of a Borrower, or set
aside funds for any of the foregoing (any such authorization, declaration,
payment, dividend, return of capital, distribution, delivery, redemption,
retirement, purchase, acquisition or setting aside of funds, a “Dividend”),
provided, that (i) any Subsidiary or Portfolio Entity-50% may declare or pay
Dividends to a Borrower or any Wholly-Owned Subsidiary and (ii) any Subsidiary
or Portfolio Entity-50% may pay cash Dividends to holders of its shares of
stock, partnership interests, limited liability company interests or similar
equity interests generally so long as the Borrower or its respective
Subsidiaries which own such equity interests in the Person paying such Dividends
receives at least its proportionate share thereof (based on its relative
holdings of such equity interests in the Person paying such Dividends).

 

8.12        Loan; Guaranty Debt.

 

(a)           Except as set forth on Schedule 8.12(a), none of either Borrower,
any Subsidiary or any Portfolio Entity-50% shall make any loan to any Person, or
otherwise invest in or acquire any note, bond, other debt instruments or
obligations of or issued by any Person except (i) the acceptance by FH Partners,
a Subsidiary or a Portfolio Entity-50% of a note from its 100% owned REO
Affiliate evidencing the deferred purchase price of a mortgage note sold to such
REO Affiliate by FH Partners, such Subsidiary or Portfolio Entity-50% or a
portion of the purchase price for the real property in the event that the REO
Affiliate acquires the real property (1) at a foreclosure sale or through a
foreclosure proceeding, (2) from the mortgagor in either full or partial
satisfaction of the related debt, or (3) by purchase from FH Partners, the
Subsidiary or Portfolio Entity-50%; (ii) the acceptance by an REO Affiliate, a
Latin American Acquisition Entity or a European Acquisition Entity of a note
from the transferee of real property sold by such REO Affiliate, Latin American
Acquisition Entity or European Acquisition Entity (as the case may be) in the
ordinary course of business evidencing a portion of the deferred purchase price
of such property; (iii) in the case of FC Servicing and FirstCity Mexico, S.A.
de C.V., short term servicer advances in the ordinary course of business with
respect to portfolios which they are servicing in aggregate principal amount at
any one time outstanding not in excess of $5,000,000, on a combined basis; and
(iv) direct or indirect loans by Primary Obligors to Subsidiaries and Portfolio
Entities to be used by such entities (a) to pay development expenses related to
real estate or (b) to pay Portfolio Protection Expenses; (v) SBA Loans made by
ABL in accordance with the SBA Rules and Regulations; and (vi) loans made by FC
Commercial to FirstCity Denver Investment Corp. to enable FirstCity Denver
Investment Corp. to fund loans to Crestone Portfolio Entities under the Crestone
Facility for Portfolio Protection Expenses.

 

(b)           Except as set forth on Schedule 8.12(b), none of either Borrower,
any Subsidiary or any Portfolio Entity-50% shall enter into or issue any
Guaranty Equivalents.

 

8.13        Issue Power of Attorney.  Except pursuant to the other provisions of
this Agreement or the Security Documents to which Agent is a party, none of
either Borrower, any Subsidiary or any Portfolio Entity-50% shall issue any
power of attorney or other contract or agreement giving any Person power or
control over the day-to-day operations of any such Person’s business; provided
that,  any Primary Obligor, any Portfolio Entity, FirstCity do Brazil, Ltda.,
FirstCity Argentina Corporation, First South America LLC, FirstCity Recovery
S.A.,

 

31

--------------------------------------------------------------------------------


 

FirstCity Mexico, S.A. de C.V. and Servicios Efectivos de Recuperacion, S. de
R.L. de C.V. shall have the right to grant powers of attorney necessary to
conduct business outside the United States, to pursue or consummate asset
acquisitions outside the United States and to collect or liquidate Assets or
pursue litigation related Assets outside the United States, which are undertaken
in the ordinary course of such respective company’s business.

 

8.14        Amendment of Credit Agreements.   None of either Borrower, any
Subsidiary or any Portfolio Entity-50% shall amend, modify or extend (or agree
to amend, modify or extend or give any notice of any sort the result of which
would amend, modify or extend (whether or not, without limitation, any such
extension would occur pursuant to a renewal or extension option contained
therein or any other term thereof)) any note, credit agreement, security
agreement or other document, instrument or agreement evidencing or securing
Indebtedness of such entity; provided that a Borrower, any Subsidiary or any
Portfolio Entity-50% may extend the term of any credit facilities or loans
permitted under the terms of this Agreement under financial terms no more
onerous than those provided for in the applicable existing credit facility or
then-existing market credit terms.

 

8.15        Payments for Consent.  None of either Borrower or any Subsidiary or
any Portfolio Entity-50% shall, directly or indirectly, pay or cause to be paid
any consideration, whether by way of interest, fee or otherwise, to any Lender
as an inducement to any consent, waiver or amendment of any of the terms or
provisions of any Loan Document unless such consideration is paid to all
Lenders.

 

8.16        Limitations on Dividends and Other Payment Restrictions Affecting
Subsidiaries.  Except as herein provided, neither Borrower shall, and each
Borrower shall not permit any Subsidiary, or any Portfolio Entity-50% to,
create, assume or otherwise cause or suffer to exist or to become effective any
consensual encumbrance or restriction on the ability of any such Person to:

 

(i)            pay any dividends or make any other distribution on its Stock or
other Equity Interests to a Borrower or any of its Subsidiaries;

 

(ii)           make payments on or in respect to any Indebtedness owed to a
Borrower, any Subsidiary; or

 

(iii)          make loans or advances to a Borrower or any of its Subsidiaries
or to guarantee Indebtedness of a Borrower or any of its Subsidiaries;

 

other than, in the case of (i), (ii) and (iii),

 

(1)           restrictions with respect to a Subsidiary other than a Portfolio
Entity, a Primary Obligor or an REO Affiliate imposed pursuant to an agreement
which has been entered into for the sale or disposition of all or substantially
all the assets (which term may include the capital stock) of such Subsidiary
provided that such restrictions terminate upon the closing of such sale or
disposition or termination of such agreement;

 

32

--------------------------------------------------------------------------------


 

(2)           to the extent the same result in a restriction of non-cash in-kind
distributions of such assets, restrictions on the transfer by any Subsidiary
other than a Portfolio Entity, a Primary Obligor or an REO Affiliate of non-cash
assets which are subject to Permitted Liens;

 

(3)           restrictions existing under any agreement which refinances or
replaces any of the agreements containing the restrictions in clauses (1) or
(5), provided that the terms and conditions of any such restrictions are not
materially less favorable to the Lenders or materially more burdensome to the
applicable Person bound thereby than those under the agreement evidencing or
relating to the Indebtedness refinanced or replaced;

 

(4)           Permitted Restrictions on payment of dividends by a Subsidiary of
a Borrower under a loan agreement listed on Schedule 10.19 to which such 
Subsidiary is a party;

 

(5)           restrictions under this Agreement;

 

(6)           Permitted Restrictions imposed under Approved Portfolio Leverage
Arrangements;

 

(7)           Permitted Restrictions on the payment of dividends by a Portfolio
Entity-50% under credit agreements under which such Portfolio Entity-50% is a
borrower; and

 

(8)           restrictions of the payment of dividends by ABL as set forth in
the ABL Facility Agreement and restrictions of the ability of ABL to make
payments on indebtedness outstanding under the ABL Capital Note as set forth in
the subordination agreement referred to therein.

 

and other than in the case of (iii), a consensual encumbrance or restriction on
the ability of any Subsidiary other than a Wholly-Owned Subsidiary or any
Portfolio Entity-50% to make a loan or advance to or guarantee Indebtedness of a
Borrower or any of its Subsidiaries.

 

8.17        Financial Covenants.  In the event that any Financial Statement
required to be delivered pursuant to Section 7.1(a) or Section 7.1(b) or any
certificate required to be delivered pursuant to Section 7.1(f) hereof (in the
case of any such certificate required in connection with monthly financial
statements, at the end of any month which is also a fiscal quarter end date) is
not delivered within 10 days after the date required therefor pursuant to such
Section, each Borrower shall be deemed to be in default of this Section 8.17 for
purposes of Section 9.3 hereof.

 

8.18        Accounting Changes.  None of either Borrower, any Subsidiary or any
Portfolio Entity-50% will make any significant change in (x) accounting
treatment and reporting practices except as permitted or required by GAAP or
Legal Requirements or (y) unless Agent consents thereto in writing (which
consent shall not be unreasonably withheld), its Fiscal Year; provided that in
any such case, if any such change would affect any computation required by
Section 8.17 hereof or any amount required to be paid by Section 2.3 hereof,
appropriate amendment shall

 

33

--------------------------------------------------------------------------------


 

have been made to this Agreement with respect thereto (or, in the case of change
required at such time by a Legal Requirement, appropriate amendment is made to
this Agreement contemporaneous with such change and, and if such amendment is
not made, each Borrower shall be deemed in default under Section 8.17).

 

8.19        Related Transactions.  Neither Borrower has and neither Borrower
shall, and neither Borrower shall permit any Subsidiary or any Portfolio
Entity-50% to, enter into any transactions with any Affiliate or Associate,
including, without limitation, agreements for the purchase, sale or exchange of
property or the rendering of any services to or by any Affiliate or Associate of
a Borrower or any Parent, or enter into, assume or suffer to exist any
employment, management, administration, advisory or consulting contract with any
Affiliate or Associate of a Borrower or any Parent or, in each of the foregoing
cases, with any officer, director or partner of any Affiliate or Associate of a
Borrower or any Parent or modify any Fee Agreement unless, in any such case,
such transaction (a) is otherwise not in violation of this Agreement or any
other Loan Document and (b) is in the ordinary course of its business and is
upon fair and reasonable terms no less favorable to a Borrower, such Subsidiary
or such Portfolio Entity-50% (as the case may be) than such Person would obtain
in a comparable arm’s-length transaction with a Person not an Affiliate or
Associate; provided, that the foregoing shall not restrict a Subsidiary from
entering into a transaction contemplated by the definition of “REO Affiliate” to
sell real estate (or distressed notes secured by real estate) to its wholly
owned REO Affiliate.

 

8.20        Leasebacks.  None of either Borrower, any Subsidiary or any
Portfolio Entity-50% will enter into any arrangement with any bank, insurance
company or other lender or investor providing for the leasing to any of the
foregoing Persons of real property (i) which at the time has been or is to be
sold or transferred by any of the foregoing Persons to such lender or investor,
or (ii) which has been or is being acquired from another Person by such lender
or investor or on which one or more buildings or facilities have been or are to
be constructed by such lender or investor for the purpose of leasing such
property to a Borrower, any Subsidiary  or any Portfolio Entity-50%.

 

8.21        Compliance with ERISA.  Neither Borrower nor any Subsidiary (each,
an “Applicable Person”) will (i) terminate, or permit any of its Subsidiaries to
terminate, any Pension Plan so as to result in any material (in the opinion of
Agent or the Majority Lenders) liability of any such Person or Subsidiary to the
PBGC, (ii) permit to exist the occurrence of any Reportable Event (as defined in
Section 4043 of ERISA), or any other event or condition, which presents a
material (in the opinion of Agent or the Majority Lenders) risk of such a
termination by the PBGC of any Pension Plan, (iii) allow, or permit any of its
Subsidiaries to allow, the aggregate amount of “benefit liabilities” (within the
meaning of Section 4001(a)(16) of ERISA) under all Pension Plans of which any
Applicable Person or any ERISA Affiliate is a “contributing sponsor” (within the
meaning of Section 4001(a)(13) of ERISA) to exceed $100,000, (iv) allow, or
permit any of its Subsidiaries to allow, any Plan to incur an “accumulated
funding deficiency” (within the meaning of Section 302 of ERISA or Section 412
of the Code), whether or not waived, (v) engage, or permit any of its
Subsidiaries or any Plan to engage, in any “prohibited transaction” (within the
meaning of Section 406 of ERISA or Section 4975 of the Code) resulting in any
material (in the opinion of Agent or the Majority Lenders and considered by
itself or together with all other such liabilities of a Borrower and all ERISA
Affiliates) liability to any Applicable Person or any ERISA Affiliate,
(vi) allow, or permit any of

 

34

--------------------------------------------------------------------------------


 

its Subsidiary to allow, any Plan to fail to comply with the applicable
provisions of ERISA and the Code in any material respect, (vii) fail, or permit
any of its Subsidiaries to fail, to make any required contribution to any
Multiemployer Plan, or (viii) completely or partially withdraw, or permit any of
its Subsidiaries to completely or partially withdraw, from a Multiemployer Plan,
if such complete or partial withdrawal will result in any material (in the
opinion of Agent or the Majority Lenders) withdrawal liability under Title IV of
ERISA.  No Loan Party or Subsidiary, other than a Borrower and Subsidiaries that
are not Portfolio Entities has or shall at any time have any employees.

 

8.22        Distributions to Primary Obligors and a Borrower.

 

(a)           Each calendar month, each Borrower shall (i) cause each Portfolio
Entity and each REO Affiliate to distribute to a Primary Obligor, on or prior
the Payment Date occurring in such month, the Portfolio Entity Proceeds, and
(ii) cause each such Primary Obligor to pay to such Borrower, upon receipt, each
such Dividend received by such Primary Obligor under clause (i) above by
prepaying the applicable Pledged Note or intercompany receivable and, if no
amount then remains outstanding thereunder, by distributing any remaining
portion of such distribution as a Dividend (in accordance with Section 8.11) to
such Borrower.

 

(b)           Each Borrower shall cause each amount required to be distributed
or paid to such Borrower or any Primary Obligor pursuant to this Section 8.22 to
be distributed or paid to such Borrower or such Primary Obligor by deposit or
wire transfer directly to the Cash Flow Cash Collateral Account.

 

8.23        Capital Expenditures.  Neither Borrower will make any Capital
Expenditures and neither Borrower will permit any of its Subsidiaries to make
any Capital Expenditures without the prior written consent of the Lenders,
except that Borrowers and their Subsidiaries may make Capital Expenditures in an
aggregate amount (excluding the capitalization of insurance premiums) not in
excess of $2,000,000, net of any reimbursement for Capital Expenditures made to
Regional Rail, LLC, East Penn Railroad LLC or Middletown & New Jersey Railroad,
LLC and other Persons owned by the Crestone Portfolio Entities during each
fiscal year.

 

8.24        Servicing.

 

(a)           Each Borrower shall ensure that FC Servicing or Minn Servicing is
the servicer for each Subsidiary and Portfolio Entity-50% which is a US Person,
except as to (a) ABL, which will service all loans originated or acquired by
ABL, (b) each Crestone Portfolio Entity, whose assets will be serviced by
FirstCity Crestone LLC, and (c) each Person owned by the Crestone Portfolio
Entities.

 

(b)           Each Borrower shall (i) cause FC Servicing to deposit all fee
income and all other funds received by it not constituting Servicing Restricted
Funds to the Cash Collateral Account-Servicing upon receipt of each such amount
and (ii) cause Minn Servicing to distribute to FC Servicing all fee income and
all other funds received by it not constituting Servicing Restricted Funds by
wiring all such amounts directly to the Cash Collateral Account-Servicing upon
receipt of each such amount.

 

35

--------------------------------------------------------------------------------


 

8.25        Portfolio Entity Ownership.  In furtherance and not in limitation of
Section 8.8(a), each Borrower shall ensure (x) that there is no change in the
percentage of Equity Interests issued by any Portfolio Entity and owned by any
Subsidiary from that reflected on Schedule 10.5(b); provided that Equity
Interests in a Portfolio Entity may be sold for a fair market price, the
proceeds of which are distributed pursuant to Section 5.3.

 

8.26        Activities of Portfolio Entity.  In furtherance and not in
limitation of the other restrictions set forth in this Agreement, each Borrower
shall ensure that no Subsidiary which is a Portfolio Entity and no Portfolio
Entity-50% engages in any activity other than owning Asset Pools and shall have
no Assets other than such Asset Pools, collections thereon and interests in REO
Affiliates of which it is the REO Owner, or the ownership of Incidental Equity
Interests, provided, that (i) a Subsidiary or a Portfolio Entity-50% doing
business outside the United States may own the type of assets an REO Affiliate
would own (if it had an REO Affiliate of which it were the REO Owner); (ii) each
REO Affiliate shall be formed in respect of a specific REO Owner and shall not
hold assets other than from such REO Owner; (iii) ABL may originate and service
SBA Loans in accordance with the SBA Rules and Regulations; and (iv) Crestone
Portfolio Entities and Person owned by Crestone Portfolio Entities may continue
to engage in the activities in which they are presently engaging.

 

Section 9.                                           EVENTS OF DEFAULT.

 

Upon the occurrence of any of the following specified events (each an “Event of
Default”):

 

9.1          Principal and Interest.  Borrowers shall fail to make due and
punctual payment of any principal, interest or other amount due hereunder or
under any Note or any other Loan Document; provided, that the failure to make
any interest payment when due shall not constitute an Event of Default if such
interest payment is made within three (3) days of the date when due and a
Borrower has not been late in making any other interest payment on any Note more
than once in the preceding twelve (12) months; or

 

9.2          Representations and Warranties.  Any representation, warranty,
statement, report or certificate made or delivered by a Borrower or any other
Loan Party or any officer, director, manager or authorized employee or agent
thereof herein or in any other Loan Document or otherwise in writing by such
Person in connection with any of the foregoing or in any certificate, report or
other statement furnished pursuant to or in connection with any of the
foregoing, shall be breached or shall prove to be untrue in any material
respect; or

 

9.3          Negative and Certain Other Covenants.  A Borrower shall fail to
perform or observe, or shall fail to cause (or as to a Portfolio Entity-50% use
its commercially reasonable efforts to cause) any Subsidiary, Portfolio
Entity-50% or any other Loan Party or other Person covered thereby to perform or
observe, any term, covenant or agreement to be performed or observed by a
Borrower or such Subsidiary, Portfolio Entity-50%, Loan Party or other Person,
as the case may be, pursuant to Section 7.11 or Section 8; or

 

9.4          Other Covenants.  A Borrower shall fail to perform or observe, or
shall fail to cause Subsidiary, Portfolio Entity, other Loan Party or other
Person covered thereby to perform

 

36

--------------------------------------------------------------------------------


 

or observe, any term, covenant or agreement to be performed or observed by a
Borrower or such Subsidiary, Portfolio Entity, other Loan Party or other Person,
as the case may be, pursuant to any of the provisions of this Agreement,
including, without limitation, Section 2.3 (other than those referred to in
Sections 9.1, 9.2 or 9.3) or any other Loan Document and such default (which
shall be capable of cure) shall continue unremedied for a period of thirty (30)
days, after the earlier of the date on which (x) Agent or any Lender gives each
Borrower notice thereof, or (y) a Borrower obtains knowledge of such default; or

 

9.5          Other Indebtedness of Borrower.  Any Applicable Indebtedness of a
Borrower (i) shall be declared to be or shall become due and payable prior to
the stated maturity thereof or (ii) shall not be paid as and when the same
becomes due and payable; or any other event of default shall occur and be
continuing under any other Indebtedness Instrument (other than a Loan Document)
relating to any Indebtedness of a Borrower in excess of $15,000,000 and, if a
cure period is applicable thereto, such default shall not be cured within
fifteen (15) days after the occurrence thereof; or

 

9.6          Other Indebtedness of other Loan Parties.

 

Any Applicable Indebtedness of any Primary Obligor or other Loan Party (i) shall
be declared to be or shall become due and payable prior to the stated maturity
thereof or (ii) shall not be paid as and when the same becomes due and payable;
or any other event of default shall occur and be continuing under any other
Indebtedness Instrument (other than a Loan Document) relating to any
Indebtedness of such Person in excess of $15,000,000 and, if a cure period is
applicable thereto, such default shall not be cured within fifteen (15) days
after the occurrence thereof; or

 

9.7          Guaranty.  The breach by FCFC or any Guarantor of any term or
provision of, or the occurrence of any default under, any Guaranty or other
agreement, instrument or document delivered in connection therewith to which
FCFC or such guarantor is a party, which breach or default is in the opinion of
Agent, material, or any other such breach or default (other than such a material
breach or default) occurs and is not cured within the time, if any, specified
therefor therein or fifteen (15) days thereafter, if no such time is specified
or such time is less than fifteen (15) days; or if any such Guaranty is at any
time not in full force and effect; or if FCFC or any Guarantor shall assert that
it is not liable with respect to any Guaranty to which it is a party;

 

9.8          Insolvency.  (i) A Borrower, any Primary Obligor or any other Loan
Party (Borrower and each of the other foregoing Persons being a “Section 9.8
Entity”) shall make an assignment for the benefit of creditors or a composition
with creditors; or (ii) any Section 9.8 Entity shall admit in writing its
inability to pay its debts as they mature, shall file a petition in bankruptcy,
shall be adjudicated insolvent or bankrupt, shall petition or apply to any
tribunal for the appointment of any receiver, liquidator, trustee or custodian
of or for it or any of its Assets; or (iii) any application is made by any other
Person for the appointment of any receiver, liquidator, trustee or custodian for
any Section 9.8 Entity or for any of the Assets of any Section 9.8 Entity; or
(iv) any Section 9.8 Entity shall commence any proceedings relating to it under
any bankruptcy, reorganization, arrangement, readjustment of debt, receivership,
dissolution or liquidation law or statute of any jurisdiction, whether now or
hereafter in effect; or (v) there shall be commenced against any Section 9.8
Entity any such proceeding which shall remain

 

37

--------------------------------------------------------------------------------


 

undismissed for a period of sixty (60) days or more, or any order, judgment or
decree approving the petition in any such proceeding shall be entered; or
(vi) any Section 9.8 Entity shall by any act or failure to act indicate its
consent to, approval of or acquiescence in, any such proceeding or in the
appointment of any receiver, liquidator, trustee or custodian (other than a
custodian under Non-Default Voluntary Custodial Arrangements) of or for it or
any of its Assets, or shall suffer any such appointment to exist; or (vii) any
Section 9.8 Entity shall take any action for the purpose of effecting any of the
foregoing; or any court of competent jurisdiction shall assume jurisdiction with
respect to any such proceeding or a receiver or trustee or other officer or
representative of a court or of creditors, or any court, governmental officer or
agency, shall under color of legal authority, take and hold possession of any
substantial part of the property or Assets of any Section 9.8 Entity; or
(viii) any Section 9.8 Entity shall become insolvent (howsoever such insolvency
may be evidenced) or shall be unable to pay its debts as they mature (except
that the occurrence of any condition set forth in this clause (viii) with
respect to FC Mexico, so long as FC Mexico is paying its debts as they mature,
shall not constitute an Event of Default under this Section 9.8 unless the
occurrence of any such condition with respect to FC Mexico is an Event of
Default under any other clause of this Section 9.8); or

 

9.9          Security Documents.  The breach by a Borrower or any other Loan
Party of any term or provision of, or the occurrence of any default under, any
Security Document or other Loan Document (other than this Agreement) or other
agreement, instrument or document delivered in connection therewith to which
such Person is a party, which breach or default is in the opinion of Agent,
material, or any other such breach or default (other than such a material breach
or default) occurs and is not cured within the time, if any, specified therefor
therein or fifteen days thereafter, if no such time is specified or such time is
less than fifteen (15) days; or if any such Security Document or Loan Document
is at any time not in full force and effect; or any of the Security Documents
shall fail to grant to Agent on behalf of Lenders the Liens (if any) intended to
be created thereby; or if any Loan Party shall assert that it is not liable with
respect to any Security Document to which it is a party; or FCFC or any Primary
Obligor shall assert that it is not liable as a guarantor under the Guaranty to
which it is party; or

 

9.10        Notice of Charge.  Except as expressly permitted pursuant to
Section 7.3, if a notice of any Charge is filed of record with respect to all or
any of the Assets of a Borrower, any Primary Obligor, any Material Portfolio
Entity or any Wholly-Owned Subsidiary (other than any  REO Affiliate); or

 

9.11        Judgments.

 

(a)           Any final non-appealable judgment for the payment of money in
excess of $1,000,000 (after giving effect to any amount covered by insurance as
to which the insurer shall not have denied or questioned its obligation to pay)
shall be rendered against a Borrower or any Primary Obligor and the same shall
remain in effect for a period of ten (10) days after entry of such judgment; or

 

(b)           Final judgment for the payment of money in excess of $1,000,000
shall be rendered against a Borrower or any Primary Obligor, and the same shall
remain undischarged for a period of thirty (30) days during which execution
shall not be effectively stayed or diligently contested in good faith by
appropriate proceedings; or

 

38

--------------------------------------------------------------------------------


 

(c)           If for the purpose of obtaining judgment in any court it is
necessary to convert a sum due from a Borrower in the currency expressed to be
payable herein (the “specified currency”) into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures Agent could purchase the specified currency with other such currency
at Agent’s New York branch on the Business Day that is on or immediately
following the day on which final judgment is entered.  The obligations of a
Borrower in respect of any sum due to any Lender or Agent hereunder shall,
notwithstanding any judgment in a currency other than the specified currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or Agent, as the case may be, of any sum adjudged to be so due in such
other currency such Lender or Agent as the case may be, may in accordance with
normal banking procedures purchase the specified currency with such other
currency.  If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or Agent, as the case may be, in the specified
currency, each Borrower agrees, to the fullest extent it may effectively do so,
as a separate obligation and notwithstanding any such judgment, to indemnify
such Lender or Agent, as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds the sum originally due to any
Lender or Agent, as the case may be, in the specified currency, such Lender or
Agent, as the case may be, agrees to remit such excess to the appropriate
Borrower.

 

9.12        Stock Issuance or Transfer.  Except as expressly permitted pursuant
to the terms hereof, if any Subsidiary or Portfolio Entity-50% issues to (except
upon formation of a Person permitted by this Agreement) or transfers to any
Person any Stock or other Equity Interests; or

 

9.13        ERISA.  Any ERISA Affiliate of a Borrower or of any other Applicable
Person under Section 8.21 which is not a Subsidiary of a Borrower or such
Applicable Person shall fail in the performance or observance of any term,
provision or agreement with respect to a Plan or Multiemployer Plan set forth in
Section 8.21 as if such ERISA Affiliate were a Subsidiary of a Borrower or an
Applicable Person; or

 

9.14        Material Effect Defaults.  To the extent that the same does not
constitute an Event of Default under any other provision of this Section 9, a
default by a Borrower or any Primary Obligor shall occur under any agreement,
document or instrument (other than this Agreement or any of the other Loan
Documents) now or hereafter existing, to which a Borrower or any Primary Obligor
is a party and the effect of such default could reasonably be expected to have a
Material Adverse Effect; or

 

9.15        Change in Control.  A Change in Control shall occur (for purposes
hereof, a “Change in Control” shall mean the occurrence of any of the following
events after the date hereof:  (i) any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), is or becomes the “beneficial owner” (as defined
in Rules 13d-3 and 13d-5 under the Exchange Act), directly, or indirectly, of
more than fifty percent (50%) of the aggregate voting power of all classes of
Capital Stock of a Borrower or of FCFC entitled to vote generally in an election
of directors; (ii) a Borrower or FCFC is merged with or into another corporation
or another corporation is merged with or into a Borrower or FCFC with the effect
that immediately after such transaction the stockholders of such Borrower or
FCFC, as the case may be, immediately prior to such

 

39

--------------------------------------------------------------------------------


 

transaction hold less than a majority in interest of the total voting power
entitled to vote in the election of directors, managers or trustees of the
entity surviving the transaction; or (iii) to the extent not otherwise then
constituting an Event of Default, all or substantially all of the Assets of a
Borrower, FCFC or another Primary Obligor are sold to any person or persons (as
an entirety in one transaction or a series of related transactions).  For
purposes of this Section 9.15, “Capital Stock” of any Person means any and all
shares, interests, participations or other equivalents in the equity (however
designated) of such Person and any rights (other than debt securities
convertible into an equity interest), warrants or options to acquire an equity
interest in such Person); or

 

9.16        Management.  If, without the prior written consent of Lenders, a Key
Employee ceases to be employed full-time with FC Servicing, a Borrower or FC,
such occurrence shall be an Event of Default unless FC Servicing, such Borrower
or FC, as the case may be, employs a replacement officer having the duties of
such Key Employee acceptable to Lenders in their reasonable discretion within
sixty (60) days after such Key Employee ceases to be employed; or

 

9.17        Court Orders.  To the extent not otherwise constituting an Event of
Default, if a Borrower, any Primary Obligor or any other Loan Party is enjoined,
restrained or in any way prevented by court order from conducting all or any
material part of its business or affairs and such Person consents (by action,
inaction or otherwise) to such order or such order remains in effect for a
period of thirty (30) days; or

 

9.18        Dissolution.  If a Borrower, any Primary Obligor or any other Loan
Party shall dissolve, fully liquidate or suspend or discontinue its business;
then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, Agent may (and shall, if instructed in writing by the
Majority Lenders) by written notice to each Borrower declare the principal of
and accrued interest on the Loans of each Borrower to be, whereupon the same
shall forthwith become, due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by each Borrower;
provided that if any Event of Default described in Section 9.8 shall occur with
respect to a Borrower, the result which would otherwise occur only upon the
giving of written notice by Agent to each Borrower as herein described shall
occur automatically, without the giving of any such notice; further provided
that notwithstanding the foregoing, Agent and Lenders acknowledge that it is
contemplated that the Borrowers, Primary Obligors and Portfolio Entities will be
liquidating their assets and that any Primary Obligor or Portfolio Entity may be
dissolved or merged into another Primary Obligor or Portfolio Entity upon the
liquidation of all assets of any such Person that can reasonably be expected to
be collected or sold.

 

Section 10.                                    GENERAL REPRESENTATIONS AND
WARRANTIES AND RELATED COVENANTS.

 

In order to induce Lenders to enter into this Agreement, to maintain the Loans
and to maintain the Letters of Credit, provided for herein, each Loan Party
party hereto makes the following representations, covenants and warranties, both
as of the Execution Date and (after giving effect to the transactions
contemplated hereby to occur on the Effective Date) as of the Effective Date
(unless otherwise specified), which representations, covenants and warranties

 

40

--------------------------------------------------------------------------------


 

shall survive the execution and delivery of this Agreement and the other
documents and instruments referred to herein:

 

10.1        Organization.

 

(a)           Each Borrower, Primary Obligor, and FLBG is and at all times
hereafter shall be a corporation or limited liability company, as the case may
be, duly organized and validly existing and in good standing under the laws of
its jurisdiction or organization and qualified or licensed to do business and in
good standing in all states in which the laws thereof require such Borrower to
be so qualified and/or licensed and in which the failure to so qualify could
have a Material Adverse Effect, including, without limitation, the State of
Texas.  Schedule 10.1(a) identifies each jurisdiction in which a Borrower has
qualified or been licensed to do business and describes the nature and current
status of any such qualification or license.

 

(b)           Each Primary Obligor and each Portfolio Entity and each other Loan
Party is a corporation or limited liability company or a limited partnership,
duly organized and validly existing and in good standing under the laws of the
state or foreign jurisdiction of its organization.

 

(c)           Each Primary Obligor and other Loan Party is and at all times
hereafter shall be qualified or licensed to do business and in good standing in
all states in which the laws thereof require such Primary Obligor and such other
Loan Party to be so qualified and/or licensed.

 

(d)           Each Portfolio Entity is and at all times hereafter shall be
qualified or licensed to do business and in good standing in all states in which
the laws thereof require such Portfolio Entity to be so qualified and/or
licensed and in which the failure to so qualify could have a Material Adverse
Effect.  Schedule 10.1(d) identifies each jurisdiction in which each Primary
Obligor, Portfolio Entity, Related Entity and each other Loan Party has
qualified or been licensed to do business and describes the nature and current
status of any such qualification or license.

 

(e)           Schedule 10.1(e) lists all Shareholder Agreements to which a
Borrower, any Subsidiary, any Portfolio Entity-50% or any other holder of any
Equity Interest in a Pledged Entity is a party.

 

10.2        Entity Power.

 

(a)           Each Borrower has the right, power and capacity and is duly
authorized and empowered to enter into, execute, deliver and perform this
Agreement and the other Loan Documents to which it is a party.

 

(b)           Each Primary Obligor and each other Loan Party has the right,
power and capacity and is duly authorized and empowered to enter into, execute,
deliver and perform those Loan Documents  to which it is a party.

 

41

--------------------------------------------------------------------------------


 

10.3        Violation of Charter Documents.

 

(a)           The execution, delivery and/or performance by each Borrower of
this Agreement and the other Loan Documents to which it is a party and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary corporate and shareholder action and none of such execution,
delivery, performance or consummation shall, by the lapse of time, the giving of
notice or otherwise, constitute a violation of any Legal Requirement or a breach
of any provision contained in the Charter Documents of a Borrower, or contained
in any agreement, instrument or document to which a Borrower is now or hereafter
a party or by which it or any of its Assets is or may become bound, other than
agreements, instruments or documents that are immaterial to a Borrower and the
breach of which could not have a Material Adverse Effect.

 

(b)           The execution, delivery and/or performance by each Primary Obligor
and other Loan Party of each Loan Document to which it is a party and the
consummation of each such Person of the transactions contemplated hereby have
been duly authorized by all necessary corporate, partnership or limited
liability company action (as the case may be) and other action by the holders of
the Equity Interests thereof and none of such execution, delivery, performance
or consummation shall, by the lapse of time, the giving of notice or otherwise,
constitute a violation of any Legal Requirement or a breach of any provision
contained in the Charter Documents of such Primary Obligor or such other Loan
Party, or contained in any agreement, instrument or document to which such
Primary Obligor or such other Loan Party is now or hereafter a party or by which
it or any of its Assets is or may become bound, other than agreements,
instruments or documents that are immaterial to such Primary Obligor and other
Loan Party and the breach of which could not have a Material Adverse Effect.

 

10.4        Enforceability.

 

(a)           This Agreement and the other Loan Documents to which a Borrower is
a party are and will be the legal, valid and binding agreements of each
Borrower, enforceable in accordance with their respective terms, except as
enforcement thereof may be subject to the effect of applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally, and to general principles of equity (regardless of whether
such enforcement is sought in a proceeding in equity or at law); and

 

(b)           Those other Loan Documents to which each other Loan Party is a
party are and will be the legal, valid and binding agreements of such Loan
Party, enforceable in accordance with their respective terms, except as
enforcement thereof may be subject to the effect of applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally, and to general principles of equity (regardless of whether
such enforcement is sought in a proceeding in equity or at law).

 

10.5        Ownership.

 

(a)           Schedule 10.5(a) sets forth all classes of Stock of each Borrower,
as of December 31, 2009, the shareholders thereof (other than members of the
general public), addresses of each shareholder, and number of shares owned by
each Shareholder as of such date;

 

42

--------------------------------------------------------------------------------


 

(b)           Schedule 10.5(b) sets forth all classes of Stock and/or other
Equity Interests (other than options, warrants and rights to acquire Stock or
other Equity Interests) issued by each Primary Obligor, each Portfolio Entity
and each Related Entity, the shareholders and other equity holders thereof, and
the addresses, number of shares and/or partnership interests owned by each
Shareholder or equity holder.

 

(c)           Schedule  10.5(c) sets forth all options, warrants and other
rights to acquire Stock or other Equity Interests of each Borrower, any Primary
Obligor, any Portfolio Entity, any Related Entity and any other Pledged Entity,
the nature of such option, warrant or right and the conditions for the exercise
thereof.  Lenders hereby expressly consent to the transfer, issuance or
conveyance of Stock and/or other Equity Interests of each Borrower in accordance
with such options, warrants and rights; provided that the same does not result
in a Change of Control.

 

(d)           All Equity Interests of each Borrower, each Primary Obligor, each
Portfolio Entity, each Related Entity and each other Loan Party have been duly
and validly issued, are fully paid and are non-assessable.

 

10.6        Fictitious Names.

 

(a)           Each of the fictitious names, if any, used by a Borrower during
the five (5) year period preceding the Execution Date is set forth on Schedule
10.6 attached hereto (as amended from time to time) and none of such fictitious
names are registered trademarks or tradenames with the U.S. Patent and Trademark
Office, except as set forth in Schedule 10.6;

 

(b)           Each of the fictitious names, if any, used by each Primary
Obligor, Material Portfolio Entity and any other Loan Party, during the five
(5) year period preceding the Execution Date is set forth on Schedule 10.6
attached hereto (as amended from time to time), and none of such fictitious
names are registered trademarks or trade names with the U.S. Patent and
Trademark Office; provided that, variations on the corporate name of any Primary
Obligor, Portfolio Entity or any other Loan Party in states where used solely
for qualifying to do business therein shall and have been excluded from such
schedule, with Lender’s consent and approval.

 

10.7        Title.

 

(a)           Schedule 10.7 is a true, accurate and complete list of all Liens
relating to the Collateral on the Execution Date and Effective Date.

 

(b)           Each of First X and First B shall at all times own fee title to
its respective holdings of real estate subject to no liens other than the
Permitted Liens.

 

(c)           Each Borrower, each Primary Obligor, Portfolio Entity and other
Loan Party shall at all times have indefeasible and merchantable title to and
ownership of all of its Assets except to the extent the failure to do so could
not reasonably be expected to have a Material Adverse Effect.

 

10.8        Financial Warranty.  Except as set forth on Schedule 10.8, each
Borrower (a) is paying its debts as they mature, (b) owns property which, at a
fair valuation, is greater than the

 

43

--------------------------------------------------------------------------------


 

sum of its debt, and (c) has capital sufficient to carry on its business and
transactions and all businesses and transactions in which it is about to engage.
Except as set forth on Schedule 10.8, each Primary Obligor and each Material
Portfolio Entity: (i) is paying its respective debts as they mature, (ii) owns
property which, at a fair valuation, is greater than the sum of its debt and
(iii) has capital sufficient to carry on its business and transactions and all
businesses and transactions in which it is about to engage.

 

10.9        Proceedings.  Except as set forth on Schedule 10.9, there are no
actions or proceedings which are pending or threatened against a Borrower, any
Primary Obligor, any Material Portfolio Entity or any other Loan Party which
could reasonably be expected to have a Material Adverse Effect.  None of the
actions or proceedings referred to on Schedule 10.9 could have a Material
Adverse Effect.

 

10.10      Government Contracts.  Except as set forth on Schedule 10.10, neither
Borrower, nor any Primary Obligor, Material Portfolio Entity or other Loan Party
is a party to any government contracts.

 

10.11      Adequate Licenses.  Each Borrower, and each Primary Obligor,
Portfolio Entity and other Loan Party possesses adequate Assets, licenses,
patents, copyrights, trademarks and trade names to continue to conduct its
business as previously conducted by it and as contemplated in the foreseeable
future except such licenses, patents, copyrights, trademarks and trade names the
failure of which to obtain could not be reasonably expected to have a Material
Adverse Effect.

 

10.12      Government Permits;  Approvals and Consents.

 

(a)           Except for matters which could not result in a Material Adverse
Effect, each Borrower and each Primary Obligor, each Portfolio Entity  and each
other Loan Party has been and is in good standing with respect to and has
obtained all governmental permits, certificates, consents and franchises
necessary to continue to conduct its business as previously conducted prior to
the date hereof and prior to the Execution Date and to own or lease and operate
its properties as now owned or leased by it.  None of said permits,
certificates, consents or franchises contain any term, provision, condition or
limitation more burdensome than such as are generally applicable to Persons
engaged in the same or similar business as the applicable Person.

 

(b)           Except for those consents and other items set forth on Schedule
10.12, neither Borrower, nor any Primary Obligor, Material Portfolio Entity or
other Loan Party requires the approval, consent, waiver, order, permission,
license, authorization, registration or validation of, or filing with or
exemption by, any Government Authority or any other Person (including but not
limited to shareholders, partners, members, equity owners, holders of
Indebtedness Instruments, or any owner of any lien upon the Assets of any one or
more of them or their Affiliates) for the execution and delivery of, and the
consummation of the transactions contemplated by, this Agreement and the other
Loan Documents, including but not limited to the borrowing of any Loans, the
pledge of the Collateral, and the payment and performance of all Obligations. 
Each Borrower and each other Primary Obligor, Material Portfolio Entity and
other Loan Party have received the consents and other items described on
Schedule 10.12 and has

 

44

--------------------------------------------------------------------------------


 

delivered a copy thereof to Agent, which consents are in full force and effect,
unmodified and unamended on the date hereof and on the Execution Date.

 

10.13      Charge; Restrictions.

 

(a)           On the Execution Date and on the Effective Date, neither Borrower,
nor any Primary Obligor nor any Portfolio Entity or any other Loan Party is a
party to (nor are any of such Person’s Assets otherwise subject to) any contract
or agreement or restriction, judgment, decree or order that could have a
Material Adverse Effect.

 

(b)           On the Execution Date and on the Effective Date, none of either
Borrower, nor any Primary Obligor, Material Portfolio Entity, or any other Loan
Party is subject to (nor are any such Person’s Assets otherwise subject to) any
Charge (other than Charges owed by First B or First X).

 

10.14      Compliance with Laws.  Except for matters which could not result in a
Material Adverse Effect, neither Borrower, nor any Primary Obligor nor any
Portfolio Entity  nor any other Loan Party is in violation of any applicable
statute, regulation, order or ordinance of the United States of America, of any
state, city, town, municipality, county or of any other jurisdiction, or of any
agency thereof, including the Federal Reserve Board, in any respect.

 

10.15      Compliance with Indebtedness Instruments.  Other than those defaults
set forth on Schedule 10.15, neither Borrower is in default under any
Indebtedness Instrument or any other material agreement to which it is a party. 
Other than those defaults set forth on Schedule 10.15, no Primary Obligor,
Material Portfolio Entity, or any other Loan Party is in default under any
Indebtedness Instrument.

 

10.16      Financials.  The Financial Statements delivered by each Borrower, any
Primary Obligor, Material Portfolio Entity or any other Loan Party to Agent,
fairly and accurately present the Assets, liabilities and financial conditions
and results of operations of such Borrower, and such other Persons described
therein as of and for the periods ending on such dates and have been prepared in
accordance with GAAP applied on a basis consistently followed in all material
respects throughout the periods involved.

 

10.17      Tax Returns.  Each Borrower and each other member of the Consolidated
Group has filed or caused to be filed all tax returns which are required to be
filed, and has paid all Charges shown to be due and payable on said returns or
on any assessments made against it or any of its property, and all other Charges
imposed on it or any of its properties by any Governmental Authority, except for
Charges arising at any time after the Effective Date, which a Borrower is
disputing in accordance with the final sentence of Section 7.3.

 

10.18      No Material Adverse Change.  Except as set forth in Schedule 10.18,
since December 31, 2009, no event or circumstance has occurred that had, has or
could reasonably be expected to have a Material Adverse Effect.

 

10.19      No Indebtedness.  None of either Borrower, any Primary Obligor,
Portfolio Entity, Wholly-Owned Subsidiary or other Loan Party (i) has any
Indebtedness except for Indebtedness described in Schedule 10.19, Schedule 10.20
and Schedule 8.12(a) and except for

 

45

--------------------------------------------------------------------------------


 

Indebtedness permitted by this Agreement which (other than in the case of MCS,
any Latin American Acquisition Entity  or any European Acquisition Entity ) is
reflected in the most recent Financial Statements delivered pursuant to
7.1(a) or (b) (except for any such Indebtedness permitted by this Agreement
(x) incurred since such most recent Financial Statements were delivered, or
(y) constituting unsecured trade payables arising in the ordinary course of
business since the dates reflected in the December 31, 2009 Financial Statements
that is not Indebtedness for borrowed money or Indebtedness of any REO Affiliate
to its REO Parent evidenced by a note payable to such REO Parent and in each
case, only to the extent, if any, not required by GAAP to be reflected in
Financial Statements) or (ii) has guaranteed any indebtedness or entered into or
issued any Guaranty Equivalent (other than as a result of the endorsement of any
instrument of items of payment for deposit or collection in the ordinary course
of business or as otherwise expressly permitted pursuant to the terms hereof) in
respect of the obligations of any Person.

 

10.20      Affiliate Notes.  Attached hereto as Schedule 10.20 is a true,
accurate and complete schedule of all promissory notes made by any Affiliate
payable to the order of a Borrower, a Wholly-Owned Subsidiary, a Portfolio
Entity or a Related Entity, other than the Pledged Notes and the Excluded Notes.

 

10.21      No Liability on Lenders or Agent.  None of the execution, delivery
and performance by a Borrower or any other Loan Party of this Agreement and/or
the other Loan Documents will impose on or subject any of the Lenders or the
Agent to any liability, whether fixed or contingent, in respect of any
Environmental Law, whether relating to the operation of a Borrower’s business or
otherwise.  None of the Lenders’ or the Agent’s exercise of any of the rights or
remedies described in this Agreement or in any of the other Loan Documents shall
constitute a breach of any provision contained in any agreement, instrument or
document concerning the assignment or license of, or the payment of royalties
for, any patents, patent rights, trade names, trademarks, trade secrets,
know-how, copyrights or any other form of intellectual property now or at any
time or times hereafter protected as such by any applicable law.

 

10.22      Affiliates.  Schedule 10.22 attached hereto is a true, accurate and
complete schedule of each Borrower’s Affiliates as of the Effective Date,
together with a description of such Borrower’s relationship to each such
Affiliate.

 

10.23      Real Property; Environmental Issues.  Except as set forth on Schedule
10.23, neither Borrower, any Loan Party, any Primary Obligor, any Portfolio
Entity or any Related Entity other than First X, First B, FCS Creamer, Ltd., FCS
Wood Ltd., and FCS Wildhorse Ltd., FCS Lancaster Ltd., the Crestone Portfolio
Entities and Persons owned by the Crestone Portfolio Entities, Brazos River
Partnership One, L.P., any REO Affiliate, any Latin American Acquisition Entity
or European Acquisition Entity now owns or, in the case of US Persons, leases or
at any time in the five (5) years preceding the Execution Date has owned or
leased any real property.  Neither Borrower, any Primary Obligor, any Portfolio
Entity, any Related Entity, any Immaterial Entity, or any other Loan Party has
received a summons, citation, notice, or directive from the Environmental
Protection Agency or any other Governmental Authority concerning any action or
omission resulting in the releasing, or otherwise disposing of hazardous waste
or hazardous substances into the environment with respect to any real property.

 

46

--------------------------------------------------------------------------------


 

10.24      Investment Company Act and Public Utility Holding Company Act. 
Neither Borrower nor any Primary Obligor nor any other Loan Party or the
entering into of any Loan Documents, nor the issuance of the Notes is subject to
any of the provisions of the Investment Company Act of 1940, as amended. 
Neither Borrower, nor any Primary Obligor or any other Loan Party is a “holding
company” as defined in the Public Utility Holding Company Act of 1935, as
amended, or subject to any other federal or state statute or regulation limiting
its ability to incur Indebtedness for money borrowed.

 

10.25      Disclosure.  Neither this Agreement nor any other Loan Document nor
any statement, list, certificate or other document or information, nor any
schedules to this Agreement or any other Loan Document, delivered or to be
delivered to Lenders or Agent, contains or will contain any untrue statement of
a material fact or omits or will omit to state a material fact necessary to make
statements contained herein or therein, in light of the circumstances in which
they are made, not misleading.  Copies of all documents delivered to Lenders
and/or Agent pursuant to this Section 10 or any other provision of this
Agreement are true, correct and complete copies thereof and include all
amendments, restatements, supplements and other modifications thereto and
thereof.

 

10.26      Qualification.

 

(a)           Solely by reason of (and without regard to any other activities of
Lenders and/or Agent in any state in which Assets of the a Borrower, any Primary
Obligor, any Portfolio Entity, any Related Entity or other Loan Party are
located) the entering into and performance of this Agreement, the Notes, the
other Loan Documents and the documents, instruments and agreements delivered in
connection therewith by Lenders and/or Agent will not constitute doing business
by Lenders and/or Agent in any of such states or result in any liability of
Lenders and/or Agent for taxes or other governmental charges; and qualification
by Lenders and/or Agent to do business in such jurisdiction is not necessary in
connection with, and the failure to so qualify will not affect, the enforcement
of, or exercise of any rights or remedies under, any of such documents.

 

(b)           No “business activity,” “doing business” or similar report or
notice is required to be filed by the Lenders and/or Agent in any such
jurisdiction in connection with the Loans or the transactions contemplated by
this Agreement or any other Loan Document, and the failure to file any such
report or notice will not affect the enforcement of, or the exercise of any
rights or remedies under, this Agreement or any of the other Loan Documents.

 

(c)           SEC Filings.  The Borrowers have filed and made available to the
Agent and Lenders each form, registration statement, schedule, report, proxy
statement and document required to be filed by FCFC with the SEC since
January 1, 2006 (collectively, the “SEC Reports”).  Except as set forth on
Schedule 10.26, the SEC Reports (i) at the time filed, complied in all material
respects with the applicable requirements of the Securities Laws and (ii) did
not at the time they were filed (or if amended or superseded by a filing prior
to the date of this Agreement, then on the date of such filing) contain any
untrue statement of a material fact or omit to state a material fact required to
be stated in the SEC Reports or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  FCFC is the only Loan Party required to file pursuant to the
Exchange Act.  Since

 

47

--------------------------------------------------------------------------------


 

January 1, 2006, FCFC has made all filings with the SEC in a timely manner
(except as set forth on Schedule 10.26, each of which filing deficiencies was
subsequently cured in a manner that brought FCFC into full compliance with law)
as required by law and no event has occurred that requires an additional filing
or any amendment to a prior filing, which has not been made or filed.

 

10.27      Federal Reserve Margin Regulations; Use of Proceeds

 

(a)           Neither Borrower, any Primary Obligor, any Portfolio Entity, any
Related Entity or any other Loan Party or member of the Consolidated Group or
Subsidiary of any of the foregoing is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any margin stock (within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System).  No part of the proceeds
of any Loan will be used to purchase or carry any such margin stock or to extend
credit to others for the purpose of purchasing or carrying any such margin
stock.

 

(b)           Neither the Loans nor the use of proceeds therefrom will result in
a violation of any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended), or any
ruling issued thereunder or any enabling legislation or Presidential Executive
Order in connection therewith.

 

10.28      Intellectual Property.  All patents, trademarks, registered
copyrights and trade names of a Borrower, each Primary Obligor, each Material
Portfolio Entity and each other Loan Party are listed in Schedule 10.28 to this
Agreement; all of those so listed are in full force and effect.  If any member
of the Consolidated Group at any time acquires, establishes, invents or develops
any patent, trademark, copyright or trade name that is or becomes material to
such Person’s business or operations, it will promptly notify Agent of same and
take such action as Agent shall request to grant to Collateral Agent or Agent on
behalf of Lenders a perfected, first priority security interest in same.

 

10.29      Compliance with ERISA.  No Loan Party or Subsidiary, other than FC
Servicing or a Borrower and Subsidiaries that are not Portfolio Entities has or
shall at any time have any employees.  Schedule 10.29 describes the Pension
Plans to which Borrower or any ERISA Affiliates may have obligations.  Each Loan
Party and each ERISA Affiliate and each Plan and the trusts maintained pursuant
to such plans are in compliance in all material respects with the presently
applicable provisions of Sections 401 through and including 417 of the Code and
of ERISA and (i) no event which constitutes a Reportable Event as defined in
Section 4043 of ERISA has occurred and is continuing with respect to any Plan
which is or was covered by Title IV of ERISA, (ii) no Plan which is subject to
Part 3 of Subtitle B of Title 1 of ERISA has incurred any “accumulated funding
deficiency” (within the meaning of Section 302 of ERISA or Section 412 of the
Code) whether or not waived, and (iii) no written notice of liability has been
received with respect to any Loan Party or any Subsidiary for any “prohibited
transaction” (within the meaning of Section 4975 of the Code or Section 406 of
ERISA), nor has any such prohibited transaction resulting in liability to any
Loan Party or ERISA Affiliate occurred.

 

Neither any Loan Party nor any ERISA Affiliate (i) has incurred any liability to
the PBGC (or any successor thereto under ERISA), or to any trustee of a trust
established under

 

48

--------------------------------------------------------------------------------


 

Section 4049 of ERISA, in connection with any Plan (other than liability for
premiums under Section 4007 or ERISA), (ii) has incurred any withdrawal
liability under Subtitle E of Title IV of ERISA in connection with any Plan
which is a Multiemployer Plan, nor (iii) has contributed or has been obligated
to contribute on or after September 26, 1980, to any “multiemployer plan”
(within the meaning of Section 3(37) of ERISA) which is subject to Title IV of
ERISA.

 

The consummation of the transactions contemplated by this Agreement (i) will not
give rise to any liability on behalf of any Loan Party or any ERISA Affiliate
under Title IV of ERISA to the PBGC (other than ordinary and usual PBGC premium
liability), to the trustee of a trust established pursuant to Section 4049 of
ERISA, or to any Multiemployer Plan, and (ii) will not constitute a “prohibited
transaction” under Section 406 of ERISA or Section 4975 of the Code.

 

10.30      The Security Documents.

 

(a)           Each Security Document heretofore delivered grants, and each
Security Document hereafter delivered when delivered will grant a Lien in the
properties or rights intended to be covered thereby (the “Collateral”) which
(i) will constitute a valid and enforceable security interest under the Uniform
Commercial Code of the State (x) in which the Collateral is located and (y) by
which any Security Document is governed (as applicable, the “UCC”), (ii) will be
entitled to all of the rights, benefits and priorities provided by the UCC, and
(iii) when such Security Documents or financing statements with respect thereto
are filed and recorded as required by the UCC, will be superior and prior to the
rights of all third Persons now existing or hereafter arising whether by way of
mortgage, pledge, lien, security interest, encumbrance or otherwise, except for
Permitted Liens, and will provide Agent and Lenders the first priority.  All
such action as is necessary in law has been taken, or prior to the Effective
Date will have been taken, to establish and perfect the security interest of
Agent and Lenders in the Collateral and to entitle Lenders or Agent on behalf of
Lenders to exercise the rights and remedies provided in each of the Security
Documents and the UCC, as applicable, and no filing, recording, registration or
giving of notice or other action is required in connection therewith except such
as has been made or given or will have been made or given prior to such dates. 
All filing and other fees and all recording or other tax payable with respect to
the recording of any of the Security Documents and UCC financing statements have
been paid or provided for.

 

(b)           In furtherance (and not in limitation) of Section 10.30(a), after
giving effect to the Pledge Agreements and Security Agreements listed on
Schedule 10.30(b), each Borrower and each Primary Obligor will have granted
Collateral Agent a Lien of the first priority on (x) each Pledged Note and on
each other note, instrument or other evidence of indebtedness, other than any
Excluded Note, in which it has any right, title or interest; and (y) each Equity
Interest, other than Equity Interests in Excluded Entities, in which it has any
right, title or interest, including, without limitation, each Equity Interest
issued to it by any Portfolio Entity acquiring any Asset Pool.

 

10.31      Other Loan Documents.  All representations and warranties contained
in the other Loan Documents are true and correct.

 

49

--------------------------------------------------------------------------------


 

10.32      Fee Agreements.  Attached hereto as Schedule 10.32 is a true,
accurate and complete schedule, as of the Effective Date, of all Fee Agreements
to which a Borrower or any Primary Obligor, or Material Portfolio Entity is a
party.

 

10.33      Securitization Agreements.  Attached hereto as Schedule 10.33 is a
true, accurate and complete schedule as of the Execution Date of all sales and
servicing agreements and similar agreements relating to securitizations to which
a Borrower, any Primary Obligor or any other Subsidiary of a Borrower is a
party.

 

10.34      Immaterial Entities.  Schedule 10.34 lists each Affiliate of a
Borrower that does not engage in any business and that has assets of with a fair
market value of less than $100,000.  The aggregate fair market value of Assets
of all entities listed on Schedule 10.34 does not exceed $1,500,000.

 

10.35      Waterfall Restrictions.  No loan agreement or other borrowing
arrangement of any Portfolio Entity contains any provision (x) pursuant to which
such agreement or arrangement would cross-default to a loan agreement or other
borrowing arrangement of any other Portfolio Entity or to a different loan
agreement or other borrowing arrangement of such Portfolio Entity or (y) which
would in any way restrict, reduce or prohibit distributions by a Portfolio
Entity on account of any event or condition with respect to any Affiliate of
such Portfolio Entity or with respect to that Portfolio Entity under any other
borrowing or credit arrangement.

 

10.36      Wholly Owned Subsidiary Interests.  Attached as Schedule 10.36 hereto
is a true and complete list, as of the Effective Date, of each Wholly-Owned
Subsidiary which owns Equity Interests issued by any other Person other than an
REO Affiliate of such Wholly-Owned Subsidiary,

 

10.37      REO Affiliates.  Attached as Schedule 10.37 hereto is a true and
complete list, as of the Effective Date, of each REO Affiliate.

 

10.38      Material Portfolio Entities.  Attached hereto as Schedule 10.38 is a
true and complete list, as of the Effective Date, of each Material Portfolio
Entity.

 

Section 11.                                    AGENT.

 

11.1        Appointment.  Lenders hereby irrevocably appoint Bank of Scotland
plc, acting through its New York branch, to act as Agent hereunder Agent (in
such capacity, the “Agent”), and as Collateral Agent, subject to the Collateral
Agency Agreement (in such capacity, the “Collateral Agent”), “Assignee” and
“Secured Party” (or in any other similar representative capacity designated in
any Security Document) under the Security Documents.  Each Lender hereby
irrevocably authorizes, and each holder of any Note by the acceptance of such
Note shall be deemed irrevocably to authorize, Agent to take such action on its
behalf under the provisions of this Agreement, the Notes, the Security
Documents, the other Loan Documents and any other instruments and agreements
referred to therein and to exercise such powers thereunder as are specifically
delegated to or required of it by the terms thereof and such other powers as are
reasonably incidental thereto; provided that Agent shall not take any action to
realize upon any security interest in any of the Collateral, or release any
substantial portion of the Collateral,

 

50

--------------------------------------------------------------------------------


 

without the consent of the Majority Lenders.  Agent may perform any of its
duties under any of the Loan Documents by or through its agents or employees.

 

11.2        Nature of Duties.  Agent shall have no duties or responsibilities
except those expressly set forth in the Loan Documents.  Neither Agent nor any
of its officers, directors, employees or agents shall be liable to any Lender
for any action taken or omitted by it under any of the Loan Documents, or in
connection therewith unless caused by its or their gross negligence or willful
misconduct.  Nothing in the Loan Documents, expressed or implied, is intended to
or shall be so construed as to impose upon Agent any obligations in respect of
the Loan Documents except as expressly set forth therein.  The duties of Agent
under the Loan Documents shall be mechanical and administrative in nature and
Agent shall not have by reason of its duties under the Loan Documents a
fiduciary relationship in respect of any Lender.  Agent agrees to deliver
promptly to each Lender (i) copies of notices received by it pursuant to
Sections 7.1, 7.2 and 7.11 of this Agreement, and (ii) copies of all documents
required to be delivered hereunder by a Borrower to Lenders directly but that
are not so delivered to any Lender (but were delivered to Agent) if such Lender
notifies Agent that it has not received such document or documents, specifying
same.

 

11.3        Lack of Reliance.  Independently and without reliance on Agent, each
Lender to the extent it deems appropriate has made and shall continue to make
(i) its own independent investigation of the financial condition and affairs of
the Loan Parties in connection with the making and the continuance of the Loans
hereunder and the taking or not taking of any action in connection herewith,
(ii) its own appraisal of the creditworthiness of the Loan Parties and (iii) its
own independent investigation and appraisal of the Collateral; and, except as
expressly provided in the Loan Documents, Agent shall have no duty or
responsibility, either initially or on a continuing basis, to provide any Lender
with any credit or other information with respect thereto, whether coming into
its possession before the date hereof or at any time or times thereafter.  Agent
shall not be responsible to any Lender for any recitals, statements,
representations or warranties herein or in any certificate or other document
delivered in connection herewith or for the authorization, execution,
effectiveness, genuineness, validity, enforceability, perfection,
collectibility, or sufficiency of any of the Loan Documents, the financial
condition of the Loan Parties or the condition of any of the Collateral, or be
required to make any inquiry concerning either the performance or observance of
any of the terms, provisions or conditions of any of the Loan Documents, the
financial condition of the Loan Parties or the existence or possible existence
of any Event of Default or Default.

 

11.4        Certain Rights.  If Agent requests instructions from Lenders or
Majority Lenders with respect to any interpretation, act or action (including
failure to act in connection with this Agreement or any of the other Loan
Documents) Agent shall be entitled to refrain from such act or taking such
actions unless and until it shall have received instructions from Lenders or the
Majority Lenders, as the case may be; and Agent shall not incur liability to any
Person by so refraining.  Without limiting the foregoing, no Lender shall have
any right of action whatsoever against Agent as a result of Agent acting or
refraining from acting hereunder or under any of the other Loan Documents in
accordance with the instructions of the Majority Lenders (as to matters
requiring the consent of the Majority Lenders) or all Lenders (as to matters
requiring the consent of all Lenders).  Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless, if it
requests, it shall first be indemnified to its satisfaction by Lenders

 

51

--------------------------------------------------------------------------------


 

against any and all liability and expense which may be incurred by it by reason
of taking, continuing to take or not taking any such action.

 

11.5        Reliance.  Agent shall be entitled to rely upon any written notice
or any telephone message believed by it to be genuine or correct and to have
been signed, sent or made by the proper Person, and, with respect to all legal
matters pertaining to the Loan Documents and its duties thereunder, upon advice
of counsel selected by it.

 

11.6        Indemnification.  To the extent Agent is not reimbursed or
indemnified by the Borrowers, Lenders will reimburse and/or indemnify Agent, in
proportion to the aggregate amount of their respective Loans outstanding under
this Agreement, for and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred or sustained
by or asserted against Agent, acting pursuant hereto or any of the other Loan
Documents in its capacity provided for in this Section 11, in any way relating
to or arising out of this Agreement, or any of the other Loan Documents,
provided, however, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from Agent’s gross negligence or
willful misconduct.  The obligations of Lenders under this Section 11.6 shall
survive the repayment of the Notes and the Loans and the termination of this
Agreement and the other Loan Documents.

 

11.7        Agent, Individually.  With respect to its obligations under this
Agreement, the Loans made by it and any Note issued to or held by it, Agent
shall have and may exercise the same rights and powers hereunder and is subject
to the same obligations and liabilities as and to the extent set forth herein
for any other Lender or holder of a Note.  The terms “Lender”, “holders of
Notes” or any similar terms shall, unless the context clearly otherwise
indicates, not exclude Agent in its individual capacity as a Lender or holder of
a Note.  Agent may accept deposits from, lend money to, and generally engage in
any kind of banking, trust or other business with the Loan Parties and their
Subsidiaries as if it were not acting pursuant hereto, and may accept fees and
other consideration from the Loan Parties and their Subsidiaries for services as
Agent in connection with this Agreement and the other Loan Documents and for
services otherwise than as Agent without having to account for the same to
Lenders.

 

11.8        Holders of Notes.  Agent may deem and treat the payee of any Note as
the owner thereof for all purposes hereof unless and until a written notice of
the assignment or transfer thereof shall have been received by Agent.  Any
request, authority or consent of any Person, who at the time of making such
request or of giving such authority or consent is the payee of any Note, shall
be conclusive and binding on any subsequent holder, transferee, assignee or
payee of such Note or of any Note or Notes issued in exchange therefor.

 

11.9        Resignation.  Agent may resign at any time from the performance of
all its functions and duties hereunder and under the other Loan Documents by
giving thirty (30) days prior written notice to each Borrower and each Lender. 
Such resignation shall take effect upon the expiration of such 30-day period or
upon the earlier appointment of a successor.  Notwithstanding any such
resignation, the provisions of Sections 11.6 and 12.3 shall inure also to the
benefit of each Agent who has so resigned with respect to the period it served
as Agent.  In case of the resignation of Agent, the Majority Lenders, with the
prior consent of Borrowers,

 

52

--------------------------------------------------------------------------------


 

which consent may not be unreasonably withheld, may appoint a successor by a
written instrument signed by the Majority Lenders.  Any successor shall execute
and deliver to Agent an instrument accepting such appointment, and thereupon
such successor, without further act, shall become vested with all the estates,
properties, rights, powers, duties and trusts of Agent hereunder and with like
effect as if originally named as “Agent” herein and therein, and upon request,
the predecessor Agent shall take all actions and execute all documents necessary
to give effect to the foregoing.  In the event Agent’s resignation becomes
effective at a time when no successor has been named, all notices, other
communications and payments hereunder required to be given by or to Agent shall
be sufficiently given if given by the Majority Lenders (or all Lenders, if the
consent of all Lenders is required therefor hereunder) or to each Lender, as the
case may be.  In such event, all powers specifically delegated to Agent may be
exercised by the Majority Lenders and the Majority Lenders shall be entitled to
all rights of Agent hereunder.

 

11.10      Reimbursement.  Without limiting the provisions of Section 11.6,
Lenders and Agent hereby agree that Agent shall not be obligated to make
available to any Person any sum which Agent is expecting to receive for the
account of that Person until Agent has determined that it has received that
sum.  Agent may, however, disburse funds prior to determining that the sums
which Agent expects to receive have been finally and unconditionally paid to
Agent, if Agent wishes to do so.  If and to the extent that Agent does disburse
funds and it later becomes apparent that Agent did not then receive a payment in
an amount equal to the sum paid out, then any Person to whom Agent made the
funds available shall, on demand from Agent:

 

(a)           refund Agent the sum paid to that Person; and

 

(b)           reimburse Agent for the additional amount certified by Agent as
being necessary to indemnify Agent against any funding or other cost, loss,
expense or liability sustained or incurred by Agent as a result of paying out
the sums before receiving it; provided, however, that if such funds were made
available to any Lender, such additional amount shall be limited to interest on
the sum to be repaid, for each day from the date such amount was disbursed until
the date repaid to Agent, at (for the first three (3) days) the customary rate
set by Agent for correction of errors among banks, and thereafter at the Base
Rate (or, if greater and in respect of a Loan, the rate from time to time
prevailing on such Loan).

 

Section 12.                                    MISCELLANEOUS.

 

12.1        Calculations and Financial Data.  Calculations hereunder (including,
without limitation, calculations used in determining, or in any certificate of
any Loan Party delivered reflecting compliance by any Loan Party with the
provisions of this Agreement) shall be made and financial data required hereby
shall be prepared both as to classification of items and as to amount in
accordance with GAAP, consistent with the audited Financial Statements described
in Section 10.16; provided that for purposes of Section 8.17 no effect shall be
given to any change in GAAP from those in effect on December 31, 2009.

 

12.2        Amendment and Waiver.  Except as otherwise provided, no provision of
any of the Loan Documents may be changed, waived, discharged or terminated
orally, but only by an instrument in writing signed by the Majority Lenders (or
Agent on their behalf) and, if a Borrower is a party thereto, such Borrower,
except that waivers of provisions relating to a Loan

 

53

--------------------------------------------------------------------------------


 

Party’s performance or non-performance of its obligations hereunder or
thereunder need not be signed by such Loan Party or any other Loan Party;
provided however that the written consent of Agent shall also be required to
change, waive, discharge or terminate provisions of Section 11 and the written
consent of the Issuing Bank shall also be required to change, waive, discharge
or terminate provisions of Section 2A; and provided further that without the
consent of all of Lenders (or Agent on their behalf) no change, waiver,
discharge or termination may be made that would increase the amount of any Loans
of any Lender, decrease the principal of any Loan; decrease the interest rate
payable on any Loan; decrease the amount of any fee; extend the Maturity Date of
any Loan; change the definition of “Majority Lenders” or modify this
Section 12.2.  Any such change, waiver, discharge or termination shall be
effective only in the specific instance and for the specific purposes for which
made or given.

 

12.3        Expenses; Indemnification.

 

(a)           Whether or not the transactions hereby contemplated shall be
consummated, each Borrower and FLBG, jointly and severally agree to pay all
out-of-pocket costs and expenses of (x) Agent incurred in connection with the
preparation, execution, delivery, negotiation administration, filing and
recording of, and (y) Agent and Lenders incurred in connection with the
amendment (including any waiver or consent) or modification of (including any
amendment, waiver, consent or modification at any time requested by a Borrower,
whether or not same is finalized or executed), any failure of a Borrower to
perform or observe any provision of, and enforcement of or preservation of any
rights under, this Agreement, the other Loan Documents, the making and repayment
of the Loans, and the payment of all interest and fees, including, without
limitation, (A) the fees and expenses of Sullivan & Worcester LLP, counsel for
Agent, and any special or local counsel retained by Agent or Lenders, and with
respect to enforcement, the reasonable fees and expenses of counsel for Agent or
any Lender, (B) the reasonable fees and expenses of accountants, other
consultants, appraisers and other professionals retained by Agent in connection
with the transactions contemplated hereunder, and (C) printing, travel, title
insurance, mortgage recording, filing, communication and signing taxes and
costs.

 

(b)           Each Borrower and FLBG, jointly and severally, agrees to pay, and
to save Agent and Lenders harmless from (x) all present and future stamp, filing
and other similar taxes, fees or charges (including interest and penalties, if
any), which may be payable in connection with the Loan Documents or the issuance
of the Notes or any modification of any of the foregoing, and (y) all finder’s
and broker’s fees in connection with the transactions contemplated by this
Agreement or the other Loan Documents.

 

(c)           Each Borrower and FLBG, jointly and severally, agrees to
indemnify, pay and hold harmless Agent, each Lender, any Lender Assignee and
each holder of a Note and their respective present and future officers,
directors, employees and agents (collectively, the “Indemnified Parties”) from
and against all liability, losses, damages and expenses (including, without
limitation, legal fees and expenses) arising out of, or in any way connected
with, or as a result of (i) the execution and delivery of this Agreement or the
other Loan Documents or the documents or transactions contemplated hereby and
thereby or the performance by the parties hereto or thereto of their respective
obligations hereunder and thereunder or relating thereto; or (ii) any claim,
action, suit, investigation or proceeding (in each case, regardless of whether
or not

 

54

--------------------------------------------------------------------------------


 

the Indemnified Party is a party thereto or target thereof) in any way relating
to a Borrower, any Primary Obligor, any Portfolio Entity, any Related Entity or
Subsidiary of any thereof or any Collateral or any Affiliate of a Borrower or
any Subsidiary of any such Affiliate or in any way relating to any of the
foregoing Persons or any other Loan Party, or any Affiliate of any of the
foregoing in respect of this Agreement, any other Loan Documents or any other
document or transaction in connection herewith or therewith or relating hereto
or thereto; or (iii) any actual or alleged violation by a Borrower, any Primary
Obligor, any Portfolio Entity, any Related Entity, any Loan Party, any Affiliate
of any of the foregoing Persons or any Subsidiary of any of the foregoing
Persons (or any predecessor in interest of any of them) of any Environmental
Law; provided that neither FLBG nor either Borrower shall be liable to an
Indemnified Party for any portion of such liabilities, losses, damages and
expenses sustained or incurred as a direct result of the gross negligence or
willful misconduct of Agent, any Lender or such Indemnified Party.  Each Lender
shall endeavor to give each Borrower and FLBG notice of any material claim,
action, suit or proceeding (if not restricted by applicable law, regulation or
Government Authority from so doing or unless the same would be inconsistent with
a request from a Government Authority) referred to in clause (ii) which has been
filed against such Lender within a reasonable time after the loan officer of
such Lender with responsibility for this Agreement becomes aware of the same,
but no failure to give any such notice shall affect, or relieve a Borrower or
FLBG of, any of such Borrower’s or FLBG’s obligations under this Section 12.3 or
under any other provision of this Agreement or any other Loan Document or result
in any obligation or liability of Agent or any Lender to a Borrower or FLBG or
any other Person.

 

(d)           All obligations provided for in this Section 12.3 and Sections
3.4, 5.2 and 11.6 shall survive any termination of this Agreement and the Loans
and the payment in full of the Obligations.

 

12.4        Benefits of Agreement; Descriptive Headings.

 

(a)           This Agreement shall be binding upon and inure to the benefit of
and be enforceable by the parties hereto and their respective successors and
assigns, and, in particular, shall inure to the benefit of the holders from time
to time of the Notes; provided, however, that no Loan Party that is party hereto
may assign or transfer any of its rights or obligations hereunder without the
prior written consent of Agent and Lenders and any such purported assignment or
transfer shall be void.  In furtherance of the foregoing, each Lender shall be
entitled at any time to grant participations in the whole or any part of its
rights and/or obligations under this Agreement, the Loan Documents or any Loan
or Note to any Person; provided, however, that no Lender Assignee shall be
permitted by the terms of its participation agreement with the relevant Lender
to require such Lender to take or omit to take any action hereunder except to
the extent that if Lender Assignee were a Lender hereunder, its consent to
taking or omitting to take such action would be required by the terms of the
second proviso of Section 12.2 hereto.  No such participation pursuant to this
Section 12.4(a) shall relieve any Lender from its obligations hereunder and a
Borrower need deal solely with Agent and Lenders with respect to waivers,
modifications and consents to this Agreement, the Loan Documents or the Notes. 
Any such participant is referred to in this Agreement as a “Lender Assignee”. 
Each Borrower agrees that the provisions of Sections 3.4, 5.4 and 12.3 shall run
to the benefit of each Lender Assignee and its participations or interests
herein, and any Lender may enforce such provisions on behalf of any such Lender
Assignee; provided, however, that if any Lender grants a participation in the

 

55

--------------------------------------------------------------------------------


 

whole or any part of its rights and/or obligations pursuant to this
Section 12.4(a), then the amounts that a Borrower is required to pay pursuant to
this Agreement (including, without limitation, additional amounts made pursuant
to Section 5.4) shall not exceed the amounts that a Borrower would have been
required to pay to such Lender pursuant to this Agreement had such Lender not
granted such participation.  Each Borrower hereby further agrees that any such
Lender Assignee may, to the fullest extent permitted by applicable law, exercise
the right of setoff with respect to such participation (and in an amount up to
the amount of such participation) as fully as if such Lender Assignee were the
direct creditor of a Borrower.  Upon the grant of a participation in accordance
with the foregoing, each Borrower shall execute such documents and do such acts
as any Lender may reasonably request to effect such assignment.  Any Lender may
furnish any information concerning the Loan Parties in its possession from time
to time to Lender Assignees (including prospective Lender Assignees) and
prospective Purchasing Lenders.  Each Lender shall notify each Borrower of any
participation granted by it pursuant to this Section 12.4(a) but neither the
approval of a Borrower nor that of any other Loan Party shall be required for
any such participation.  Neither Borrower shall be responsible for any due
diligence costs or legal expenses of such Lender Assignees in connection with
their entering into such participation.

 

(b)           The descriptive headings of the various provisions of this
Agreement and the other Loan Documents are inserted for convenience of reference
only and shall not be deemed to affect the meaning or construction of any of the
provisions hereof.

 

(c)           Any Lender may at any time assign to any other Lender or any
affiliate of any Lender, or (subject to obtaining the prior written consent of
each Borrower (but no other Loan Party), such consent not to be unreasonably
withheld) to one or more additional banks or financial institutions (“Purchasing
Lenders”), all or any part of its Loans and corresponding Note pursuant to a
Transfer Supplement (“Transfer Supplement”), the form and substance satisfactory
to Agent; provided, however, that each such assignment shall be for an amount
not less than $1,000,000 (or, if Lender’s Loan at the time is less, such amount)
and integral multiples of $500,000 above such amount, or such other amount or
multiple to which Agent may consent.  Upon (i) such execution of such Transfer
Supplement, (ii) delivery of an executed copy thereof to each Borrower and
Agent, (iii) payment by such Purchasing Lender to such transferor Lender of an
amount equal to the purchase price agreed between such transferor Lender and
such Purchasing Lender, (iv) payment by the Purchasing Lender to Agent of a
$3,000 processing fee, and (v) any consent of a Borrower required by the first
sentence of this Section 12.4(c), such Purchasing Lender shall for all purposes
be a Lender party to this Agreement and shall have all the rights and
obligations of a Lender under this Agreement to the same extent as if it were an
original party hereto and thereto with the percentage share of the Loans set
forth in Schedule I to such Transfer Supplement, and no further consent or
action by a Borrower, any other Loan Party, Lenders or Agent shall be required. 
Such Transfer Supplement shall be deemed to amend this Agreement to the extent,
and only to the extent, necessary to reflect the addition of such Purchasing
Lender and the resulting adjustment of the percentage of the Notes and Loans
(and related rights and obligations) held by the transferor Lender and the
Purchasing Lender arising from the purchase by such Purchasing Lender of all or
a portion of the rights and obligations of such transferor Lender pursuant to
the Transfer Supplement.  Upon the consummation of any transfer to a Purchasing
Lender pursuant to this Section 12.4(c), the transferor Lender, Agent and each
Borrower shall make appropriate arrangements so that, if required, a replacement
Note or

 

56

--------------------------------------------------------------------------------


 

Notes (dated the same date as the Note or Notes being replaced) is issued to
such Purchasing Lender and a new Note or Notes (dated the same date as the Note
or Notes being replaced) or, as appropriate, a replacement Note or Notes (dated
the same date as the Note or Notes being replaced) is issued to such Purchasing
Lender, in each case in principal amounts reflecting their  outstanding Loans,
as adjusted pursuant to such Transfer Supplement.

 

(d)           Notwithstanding anything to the contrary contained herein or in
any of the Loan Documents, unless Agent, a Borrower or a Lender otherwise
requests with respect to any specific exhibit, exhibits to this Agreement shall
not be required to be attached to the execution or any other copy of this
Agreement, and any references in this Agreement or the other Loan Documents to
such exhibits as “Exhibits hereto,” “Exhibits to this Agreement” or words of
similar effect shall be deemed to refer to such exhibit as executed by the
parties thereto and delivered on the Effective Date.

 

12.5        Notices, Requests, Demands, etc.  Except as otherwise expressly
provided herein, all notices, requests, demands or other communications to or
upon the respective parties hereto shall be deemed to have been duly given or
made when delivered if sent by Federal Express or other similar overnight
delivery service, or three (3) Business Days after mailing (when mailed, postage
prepaid, by registered or certified mail, return receipt requested) or (in the
case of telex, telegraphic, telecopier or cable notice) when delivered to the
telex, telegraph, telecopier or cable company, or (in the case of telex or
telecopier notice sent over a telex or telecopier owned or operated by a party
hereto or electronic mail) when sent; in each case addressed as follows, except
that notices and communications to Agent pursuant to Section 2 and Section 9
shall not be effective until received by Agent: (i) if to Agent, at the Closing
Office, (ii) if to a Lender, at the address specified with its signature below
or (if a Purchasing Lender) on the applicable Transfer Supplement, and (iii) if
to a Loan Party, at its address specified with its signature below (Attention:
President), or to such other addresses as any of the parties hereto may
hereafter specify to the others in writing, provided that communications with
respect to a change of address shall be deemed to be effective when actually
received.

 

12.6        Governing Law.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REFERENCE TO THE EXTENT LAWFUL TO CHOICE OF LAW DOCTRINE THAT WOULD
RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION, except (as to any
other Loan Document) to the extent specifically set forth otherwise in that Loan
Document.

 

12.7        Counterparts; Telecopies.  This Agreement and the other Loan
Documents may be executed in any number of counterparts, and by the different
parties hereto and thereto on the same or separate counterparts, each of which
when so executed and delivered shall be deemed to be an original; all the
counterparts for each such Loan Document shall together constitute one and the
same agreement.  Telecopied signatures hereto and to the other Loan Documents
shall be of the same force and effect as an original of a manually signed copy.

 

57

--------------------------------------------------------------------------------


 

12.8        Waiver; Remedies Cumulative; Payment of Claims; Full Recourse.

 

(a)           No failure or delay on the part of Agent or any Lender in
exercising any right, power or privilege under this Agreement or any other Loan
Document, and no course of dealing between a Borrower, any Primary Obligor, any
Portfolio Entity, any Related Entity or any other Loan Party or any Subsidiary
thereof and Agent or any Lender shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege.  No notice to or demand on a Borrower, any Primary Obligor, any
Portfolio Entity, any Related Entity or any other Loan Party or any Subsidiary
thereof in any case shall entitle such Person to any other or further notice or
demand in similar or other circumstances or constitute a waiver of the right of
Agent or any Lender to any other or further action in any circumstances without
notice or demand.

 

(b)           The rights and remedies herein expressly provided are cumulative
and not exclusive of any rights or remedies which Agent or any Lender would
otherwise have pursuant to such documents or at law or equity.

 

(c)           In furtherance and not in limitation of the other rights and
remedies of Agent and the Lenders, upon the occurrence of an Event of Default or
Default, Agent, in its sole and absolute discretion, without waiving or
releasing any covenant, agreement or other obligation of a Borrower or any
Default or Event of Default, may at any time or times hereafter, but shall be
under no obligation to, pay, acquire and/or accept an assignment of any security
interest, lien, encumbrance or claim asserted by any Person against the Assets
of a Borrower, or any Primary Obligor, or any Wholly-Owned Subsidiary.  All sums
paid by Agent in respect thereof and all reasonable costs and expenses
(including, without limitation, fees and expenses of counsel to Agent) relating
thereto incurred by Agent or for which Agent becomes obligated on account
thereof shall be part of the Obligations payable by a Borrower to Agent on
demand and any amount not paid on demand shall bear interest at the Past Due
Rate.

 

(d)           Each Borrower’s obligations to pay principal, interest, fees and
other amounts when due under this Agreement and the other Loan Documents is
absolute and unconditional and a full recourse obligation of each Borrower,
notwithstanding any fact or circumstance and, without limiting the generality of
the foregoing, whether or not there are funds available in the Cash Flow Cash
Collateral Account for application to any such obligation.

 

12.9        Acknowledgement of Consents.  Notwithstanding anything to the
contrary in this Agreement or any other Loan Document, Agent and Lenders hereby
acknowledge and agree that any document of consent or waiver referred to on
Schedule 12.9 shall remain in full force and effect with respect to this
Agreement.

 

12.10      Recoveries; Pro Rata Sharing.

 

(a)           Any Recoveries (after deduction and payment of all expenses and
costs permitted by this Agreement, the Security Documents or applicable law)
shall be applied pro rata against the Loans held by Lenders until satisfaction
in full of all amounts due thereunder.

 

(b)           Lenders agree among themselves that, with respect to all sums
received by Lenders applicable to the payment of the principal of or interest on
the Notes (except as

 

58

--------------------------------------------------------------------------------


 

otherwise provided in Section 3.4, 5.4 or 5.5), equitable adjustment will be
made between Lenders so that, in effect, all such sums shall be shared ratably
by each of Lenders (in accordance with the outstanding principal amount of their
respective applicable Loans) whether received by voluntary payment, by
realization upon security, by the exercise of the right of set-off or banker’s
lien, by counterclaim or cross-action or by the enforcement of any or all of the
Notes or otherwise.  If any Lender receives any payment on its Notes of a sum or
sums in excess of its pro rata portion (except as otherwise provided in
Section 3.4, 5.4 or 5.5), then such Lender receiving such excess payment shall
purchase for cash from the other Lenders with outstanding Loans to a Borrower an
interest in their Note or Notes in such amount as shall result in a ratable
participation by all of Lenders in the aggregate unpaid amount of applicable
Notes then outstanding; provided, however, that if all or any portion of such
excess payment is thereafter recovered by such Lender, the purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest.  Each Borrower hereby agrees that any Lender so purchasing a
participation from another Lender pursuant to this Section 12.10(b) may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of setoff) with respect to such participation as fully as if such
Lender were the direct creditor of a Borrower in the amount of such
participation.  The foregoing Section 12.10(b) shall in all events be subject to
the Subordination Agreement.

 

12.11      Jurisdiction.  EACH BORROWER AND FLBG HEREBY AGREES THAT ANY LEGAL
ACTION OR PROCEEDING AGAINST IT WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY
OF THE OTHER LOAN DOCUMENTS OR THE DOCUMENTS DELIVERED IN CONNECTION HEREWITH OR
THEREWITH MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED
STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK AS AGENT OR ANY LENDER
MAY ELECT, AND, BY EXECUTION AND DELIVERY HEREOF, EACH BORROWER AND FLBG ACCEPTS
AND CONSENTS FOR ITSELF AND IN RESPECT TO ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS AND AGREES THAT SUCH
JURISDICTION SHALL BE EXCLUSIVE, UNLESS WAIVED BY AGENT AND THE MAJORITY LENDERS
IN WRITING, WITH RESPECT TO ANY ACTION OR PROCEEDING BROUGHT BY IT AGAINST AGENT
OR ANY LENDER AND ANY QUESTIONS RELATING TO USURY.  EACH BORROWER AGREES THAT
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK SHALL APPLY TO THE LOAN DOCUMENTS AND WAIVES ANY RIGHT TO STAY OR TO
DISMISS ANY ACTION OR PROCEEDING BROUGHT BEFORE SAID COURTS ON THE BASIS OF
FORUM NON CONVENIENS.  EACH BORROWER AND FLBG HEREBY IRREVOCABLY CONSENTS THAT
ALL PROCESS SERVED OR BROUGHT AGAINST A BORROWER WITH RESPECT TO ANY SUCH
PROCEEDING IN ANY SUCH COURT IN NEW YORK SHALL BE EFFECTIVE AND BINDING SERVICE
IN EVERY RESPECT IF SENT BY REGISTERED MAIL, OR (IF PERMITTED BY LAW) BY FEDERAL
EXPRESS OR OTHER SIMILAR OVERNIGHT COURIER SERVICE, TO SUCH LOAN PARTY AT ITS
ADDRESS SET FORTH BELOW ITS SIGNATURE TO THIS AGREEMENT (OR SUCH OTHER ADDRESS
AS AGENT IS NOTIFIED OF IN ACCORDANCE WITH THE PROVISIONS OF SECTION 12.5). 
NOTHING HEREIN SHALL AFFECT THE RIGHT OF AGENT OR LENDERS TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW OR

 

59

--------------------------------------------------------------------------------


 

SHALL LIMIT THE RIGHT OF AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST ANY
LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION.

 

12.12      Severability.  If any provision of this Agreement shall be held or
deemed to be or shall, in fact, be illegal, inoperative or unenforceable, the
same shall not affect any other provision or provisions herein contained or
render the same invalid, inoperative or unenforceable to any extent whatever.

 

12.13      Right of Set-off.  In addition to any rights now or hereafter granted
under applicable law or otherwise and not by way of limitation of any such
rights, upon the occurrence of an Event of Default each of Lenders is hereby
authorized at any time or from time to time, without notice to any Loan Party or
to any other Person, any such notice being hereby expressly waived, to set-off
and to appropriate and apply any and all deposits (general or special, time or
demand, provisional or final) and any other indebtedness at any time held or
owing by such Lender to or for the credit or the account of such Loan Party
against and on account of the obligations and liabilities of such Loan Party now
or hereafter existing under any of the Loan Documents irrespective of whether or
not any demand shall have been made thereunder and although said obligations,
liabilities or claims, or any of them, shall be contingent or unmatured.  Lender
or Lenders exercising any rights granted under this Section 12.13 shall
thereafter notify the affected Loan Party and Agent of such action; provided
that the failure to give such notice shall not affect the validity of such
set-off and application.

 

12.14      No Third Party Beneficiaries.  This Agreement is solely for the
benefit of Agent and Lenders and each Borrower and the respective successors and
assigns of Agent and Lenders and nothing contained herein shall be deemed to
confer upon anyone other than a Borrower any right to insist on or to enforce
the performance or observance of any of the obligations of Agent or Lenders
contained herein.  All conditions to the obligations of Lenders to make Loans
hereunder are imposed solely and exclusively for the benefit of Lenders and
their respective successors and assigns and no other Person shall have standing
to require satisfaction of such conditions in accordance with their terms and no
other Person shall under any circumstances be deemed to be beneficiary of such
conditions.

 

12.15      Survival; Integration.

 

(a)           Each of the representations, warranties, terms, covenants,
agreements and conditions contained in this Agreement shall specifically survive
the execution and delivery of this Agreement and the other Loan Documents and
the making of the Loans and shall, unless otherwise expressly provided, continue
in full force and effect until the Loans together with interest thereon, the
fees and compensation of Agent, and all other sums payable hereunder or
thereunder have been indefeasibly paid in full.

 

(b)           This Agreement, together with the other Loan Documents, comprises
the complete and integrated agreement of the parties on the subject matter
hereof and thereof and supersedes  all prior agreements, written or oral, on the
subject matter hereof and thereof.  In the event of any direct conflict between
the provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control and govern; provided that the
inclusion of supplemental rights or remedies in favor of Agent or Lenders in any
other Loan

 

60

--------------------------------------------------------------------------------


 

Document shall not be deemed a conflict with this Agreement.  Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.

 

12.16      Domicile of Loans.  Any Lender may make, maintain or transfer any of
its Loans hereunder to, or for the account of, any branch office, subsidiary or
affiliate of such Lender.

 

12.17      No Usury.  It is expressly stipulated and agreed to be the intent of
Agent, Lenders and Borrowers to comply at all times with applicable usury laws. 
If at any time such laws would ever render usurious any amount called for under
any of the Loan Documents, then it is the express intention of the parties
hereto that such excess amount be immediately credited on the applicable Notes,
or if the applicable Notes have been fully paid, refunded by Lenders (pro rata
in accordance with their respective principal amount of the affected Loans), to
Borrowers (and Borrowers shall accept such refund) and the provisions hereof and
thereof be immediately deemed to be reformed to comply with the then applicable
laws, without the necessity of the execution of any further documents, but so as
to permit the recovery to the fullest amount otherwise called for hereunder and
thereunder.  Any such crediting or refunding shall not cure or waive any default
by Borrowers under the Loan Documents.  If at any time following any such
reduction to the interest rate payable by Borrowers there remains unpaid any
principal amounts under the Notes and the maximum interest rate permitted by
applicable law is increased or eliminated, then the interest rate payable to
Lenders shall be readjusted, to the full extent permitted by applicable law, so
that the total amount of interest thereunder payable by Borrowers to Lenders
shall be equal to the amount of interest which would have been paid by Borrowers
without giving effect to applicable usury laws.  Each Borrower agrees, however,
that in determining whether or not any interest payable under the Notes or any
of the other Loan Documents exceeds the highest rate permitted by law, any
non-principal payment (except payments specifically stated in the Notes or such
other Loan Documents to be “interest”), including fees and commissions and all
other sums payable hereunder or thereunder or in connection herewith or
therewith, shall be deemed, to the full extent permitted by law, to be an
expense, fee, premium or penalty rather than interest.

 

12.18      Waiver of Jury Trial.  EACH BORROWER, FLBG, AGENT AND EACH LENDER
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY AND ALL RIGHTS IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING
OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT,
OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR
WRITTEN), OR ACTIONS OF A BORROWER, ANY PARTNER THEREOF, ANY OTHER LOAN PARTY,
AGENT OR LENDERS.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR AGENT AND LENDERS
ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

12.19      Waiver by Borrower.  EXCEPT AS OTHERWISE PROVIDED FOR IN THIS
AGREEMENT OR REQUIRED BY LAW, EACH BORROWER AND FLBG WAIVES (A) PRESENTMENT,
DEMAND AND PROTEST, NOTICE OF PROTEST, NOTICE OF PRESENTMENT, DEFAULT,
NON-PAYMENT, MATURITY, RELEASE, COMPROMISE, SETTLEMENT, EXTENSION OR RENEWAL OF
ANY OR ALL COMMERCIAL PAPER,

 

61

--------------------------------------------------------------------------------


 

ACCOUNTS, CONTRACT RIGHTS, DOCUMENTS, INSTRUMENTS, CHATTEL PAPER AND GUARANTIES
AT ANY TIME HELD BY ANY OF LENDERS AND/OR AGENT ON WHICH A BORROWER MAY IN ANY
WAY BE LIABLE; (B) ALL RIGHTS TO NOTICE AND A HEARING PRIOR TO AGENT’S TAKING
POSSESSION OR CONTROL OF, OR TO  REPLEVY, ATTACHMENT OR LEVY UPON THE COLLATERAL
OR ANY BOND OR SECURITY WHICH MIGHT BE REQUIRED BY ANY COURT PRIOR TO ALLOWING
ANY OF LENDERS AND/OR AGENT TO EXERCISE ANY OF ITS RESPECTIVE REMEDIES; AND
(C) THE BENEFIT OF ALL VALUATION, APPRAISEMENT, EXTENSION AND EXEMPTION LAWS.

 

12.20      Waiver of Marshaling.  All rights of marshaling of Assets of a
Borrower, including any such right with respect to the Collateral, are hereby
waived by each Borrower.

 

12.21      Waiver of Claims; Release by Borrowers.

 

(a)           Each Borrower and FLBG releases Lenders and Agent from any and all
causes of action or claims which a Borrower may now or hereafter have for any
asserted loss or damage to a Borrower claimed to be caused by or arising from
any act or omission to act on the part of any Lenders and/or Agent, their
respective officers, agents or employees, except, in the case of any Lender or
Agent, the willful misconduct or gross negligence of such Lender or Agent (as
the case may be).

 

(b)           Each Borrower and FLBG hereby acknowledges, agrees and affirms, as
of the Execution Date and as of the Effective Date, that it possesses no claims,
defenses, offsets, recoupment or counterclaims of any kind or nature against or
with respect to the enforcement of this Agreement, any other Loan Document or
any amendments thereto, or any of the Existing Credit Agreements, as amended, or
documents delivered pursuant thereto (collectively, the “Claims”), nor does a
Borrower and FLBG now have knowledge of any facts that would or might give rise
to any Claims.  If facts now exist which would or could give rise to any Claim
against or with respect to the enforcement of this Agreement or any other Loan
Document, as may have been amended by the amendments thereto, or any of the
Existing Credit Agreements, as amended, or documents delivered pursuant thereto,
each Borrower and FLBG hereby unconditionally, irrevocably and unequivocally
waives and fully releases any and all such Claims as if such Claims were the
subject of a lawsuit, adjudicated to final judgment from which no appeal could
be taken and therein dismissed with prejudice.

 

12.22      Confidentiality.  Agent and each Lender, severally and with respect
to itself only, covenants and agrees that any information obtained by Agent or
such Lender pursuant to this Agreement shall be held in confidence (it being
understood that documents provided to Agent hereunder may in all cases be
distributed by Agent to Lenders) except that Agent or such Lender may disclose
such information (i) to its officers, directors, employees, agents, counsel,
accountants, auditors, advisors or representatives, (ii) to the extent such
information has become available to the public other than as a result of a
disclosure by or through Agent or such Lender, (iii) to the extent such
information was available to Agent or such Lender in a capacity other than Agent
or Lender hereunder or on a nonconfidential basis prior to its disclosure to
Agent or such Lender hereunder, (iv) with the consent of each Borrower, (v) to
actual or prospective Lender Assignees or Purchasing Lenders or (vi) to the
extent Agent or such Lender should be (A) 

 

62

--------------------------------------------------------------------------------


 

required in connection with any legal or regulatory proceeding or (B) requested
by any Government Authority to disclose such information.

 

Section 13.                                    FINAL AGREEMENT.

 

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES HERETO WITH RESPECT TO THE MATTERS COVERED HEREBY AND THEREBY AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

Section 14.                                    NON-COVERED ENTITIES.

 

Notwithstanding any other provision of this Agreement, no provision of this
Agreement shall be applicable to FC Investment Holdings Corporation, FC
Diversified Holdings LLC, FC Highway 6 Holdings LLC, FC Imperial Holdings LLC,
VFC Partners 4 LLC, VFC Partners 5 LLC, FC Capital or any of their subsidiaries
or other entities in which such Persons own any equity interest and no such
Person shall be a Primary Obligor, Subsidiary, Loan Party, Portfolio Entity,
Portfolio Entity-50%, Affiliate, Associate, Guarantor, Immaterial Entity,
Parent, Pledged Entity, Related Entity or Wholly-Owned Subsidiary for any
purpose of this Agreement.  In addition, this Agreement shall not be applicable
or refer to FirstCity Financial Corporation or FC Servicing except to the extent
expressly provided herein by reference to FirstCity Financial Corporation or
FCFC, in the former case, and FirstCity Servicing Corporation or FC Servicing,
in the latter case.

 

[remainder of page intentionally left blank]

 

63

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective duly authorized officers as of the
date first above written.

 

 

 

FIRSTCITY COMMERCIAL CORPORATION

 

a Texas corporation, as Borrower

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

6400 Imperial Drive (delivery only)

 

Waco, Texas 76710

 

 

 

P.O. Box 8216 (mail)

 

Waco, Texas 76714-8216

 

 

 

254-761-2953 (telecopier)

 

jholmes@fcfc.com (electronic mail)

 

 

 

FH PARTNERS LLC

 

a Texas limited liability company, as Borrower

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

6400 Imperial Drive (delivery only)

 

Waco, Texas 76710

 

 

 

P.O. Box 8216 (mail)

 

Waco, Texas 76714-8216

 

 

 

254-761-2953 (telecopier)

 

jholmes@fcfc.com (electronic mail)

 

[signature page to Reducing Note Facility Agreement]

 

--------------------------------------------------------------------------------


 

 

FLBG CORPORATION

 

a Texas corporation, as Guarantor

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

6400 Imperial Drive (delivery only)

 

Waco, Texas 76710

 

 

 

P.O. Box 8216 (mail)

 

Waco, Texas 76714-8216

 

 

 

254-761-2953 (telecopier)

 

jholmes@fcfc.com (electronic mail)

 

 

 

 

 

BANK OF SCOTLAND PLC, acting through its New York branch, individually as Senior
Lender and as Collateral Agent and Agent

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

BOS (USA) INC.

 

a Delaware corporation, as Subordinated Lender

 

 

 

 

 

By:

 

 

Title:

 

 

[signature page to Reducing Note Facility Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBITS

 

Annex I                                  Definitions

 

Exhibit A-1 Senior Note

Exhibit A-2 Subordinated Note

Exhibit B - Report Setting Forth the Computation of the Aggregate Undistributed
Funds of all Portfolio Entities.

Exhibit C - Form of Asset Pool Acquisition Certificate

Exhibit D - Eligible Asset Pool

Exhibit E - Permitted Shareholder Agreements/Arrangements

Exhibit F - Net Present Value

 

--------------------------------------------------------------------------------


 

LIST OF SCHEDULES

 

Schedule 2.2(a) -

 

Original Principal Amount

Schedule 2A.1 -

 

Outstanding Letters of Credit

Schedule 5.3(a) -

 

Distribution of Funds

Schedule 6.11 -

 

Closing Checklist

Schedule 7.2(d)

 

Portfolio Protection Report

Schedule 8.12(a) -

 

Loan; Guaranty Debt

Schedule 8.12(b) -

 

Guaranty Equivalents

Schedule 10.1(a) -

 

Organization of Borrower

Schedule 10.1(d) -

 

Organization of Each Primary Obligor, Portfolio Entity, Related Entity and Each
Other Loan Party

Schedule 10.1(e) -

 

Shareholder Agreements

Schedule 10.5(a) -

 

Classes of Stock of Borrower

Schedule 10.5(b) -

 

Classes of Stock and/or Other Equity Interests Issued by Each Primary Obligor,
Each Portfolio Entity and Each Related Entity, the Shareholders and Other Equity
Holders

Schedule 10.5(c) -

 

Options, Warrants and Other Rights to Acquire Stock or Other Equity Interests of
Borrower, any Primary Obligor, any Portfolio Entity, any Related Entity and any
Other Pledged Entity

Schedule 10.6 -

 

Fictitious Names

Schedule 10.7 -

 

Liens Relating to the Collateral

Schedule 10.8 -

 

Financial Warranty

Schedule 10.9 -

 

Proceedings

Schedule 10.10 -

 

Government Contracts

Schedule 10.12 -

 

Government Permits; Approvals and Consents

Schedule 10.15 -

 

Defaults under any Indebtedness Instrument

Schedule 10.18 -

 

Material Adverse Change

Schedule 10.19 -

 

Indebtedness Existing on the Effective Date

Schedule 10.20 -

 

Affiliate Notes

Schedule 10.22 -

 

Affiliates

Schedule 10.23 -

 

Real Property; Environmental Issues

Schedule 10.26(c) -

 

SEC Filings

Schedule 10.28 -

 

Intellectual Property

Schedule 10.29 -

 

Compliance with ERISA

Schedule 10.30(b) -

 

Pledge Agreements and Security Agreements

Schedule 10.32 -

 

Fee Agreements

Schedule 10.33 -

 

Securitization Agreements

Schedule 10.34 -

 

Immaterial Entity

Schedule 10.36 -

 

Wholly Owned Subsidiary Interests

Schedule 10.37 -

 

REO Affiliates

Schedule 10.38 -

 

Material Portfolio Entities

Schedule 12.9 -

 

Consents Which Remain in Effect

 

--------------------------------------------------------------------------------


 

ANNEX I

 

DEFINITIONS

 

As used in the Reducing Note Facility Agreement to which this Annex I is
annexed, the following terms shall have the meanings herein specified or as
specified in the Section of such Agreement or in such other document herein
referenced:

 

“ABL” shall mean American Business Lending, Inc., a Texas corporation.

 

“ABL Capital Note” shall mean that certain Promissory Note by ABL to the order
of Borrower, dated December 15, 2006, in the maximum principal amount of
$4,000,000.

 

“ABL Facility” shall mean that certain Loan Agreement between ABL and Wells
Fargo Foothill, LLC, dated as of December 15, 2006, together with the “Loan
Documents” as therein defined, as the same may be amended, restated or otherwise
modified from time to time with the prior written consent of the Lenders.

 

“Adverse Waterfall Event” shall mean with respect to any Portfolio Entity owning
more than one Asset Pool or Assets in addition to those contained in its initial
Asset Pool, that any lender to such Portfolio Entity has for any reason diverted
(whether to make up for a shortfall with respect to any other pool or asset or
otherwise) any portion of collections from any Asset Pool of such Portfolio
Entity to a different  asset or asset pool (or waterfall with respect thereto)
of such Portfolio Entity or otherwise subsidized any other such asset or asset
pool with collections from any Asset Pool or otherwise restricted distributions
from, or reduced waterfall amounts arising from, collections of any Asset Pool
on account of any condition or occurrence other than a condition or occurrence
arising directly from such Asset Pool.

 

“Affected Interest Period” — Section 3.6(a)

 

“Affected Lender” — Section 3.6(a)

 

“Affiliate” shall mean any Person (i) in which Borrower and/or any Parent,
individually, jointly and/or severally, now or at any time or times hereafter,
have an equity or other ownership interest equal to or in excess of twenty—five
percent (25%) of the total equity of or other ownership interests in such
Person, and/or (ii) which directly or indirectly through one or more
intermediaries controls or is controlled by, or is under common control with
either or both Borrowers and/or (iii) which is an officer or director of either
Borrower or any Primary Obligor.  For purposes of this definition, “control”
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of Stock, by contract or otherwise, and in any case shall include
direct or indirect ownership (beneficially or of record) of, or direct or
indirect power to vote, 25% or more of the outstanding shares of any class of
capital stock of such Person (or in the case of a Person that is not a
corporation, 25% or more of any class of equity interest).  Notwithstanding the
foregoing, none of the Harbor Debtors shall be deemed to be an Affiliate for the
purposes of this Agreement other than Section 8.20.  “Affiliate” shall not
include any Non-Covered Entity.

 

--------------------------------------------------------------------------------


 

“Agent” — introductory paragraph.

 

“Aggregate Net Present Equity Value” shall mean the sum of the Net Present
Equity Value of each Portfolio Entity.

 

“Aggregate Undistributed Funds” shall mean, on any date of determination, the
sum of the amounts determined by multiplying (i) the FC Percentage of each
Portfolio Entity, times (ii) the amount of funds held by such Portfolio Entity
(which for purposes of this definition shall include the operating funds of the
general partner of any limited partnership which is the Portfolio Entity) which
are not (w) held in a lockbox account, nor (x) held by such Portfolio Entity for
the payment (a) of indebtedness to a Permitted Portfolio Company Creditor of
such Portfolio Entity due within the next 30 days or (b) Portfolio Protection
Expenses, nor (y) retained by a Portfolio Company Creditor thereof pursuant to a
covenant under a loan agreement between such creditor and such Portfolio Entity
as in effect on the Execution Date, of which Agent has been given written
notice, nor (z) held by ABL.

 

“Agreement” or “Loan Agreement” shall mean this Reducing Note Facility
Agreement, as it may from time to time be amended, extended, restated,
supplemented or otherwise modified.

 

“Applicable Indebtedness” of any Person shall mean all Indebtedness of such
Person other than trade payables incurred in the ordinary course of business
which are not evidenced by an Indebtedness Instrument.

 

“Applicable Person” — Section 8.21.

 

“Applicable Rate” — Section 3.1.

 

“Approved Portfolio Leverage Arrangement” shall mean (i) each borrowing
arrangement between a Portfolio Entity and a financial institution existing as
of the Effective Date and (ii) each future borrowing arrangement between a
Portfolio Entity and a financial institution on terms and conditions reasonably
satisfactory to Agent (as indicated in writing by Agent). Without limiting the
scope of Agent’s discretion pursuant to the preceding sentence,  (i) no
borrowing arrangement shall be deemed an Approved Portfolio Leverage Arrangement
if such arrangement cross–defaults to a credit arrangement of any other
Portfolio Entity or contains any provisions which would in any way restrict,
reduce or prohibit distributions by a Portfolio Entity on account of any event
or condition with respect to any Affiliate of such Portfolio Entity; and
(ii) references herein to an Approved Portfolio Leverage Arrangement shall be
limited to such borrowing arrangements governed by the terms of the loan
agreement and other documents in the form delivered to Agent at the time such
arrangements were approved by Agent, as amended, supplemented or otherwise
modified with the written consent of Agent.

 

“Asset” shall mean any real, personal and intangible property of a Person,
including, without limitation, accounts, chattel paper, contract rights, letters
of credit, instruments and documents, equipment , general intangibles,
inventory, leases, options, licenses, real property, and Equity Interests issued
by any other Person whether now existing or hereafter acquired or arising.

 

2

--------------------------------------------------------------------------------


 

“Asset Pool” shall mean (x) in connection with the acquisition thereof by an
Eligible Portfolio Entity or the origination of an Asset by a Crestone Portfolio
Entity, a portfolio of loans or one or more Assets described in an Asset Pool
Acquisition Certificate, and (y) in all other contexts, all Assets of a
Portfolio Entity.

 

“Asset Pool Acquisition Certificate” shall mean a certificate from an Executive
Officer of Borrower in the form of Exhibit C to the Agreement, to which is
attached (as contemplated by the form of such certificate) the asset purchase
agreement relating to the Assets proposed to be purchased, and, if not
previously provided to Agent or if amended, restated or otherwise modified since
previously provided, the Charter Documents for the purchasing Portfolio Entity
and any Shareholders Agreement entered into or proposed to be entered into by
the holders of the Equity Interests of such Portfolio Entity.

 

“Associate”, when used to indicate a relationship with a Person, shall mean
(i) another Person (other than a Loan Party or a Subsidiary thereof) of which
such Person is an officer or partner or is, directly or indirectly, the
beneficial owner of 10 percent or more of any class of equity securities,
(ii) any trust or other estate in which such Person has a substantial beneficial
interest or as to which such Person or an immediate member of his family serves
as trustee or in a similar capacity, and (iii) any relative or spouse of such
Person or any relative of such spouse.  “Associate” shall not include any
Non-Covered Entity.

 

“Auditors” shall mean KPMG LLP or other independent certified public accountants
of recognized standing selected by Borrowers and FLBG and satisfactory to Agent.

 

“Back-Up Servicing Agreement” shall mean the Back-Up Servicing Agreement, dated
as of the date hereof, between FC Servicing and the Cold Back-Up Servicer.

 

“Base” — Section 8.17(a).

 

“Base Rate” — shall mean, for any day, the higher of (x) the fluctuating
interest rate per annum, in effect from time to time, established by Bank of
Scotland Plc in New York as its base, prime or reference rate for U.S. domestic
commercial loans in Dollars, (y) the Federal Funds Rate in effect on such day
plus 1% or (z) one-month LIBOR plus 1%.  Any change in the interest rate
resulting from a change in the Base Rate shall be effective as of the opening of
business on the day on which such change becomes effective; it is understood and
agreed that the aforesaid rates and the Base Rate are reference rates only and
do not necessarily represent the lowest or best rate actually charged to any
customer.

 

“Base Rate Loan” — shall mean any Loan during any period that it bears interest
determined by reference to the Base Rate.

 

“Basel Laws” — Section 3.4.

 

“Borrower” and “Borrowers” — introductory paragraph.

 

“Borrower Pledge Agreements” shall mean (i) the Pledge Agreement, dated as of
the date hereof, by and between FC Commercial and Collateral Agent and (ii) the
Pledge Agreement, dated as of the date hereof, by and between FH Partners and
Collateral Agent.

 

3

--------------------------------------------------------------------------------


 

“BoS (USA)” — introductory paragraph.

 

“Business Day” shall mean any day that is not a Saturday, Sunday or legal
holiday in the State of New York,  the State of Texas, the State of Connecticut
(or any other State where the CFCCA is maintained) or a day on which banking
institutions chartered by the State of New York, the State of Texas, the State
of Connecticut (or any other State where the CFCCA is maintained) or the United
States are legally required or authorized to close, and, when used in connection
with LIBOR, means any such Business Day which is also a day on which deposits in
Dollars and Euros may be dealt in on the London interbank market.

 

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which should be capitalized in accordance with GAAP, including
all purchases of property, plant and equipment, and including all such
expenditures with respect to fixed or capital Assets (including, without
limitation, expenditures for maintenance and repairs which  should be
capitalized in accordance with GAAP) and the amount of obligations under
Capitalized Leases incurred by such Person.

 

“Capital Stock” — Section 9.15.

 

“Capitalized Lease” shall mean any lease which is, or is required under GAAP to
be, capitalized on the balance sheet of the lessee at such time, and
“Capitalized Lease Obligation” of any Person at any time shall mean the
aggregate amount of rental expenses which is, or is required under GAAP to be,
capitalized on the books of such Person under Capitalized Leases.

 

“Cash Collateral Account-Servicing” shall mean shall mean the account at the
Depositary specified in the Cash Collateral Agreement-Servicing and in the
letter agreement between the Collateral Agent and the Depositary relating
thereto or such other account, if any, which is specified in a cash collateral
agreement (in form and substance satisfactory to Agent) between FC Servicing and
Collateral Agent and related letter agreement (in form and substance
satisfactory to the Collateral Agent) between the Collateral Agent and the
depositary bank with respect to such other account.

 

“Cash Flow” — Section 5.3(a).

 

“Cash Flow Cash Collateral Account” and “CFCCA” shall mean the account at the
Depositary specified by account number in the Cash Collateral Agreement and in
the letter agreement between the Collateral Agent and the Depositary relating
thereto or such other account, if any, which is specified by account number in a
cash collateral agreement (in form and substance satisfactory to Agent) between
Borrower and Collateral Agent and letter agreement (in form and substance
satisfactory to the Collateral Agent) between the Collateral Agent and the
depositary bank with respect to such other account.

 

“CFO”, as to any Loan Party shall mean such Loan Party’s chief financial
officer.

 

“Change in Control” — Section 9.15.

 

“Charges” shall mean all national, Federal, state, county, city, municipal
and/or other governmental (or any instrumentality, division, agency, body or
department thereof, including

 

4

--------------------------------------------------------------------------------


 

without limitation the PBGC) taxes, levies, assessments, charges, liens, claims
or encumbrances upon and/or relating to the Obligations, a Person’s Assets, a
Person’s business, a Person’s ownership and/or use of any of its Assets, a
Person’s income and/or gross receipts and/or a Person’s ownership and/or use of
any of its Assets.

 

“Charter Document” shall mean (i) with respect to a corporation: its certificate
or articles of incorporation or association and its by–laws or comparable
documents under non–US laws; (ii) with respect to a partnership: its partnership
agreement, certificate of partnership (if a limited partnership) and its
certificate of doing business under an assumed name (if a general partnership);
(iii) with respect to a trust, its trust agreement or declaration of trust; and
(iv) with respect to a limited liability company, its certificate of formation
and operating agreement or analogous documents; in each case, with such other
similar documents as Agent shall request or specify.

 

“Claims” — Section 12.21(b).

 

“Closing Checklist” shall mean the Closing Checklist in the form of Schedule
6.11 to the Agreement.

 

“Closing Office” shall mean the office of Agent at 1095 Avenue of the Americas,
New York, New York 10036 or such other office as may be designated in writing to
Borrowers by Agent.

 

“Closing Office Time” shall mean the local time in effect at the Closing Office.

 

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
from time to time.

 

“Cold Back-up Servicer” shall mean (1) an entity engaged principally in
providing data collection in connection with servicing loan portfolios and other
investment vehicles or (2) a banking institution.

 

“Collateral” — Section 10.30.

 

“Collateral Agency Agreement” shall mean that certain Collateral Agency
Agreement, dated as of the date hereof, between Agent, Collateral Agent, Lenders
and Borrowers.

 

“Collateral Agent” shall mean Agent in its capacity as agent under one or more
of the Security Documents and its successor and assigns (Agent, in such
capacity, being sometimes referred to herein and in other Loan Documents as the
“Collateral Agent” is such capacity he is only referred to as the Collateral
Agent and sometimes as the “Agent”).

 

“Collateral Assignment of Contract” — shall mean the Collateral Assignment of
Contract, dated as of the date hereof, made by FC Servicing to Collateral Agent.

 

“Consolidated Group” shall mean FC Commercial and its consolidated Subsidiaries,
other than the Harbor Debtors.

 

5

--------------------------------------------------------------------------------


 

“Crestone Facility” shall mean a $32 million line of credit provided by
FirstCity Denver Investment Corp. to Crestone Portfolio Entities used for the
acquisition and origination of Assets and payment of expenses related to those
Assets which is secured by a first priority lien on all assets of the Crestone
Portfolio Entities and a $2 million line of credit to be provided by FirstCity
Denver Investment Corp. to FirstCity Crestone LLC to be used exclusively for
working capital purposes.

 

“Crestone Notes” shall mean the promissory notes issued from time to time under
the Crestone Facility, as the same may be amended, restated or otherwise
modified from time to time with the prior written consent of the Lenders.

 

“Crestone Portfolio Entity” shall mean FC Crestone 07 Corp., FC Crestone
Colorado 07 LLC, FC Crestone 08 Corp., FC Crestone 09 Corp., FC Crestone 2009
Corp. and FC Crestone 2010 Corp.

 

“Default” shall mean any event which with notice or lapse of time, or both,
would become an Event of Default.

 

“Disbursement” — Section 2A.4(b).

 

“Disbursement Date” — Section 2A.4(a).

 

“Disclosure Restriction” — Section 7.1 (m).

 

“Dividend” — Section 8.11.

 

“Dollar Equivalent” shall mean, on any date of determination, with respect to
any amount in Euros, the equivalent in Dollars of such amount, determined by
Agent using the Exchange Rate then in effect.

 

“Dollars”, “U.S. $”, “$” and “U.S. dollars” shall mean the lawful currency of
the United States of America.

 

“Effective Date” — Section 6.

 

“Eligible Asset Pool” shall mean an Asset Pool, held by a Portfolio Entity from
an Eligible Seller for an all cash purchase price, which (unless Agent in its
discretion otherwise consents in writing) conforms in every respect with the
requirements of Exhibit D to the Agreement.

 

“Eligible Portfolio Entity” shall mean a partnership, corporation, trust, or
limited liability company or, if not formed in the United States, a similar
foreign organized entity which is a Portfolio Entity of which (i) if such
Portfolio Entity is a US Person, not less than 50% of each class of Equity
Interests is owned directly or indirectly by Borrower or a Primary Obligor,
(ii) no Equity Interests thereof owned directly or indirectly by Borrower or a
Primary Obligor are pledged to any Person other than Agent, for the benefit of
the Lenders, provided that the Equity Interests of a Crestone Portfolio Entity
may be pledged to secure the Crestone Facility, so long as the Crestone Notes
and documents securing the Crestone Facility are assigned to Agent to secure

 

6

--------------------------------------------------------------------------------


 

the obligations of Borrower herein, (iii) the Charter Documents and Shareholder
Agreements result in Permitted Shareholder Arrangements, (iv) which has no
Indebtedness other than Indebtedness under an Indebtedness Instrument
(a) pursuant to Approved Portfolio Leverage Arrangements, or with respect to
ABL, the ABL Facility, (b) incurred to pay development expenses related to real
estate, or (c) loaned to it by the owners of the Equity Interests of the
Portfolio Entity to pay Property Improvement Expenses, and (vi) in respect of
which no Disclosure Restriction exists.

 

“Environmental Laws” shall mean all laws, common law, statutes, rules and
regulations, and all judgments, decrees, franchises, orders or permits, issued,
promulgated, approved or entered thereunder by any Government Authority relating
to pollution or protection of the environment or occupational health and safety,
including, without limitation, those relating to emissions, discharges, releases
or threatened releases of any waste, pollutant, chemical, hazardous material,
hazardous substance, toxic substance, hazardous waste, special waste, petroleum
or petroleum–derived substance or waste, or any constituent of any such
pollutant material, substance or waste, into the environment (including, without
limitation, ambient air, surface water, ground water, land surface or subsurface
strata) or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of any waste, pollutant,
chemical, hazardous material, hazardous substance, toxic substance, hazardous
waste, special waste, petroleum or petroleum–derived substance or waste.

 

“Equity Interests” shall mean any equity interests issued by any Person,
including, without limitation, Stock (including, without limitation, common
stock and preferred stock), partnership interests or limited liability company
interests, any other securities convertible into, or exercisable for, any of the
foregoing or other securities of such Person, and options and warrants or other
rights to acquire any of the foregoing.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“ERISA Affiliate” shall mean any Person which is from time to time a member of a
controlled group or a group under common control with any Loan Party within the
meaning of Sections 414(b), 414(c), 414(m) or 414(o) of the Code or
Section 4001(a)(14) of ERISA.

 

“Euros” shall mean the single currency of the European Union as constituted by
the Treaty on the European Union.

 

“Eurocurrency Interest Determination Date” shall mean the date as of which LIBOR
is determined, which shall be two Business Days prior to the commencement of a
Eurocurrency Interest Period.

 

“Eurocurrency Interest Period” shall mean, with respect to each Eurocurrency
Loan, the interest period applicable pursuant to Section 3.9(a) hereof.

 

“Eurocurrency Loan” shall mean a Loan during any period that it bears interest
determined by reference to LIBOR.

 

7

--------------------------------------------------------------------------------


 

“European Acquisition Entity” shall mean a Foreign Portfolio Entity which has
acquired Assets that originated in Europe.

 

“Event of Default” shall mean each of the Events of Default defined in
Section 9.

 

“Exchange Act” — Section 9.15.

 

“Exchange Rate” shall mean with respect to Euros on a particular date, the rate
at which Euros may be exchanged into Dollars in London on a spot basis, as set
forth on the display page of the Reuters System applicable to Euros two Business
Days prior to such date as reasonably determined by Agent.  In the event that
such rate does not appear on any Reuters display page, the Exchange Rate with
respect to Euros shall be determined by reference to such other publicly
available service for displaying exchange rates as may be agreed upon by Agent
and Borrower or, in the absence of such agreement, such Exchange Rate shall
instead be determined by reference to Agent’s spot rate of exchange quoted to
prime banks in London in the London interbank market where its foreign currency
exchange operations in respect to Euros are then being conducted, at or about
noon, local time, two Business Days prior to such date for the purchase of
Dollars with Euros, for delivery on a spot basis; provided, however, that if at
the time of such determination, for any reason, no such rate is being quoted and
no other methods for determining the Exchange Rate can be determined as set
forth above, Agent may use any reasonable method it deems applicable to
determine such rate, and such determination shall be conclusive absent manifest
error.

 

“Excluded Entities” shall mean each Person listed on Schedule I—(EE).

 

“Excluded Notes” shall mean those notes listed on Schedule I—(EN).

 

“Execution Date” shall mean the date on which all parties to this Agreement
shall have signed a copy this Agreement (whether the same or different copies)
and shall have delivered the same to Agent.

 

“Executive Officer” shall mean the President of Borrower, the CFO of Borrower or
any Senior Vice President of a Borrower.

 

“Existing Credit Agreements” — Recitals.

 

“FC Capital” shall mean FC Capital Corp., a New York corporation.

 

“FC Commercial” shall mean FirstCity Commercial Corporation, a Texas
corporation.

 

“FC Mexico” shall mean FirstCity Mexico, Inc., a Texas corporation.

 

“FC Percentage” (x) with respect to any Portfolio Entity or any other Person
shall mean the percentage of outstanding shares of stock, limited liability
company interests or partnership interests (or, in the case of a non-US entity,
similar equity interests) of such Portfolio Entity or Person owned directly or
indirectly by FLBG or FC Servicing, (y) with respect to any Asset Pool or any
Asset owned by an Portfolio Entity, the FC Percentage with respect to such
Portfolio

 

8

--------------------------------------------------------------------------------


 

Entity, and (z) with respect to any Asset Pool or any Asset owned by any REO
Affiliate, the FC Percentage of the Portfolio Entity which is the parent of the
REO Affiliate.

 

“FC Holdings Real Property Financing Loans” shall mean the FCS Lancaster Loan.

 

“FC Servicing” shall mean FirstCity Servicing, Inc., a Texas corporation.

 

“FCFC” — Recitals.

 

“FCI Distribution Account” shall mean account number FR76 3000 4008 1800 0121
9939 227 maintained by FCI at BNP Paribas for deposit of Portfolio Entity
Proceeds of European Acquisition Entities and any distributions from MCS.

 

“FCM” shall mean FirstCity Mexico, S.A. de C.V.

 

“FCS Lancaster Loan” shall mean that certain loan in an original principal
amount not in excess of $2,200,000.00 made by FC Holdings to FCS Lancaster, Ltd.
on or about December 29, 2005.

 

“Fee Agreements” shall mean any partnership agreement, management agreement,
consulting agreement, or other agreement pursuant to which Borrower, any Primary
Obligor or any Related Entity is to be paid fees, distributions, allocations,
expense reimbursements, consideration, salary or other compensation in
consideration for providing management, personnel or services, in any form
whatsoever, from any Affiliate or from any other Person.  Services to be
rendered under Fee Agreements may include, but not be limited to consulting,
collecting revenues, paying operating expenses not paid directly by others, and
providing clerical and bookkeeping services.

 

“FH Partners” — Recitals.

 

“FH Partners Credit Agreement” — Recitals.

 

“Financial Statements” shall mean, with respect to any Person, the statement of
financial position (balance sheet) and the statement of earnings, cash flow, and
stockholders’ (or partners’ or members) equity of such Person.

 

“First B” shall mean First B Realty L.P., a Texas limited partnership.

 

“First X” shall mean First X Realty L.P., a Texas limited partnership.

 

“Fiscal Year” shall mean each January 1 to December 31 period.  “Fiscal Year”
followed by a year means the Fiscal Year with its Fiscal Year–End in such
calendar year.

 

“FLBG” — Introductory paragraph.

 

“Foreign Portfolio Entity” shall mean a Portfolio Entity domiciled in or with a
principal place of business in a country other than the United States or which
has acquired Assets located outside of the United States.

 

9

--------------------------------------------------------------------------------


 

“GAAP” shall mean generally accepted accounting principles (as promulgated by
the Financial Accounting Standards Board or any successor entity) in the United
States provided, that when with respect to a Person which is not a US Person,
GAAP shall mean the equivalent in such Person’s jurisdiction of organization.

 

“Government Authority” shall mean any nation or government, any state or
political subdivision thereof, any agency, authority, regulatory body, bureau,
central bank, commission, department or instrumentality of any of the foregoing
or any other entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government.

 

“Guarantor” shall mean each Primary Obligor and any other Person which is a
guarantor under any Guaranty.  “Guarantor” shall not include any Non-Covered
Entity.

 

“Guaranty” shall mean any one or more of the guaranties delivered pursuant to
Section 6 and each other guaranty agreement delivered in respect of the
Obligations, as each such agreement may be from time to time amended, extended,
restated, supplemented or otherwise modified.

 

“Guaranty Equivalent” shall mean any agreement, document or instrument pursuant
to which a Person directly or indirectly guarantees, becomes surety for,
endorses, assumes, agrees to indemnify the obligee of any other Person against,
or otherwise agrees, becomes or remains liable (contingently or otherwise) for,
such obligation, other than (i) by endorsements of instruments in the ordinary
course of business or (ii) indemnification of sellers of assets related to
breaches of confidential agreements and obligations related to performance of
purchase and sale agreements in the conduct of the Asset acquisition business. 
Without limitation, a Guaranty Equivalent shall be deemed to exist if a Person
agrees, becomes or remains liable (contingently or otherwise), directly or
indirectly: (i) to purchase or assume, or to supply funds for the payment,
purchase or satisfaction of, an obligation; (ii) to make any loan, advance,
capital contribution or other investment in, or a purchase or lease of any
property or services from, a Person; (iii) to maintain the solvency of such
Person; (iv) to enable such Person to meet any other financial condition; (v) to
enable such Person to satisfy any obligation or to make any payment; (vi) to
assure the holder of an obligation against loss; (vii) to purchase or lease
property or services from such Person regardless of the non–delivery of or
failure to furnish of such property or services; or (viii) in respect of any
other transaction the effect of which is to assure the payment or performance
(or payment of damages or other remedy in the event of nonpayment or
nonperformance) of any obligation.

 

“Harbor Debtors” shall mean, collectively, (i) Harbor Financial Mortgage Corp.,
(ii) NAF, Inc. (f/k/a New America Financial, Inc.), (iii) Hamilton Financial
Services Corp., (iv) Community National Mortgage Corp., (v) CalCap, Inc. and
(vi) Harbor Financial Group, Inc, and any Subsidiary of any such Person.

 

“Immaterial Entity” shall mean each Person listed on Schedule 10.37; provided,
that if any such Person engages in business or has assets with an aggregate fair
market value of $100,000 or more, such Person shall cease to constitute an
Immaterial Entity.  “Immaterial Entity” shall not include any Non-Covered
Entity.

 

10

--------------------------------------------------------------------------------


 

“Incidental Equity Interests” shall mean Equity Interests in a Person acquired
by a Portfolio Entity or Related Entity in settlement of collection of an asset
in the portfolio of such Portfolio Entity or Related Entity if such Equity
Interests so acquired (i) constitute Equity Interests in a Person engaged in a
business unrelated to the business of the Consolidated Group and such Person is
not Borrower or an Affiliate of Borrower or a Person in which or in an Affiliate
of which any other Equity Interest is owned by Borrower, any Primary Obligor or
any Related Entity at the time such Equity Interest is so acquired; and
(ii) have a value of less than $500,000.

 

“Indebtedness” shall mean, with respect to any Person (without duplication):
(i) all obligations on account of money borrowed by, or credit extended to or on
behalf of, or for or on account of deposits with or advances to, such Person;
(ii) all obligations of such Person evidenced by bonds, debentures,  notes or
similar instruments; (iii) all obligations of such Person for the deferred
purchase price of property or services other than trade payables incurred in the
ordinary course of business and on terms customary in the trade; (iv) all
obligations secured by a Lien on property owned by such Person (whether or not
assumed); and all obligations of such Person under Capitalized Leases (without
regard to any limitation of the rights and remedies of the holder of such Lien
or the lessor under such Capitalized Lease to repossession or sale of such
property); (v) the face amount of all letters of credit issued for the account
of such Person and, without duplication, the unreimbursed amount of all drafts
drawn thereunder, and all other obligations of such Person associated with such
letters of credit or draws thereon; (vi) all obligations of such Person in
respect of acceptances or similar obligations issued for the account of such
Person; (vii) all obligations of such Person under a project financing or
similar arrangement; (viii) all obligations of such Person under any interest
rate or currency protection agreement, interest rate or currency future,
interest rate or currency option, interest rate or currency swap or cap or other
interest rate or currency hedge agreement; and (ix) all obligations and
liabilities with respect to unfunded vested benefits under any “employee benefit
plan” or with respect to withdrawal liabilities incurred under ERISA by Borrower
or any ERISA Affiliate to a “multiemployer plan”, as such terms are defined
under the Employee Retirement Income Security Act of 1974.

 

“Indebtedness Instrument” shall mean any note, mortgage, indenture, chattel
mortgage, deed of trust, loan agreement, hypothecation agreement, Guaranty
Equivalent, pledge agreement, security agreement, financing statement or other
document, instrument or agreement evidencing or securing the payment of or
otherwise relating to the borrowing of monies.  Indebtedness Instruments shall
include, but not be limited to the Loan Documents.

 

“Indemnified Party” — Section 12.3(c).

 

“IRS” shall mean the Internal Revenue Service of the United States.

 

“Issuer” shall mean the Bank of Scotland in its capacity as a Lender hereunder
and not in its capacity as Agent.  References to the Lenders in this Agreement
and the other Loan Documents (when used to refer to Bank of Scotland) shall
(without duplication) include such Lender as Issuer.

 

“ITSA Agreement” — Section 6.16.

 

11

--------------------------------------------------------------------------------


 

“Key Employee” shall mean James Sartain, James Holmes and James Moore, or any
Person who the Lenders may hereafter approve as a replacement for any such
Person or prior replacement from time to time as Key Employees; at no time shall
there be more than three (3) Key Employees.

 

“Latin American Acquisition Entity” shall mean a Foreign Portfolio Entity which
has acquired Assets that originated in a Latin American country.

 

“LC Obligations” shall mean the aggregate amount (without duplication) of all LC
Outstandings.

 

“LC Outstandings” shall mean the aggregate Stated Amount (as reduced from time
to time) of all Letters of Credit issued hereunder and outstanding at any point
in time.

 

“Leak-Through Allowance” — Section 5.3(a)(vi).

 

“Legal Requirements” shall mean, with respect to any Person, all laws, common
law, statutes, rules and regulations of any Government Authority to which such
Person or any of its assets is subject or any judgment, decree, franchise, order
or permit of any Government Authority applicable to such Person or any of its
assets.

 

“Lender Assignee” — Section 12.4(a).

 

“Lenders” — introductory paragraph.

 

“Letter of Credit” shall mean a letter of credit issued pursuant to
Section 2A.1(a).

 

“Letter of Credit Fee”  — Section 2A.3(a).

 

“LIBOR” shall mean, for each Eurocurrency Interest Period, (x) the per annum
rate of interest at which U.S. Dollar or Euro deposits in the amount of the
outstanding principal balance of the Loan are or would be offered for such
Eurocurrency Interest Period in the London interbank market at 11:00 A.M. London
time two Business Days prior to the start of such Eurocurrency Interest Period
as published by the British Bankers’ Association as the “Interest Settlement
Rate” for such period, divided by (y) a percentage equal to 100% minus the then
stated maximum rate of all reserve requirements (including without limitation
any marginal, emergency, supplemental, special or other reserves required by
applicable law) applicable to any member bank of the Federal Reserve System in
the United States in respect of Eurocurrency funding or liabilities.

 

“Lien” shall mean any mortgage, deed of trust, security deed, pledge, security
interest, encumbrance, lien or other charge of any kind or any other agreement
or arrangement having the effect of conferring security (including any agreement
to give any of the foregoing, any assignment or lease in the nature thereof, and
any conditional sale or other title retention agreement), any lien arising by
operation of law, and the filing of or agreement to give any financing statement
under the Uniform Commercial Code of any jurisdiction (or any similar or 
comparable law of any jurisdiction that has not enacted the Uniform Commercial
Code).

 

12

--------------------------------------------------------------------------------


 

“ Limited Guaranty” shall mean the Limited Guaranty Agreement dated the Closing
Date executed by FCFC in favor of the Lenders.

 

“Limited Guaranty Agreement” shall mean that certain Limited Guaranty Agreement,
made of the date hereof, by FCFC in favor of Agent.

 

“Loan Commitment” shall mean as to each Lender, the amount set forth opposite
its name on Schedule 2.1 under the heading “Loan Commitment” as such amount may
be modified by the provisions of any Transfer Supplement from time to time
entered into and as the same may from time to time be reduced or terminated
pursuant to Section 2.8(b) , Section 9 or any other Section of the Agreement.

 

“Loan Documents” shall mean, individually and collectively, this Agreement, the
Notes, the Letters of Credit, the Guaranties, the Pledge Agreements, the
Security Agreements, the other Security Documents and all other instruments and
agreements heretofore or from time to time hereafter executed by or on behalf of
Borrowers, any Primary Obligor, any Related Entity or any other Loan Party in
connection herewith or therewith, in each case as amended, extended, restated,
supplemented or otherwise modified from time to time.  Without limiting the
generality of the foregoing, each amendment to (or constituting part of) this
Agreement or any other Loan Document and each instrument and agreement
(including, without limitation, consents or waivers, but excluding any
amendment, consent or waiver executed prior to the Effective Date) executed in
connection with any Loan Document shall be deemed to be a Loan Document for all
purposes of the Agreement and the other Loan Documents.

 

“Loan Party” shall mean, individually and collectively, Borrowers, each Primary
Obligor and each other Person, which has executed any Security Document as a
pledgor or grantor of collateral thereunder.  “Loan Party” shall not include any
Non-Covered Entity.

 

“Loan(s)” — Section 2.1(a).

 

“Loans Outstandings” as of any particular date shall mean the aggregate
outstanding principal amount of Loans as of such date in Dollars, after
converting all Loans outstanding in Euros to the Dollar Equivalent, based on the
Exchange Rate as determined on the immediately preceding Reset Date.

 

“Majority Lenders” as of a particular date shall mean the holders of at least
51% of the aggregate unpaid principal amount of all Loans at the particular time
outstanding.

 

“Management Letter” shall mean any correspondence or report submitted by the
Auditors to a Loan Party’s chief executive officer, its Board of Directors or
any committee thereof containing comments and suggestions concerning a Loan
Party’s accounting procedures and systems based upon the work done by the
Auditors during their annual or other audit.

 

“Material Adverse Change” shall mean a material adverse change in (i) the
business, properties, operations, prospects or condition (financial or
otherwise) of Borrower, the Primary Obligors, Portfolio Entities and the Related
Entities, taken as a whole or (ii)  the ability of Borrower or any other Loan
Party to perform, or of Agent to enforce, any of the Obligations.

 

13

--------------------------------------------------------------------------------


 

“Material Adverse Effect” shall mean an effect that would result in a Material
Adverse Change.

 

“Material Portfolio Entity” shall mean each Portfolio Entity, each Person listed
on Schedule I—(MPE) and each other Portfolio Entity (other than a Foreign
Portfolio Entity) with a Net Present Equity Value of $5,000,000 or more.  Each
such  Person, which at any time constitutes a Material Portfolio Entity shall
continue to constitute a Material Portfolio Entity until the time (if any) when
Borrower sends to Agent written notice (a “Redesignation Notice”) executed by an
Executive Officer of Borrower certifying, as to such Person that the Net Present
Equity Value of such Person (the “Subject MPE”) is below $5,000,000 and has been
below $5,000,000 for the preceding period of 90 consecutive days or more, and
requesting that such Subject MPE no longer constitute a Material Portfolio
Entity.   Provided that Borrower provides such additional information, if any,
that Agent may request with respect to such Subject MPE and that Agent has not
given Borrower notice that it disputes such redesignation of such Subject MPE 
within 30 days after receiving such Redesignation Notice or, if later, within 30
days after Agent received additional information (if any) requested by it with
respect to such requested redesignation, the Subject MPE shall cease to
constitute a Material Portfolio Entity (until, the time, if any, that such
Subject MPE  again satisfies the criteria applicable to Material Portfolio
Entities).

 

“Maturity Date” shall mean June 25, 2013.

 

“MCS” shall mean MCS et Associes S.A.

 

“Minn Servicing” shall mean FirstCity Serving of Minnesota, Inc.

 

“Multiemployer Plan” shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 3(37) of ERISA and to which
any Loan Party or any ERISA Affiliate of either Borrower contributes or has been
obligated to contribute.

 

“Multiparty Pledge Agreement “ — shall mean that certain Pledge Agreement, dated
as of the date hereof, by and between FC Europe, FC International, FC Mexico,
FLBG, FLBG Holdings Investment LP, FLBG Holdings GP Corp., FLBG Holdings Corp.
and Collateral Agent.

 

“Net Collections” with respect to a Portfolio Entity for any applicable period
shall mean the gross aggregate amount received during such period by the
Portfolio Entity on account of the Assets of the Portfolio Entity (including, in
addition, amounts received by any REO Affiliate of such Portfolio Entity) or
collateral therefor, and including amounts received on account of such Assets
prior to the commencement of such period which were paid to or for the benefit
of such Portfolio Entity during such period, reduced by (a) amounts which were
paid directly to the Permitted Portfolio Company Creditor of such Portfolio
Entity under an Approved Portfolio Leverage Arrangement or amounts which were
remitted to such Creditor, in either case pursuant to the requirements of such
Approved Portfolio Leverage Arrangement, which, in any such case, have not been
released by such Creditor to (or for the benefit of) such Portfolio Entity
(and/or any REO Affiliate thereof), (b) servicing fees, custodial fees and
lockbox bank fees related to such Assets paid by such Portfolio Entity during
such period, (c) escrow payments or deposits

 

14

--------------------------------------------------------------------------------


 

made by any obligor related to an Asset, (d) reasonable accounting and legal
fees paid by the Portfolio Entity related to the operation of the Portfolio
Entity, and (e) Portfolio Protection Expenses related to the Assets of the
Portfolio Entity or its related REO Affiliate.

 

“Net Present Equity Value” shall mean, with respect to any Person, the amount
determined by multiplying (x) the FC Percentage in respect of such Person and
(y) the amount by which (A) the Net Present Value of the Assets of such Person
exceeds (B) the sum of (i) outstanding Indebtedness of such Person under any
Approved Portfolio Leverage Arrangements and (ii) indebtedness for money
borrowed by, or for any monetary judgment rendered against, such Person; in the
case of the determination of the Net Present Equity Value of an REO Affiliate
the outstanding Indebtedness of the REO Owner under any Approved Portfolio
Leverage Arrangements shall be allocated proportionately between the REO
Affiliate and the REO Owner.

 

“Net Present Value” as to any Asset or Asset Pool, the net present value of all
reasonably projected future collections from such Asset(s) reduced by reasonable
and necessary collection expenses and discounted using the “ASR NPV” discount
rate assignments utilized by the Portfolio Entity in making such determinations
for each Asset as set forth on Exhibit F to the Agreement, as adjusted from time
to time with the approval of Agent; all of which determinations must be
reasonably satisfactory to Agent.

 

“Non-Covered Entity” shall mean FC Investment Holdings Corporation, FC
Diversified Holdings LLC, FC Highway 6 Holdings LLC, FC Imperial Holdings LLC,
VFC Partners 4 LLC, VFC Partners 5 LLC, FC Capital Corp. or any of their
subsidiaries or other entities in which such persons own any equity interest.

 

“Non-Default Voluntary Custodial Arrangement” shall mean an arrangement to
perfect a lien in favor of Agent or the holder of a different Permitted Lien, in
each case, on certain specified Assets of a Person entered into voluntarily by a
Portfolio Entity or Related Entity at a time when no Default or Event of Default
has occurred and is continuing.

 

“Notes” — Section 2.2.

 

“Notice of Conversion” — Section 3.10

 

“Obligations” shall mean (x) with respect to each Loan Party other than
Borrower, all obligations of such Loan Party with respect to the repayment or
performance of any obligations (monetary or otherwise) of Borrower arising under
or in connection with this Agreement, the Notes or any other Loan Document, and
(y) with respect to Borrower, all obligations of Borrower with respect to the
repayment or performance of obligations (monetary or otherwise) arising under or
in connection with this Agreement, Letters of Credit, the Notes or any other
Loan Document.

 

“Other Indebtedness Instrument Unmatured Default” — Section 7.1(f).

 

“Other Laws” — Section 3.4.

 

“Overhead Allowance” — Section 5.6(a).

 

15

--------------------------------------------------------------------------------


 

“Parent” shall mean any Person now or at any time hereafter owning or
controlling (alone or with Borrower, any Subsidiary and/or any other Person) at
least a majority of the issued and outstanding Stock or other ownership interest
of Borrower or any Subsidiary.  For purposes of this definition, “control” shall
have the same meaning ascribed to such term in the definition of “Affiliate”. 
Notwithstanding the forgoing, no Person shall be a Parent which is not a Parent
of Borrower or a 51% or more owned subsidiary, directly or indirectly, of
Borrower.  “Parent” shall not include any Non-Covered Entity.

 

“Past–Due Rate” — Section 3.3.

 

“Payment Date” — Section 5.3.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA.

 

“Pension Plan” shall mean any employee pension benefit plan subject to Title IV
of ERISA and maintained by any Loan Party or any ERISA Affiliate of any Loan
Party or any such plan to which any Loan Party or any ERISA Affiliate is or has
been required to contribute on behalf of any of its employees, other than a
Multiemployer Plan.

 

“Permitted Liens” shall mean (i) any liens created pursuant to the Loan
Documents in favor of Agent for the benefit of Lenders and Agent to secure the
Obligations; (ii)  liens for Charges which are not yet due and payable, or
claims and unfunded liabilities under ERISA not yet due and payable or which are
being contested in good faith by appropriate proceedings diligently pursued;
(iii) liens arising in connection with worker’s compensation, unemployment
insurance, old age pensions and social security benefits which are not overdue
or are being contested in good faith by appropriate proceedings diligently
pursued, provided that in the case of any such contest any proceedings commenced
for the enforcement of such lien shall have been duly suspended and such
provision for the payment of such lien has been made on the books of Borrower
(or the applicable Affiliate) as may be required by GAAP; (iv) liens incurred in
the ordinary course of business to secure the performance of statutory
obligations arising in connection with progress payments or advance payments due
under contracts with the United States Government or any agency thereof entered
into in the ordinary course of business; (v) any liens securing Indebtedness of
Borrower (or any Affiliate) to any Persons in an amount not greater than
$250,000 for each such Person, provided the aggregate amount of Indebtedness
secured by all such liens shall not exceed $500,000; (vi) Charges relating to
Assets of First B and First X; (vii) as to any Affiliate, other than Borrower, a
Primary Obligor or a Portfolio Entity, purchase money liens securing permitted
indebtedness incurred in connection with the acquisition of Assets and other
indebtedness incurred under the credit agreement under which such permitted
indebtedness to acquire such Assets was incurred so long as such liens encumber
only the Assets acquired, (viii) as to any Affiliate, other than Borrower or a
Primary Obligor or a Portfolio Entity, liens relating to permitted Indebtedness
incurred in connection with the warehousing of Assets or the securitization of
Assets, so long as such liens encumber only the Assets warehoused or
securitized; (ix) those liens disclosed on Schedule (PL); (x) liens on Assets of
a Portfolio Entity in favor of the Person providing financing under an Approved
Portfolio Leverage Arrangement in respect of the acquisition of Assets acquired
pursuant to such Approved Portfolio Leverage Arrangement to the extent such
liens are required by, and secure

 

16

--------------------------------------------------------------------------------


 

only obligations under, such Approved Portfolio Leverage Arrangement; and
(xi) liens on real property of a Portfolio Entity or an REO Affiliate in favor
of a Person providing financing of development expenses related to such real
property which is permitted under Section 8.3(x).

 

“Permitted Portfolio Company Creditor” shall mean those creditors of a Portfolio
Entity which have provided loans pursuant to Approved Portfolio Leveraged
Arrangement.

 

“Permitted Restrictions” on the payment of dividends by a Person shall mean
provisions (i) of an Approved Portfolio Leverage Arrangement, or (ii) of a loan
agreement, as in effect when first entered into, to which such Person is a party
as borrower which prohibit such Person from paying dividends for either of the
following reasons:

 

(x)           the funds from being distributed are required to satisfy a
leverage or required reserve amount covenant (but only if such covenant would
not reasonably be expected to significantly impair such Person’s ability to pay
dividends if anticipated cash flows are received as and when anticipated and in
approximately the amounts anticipated); and

 

(y)           such dividends are restricted when there exists an event of
default of a customary type to be found in such agreements and that also permits
the relevant lender to accelerate the maturity of indebtedness outstanding under
such agreement.

 

“Permitted Shareholder Agreement” shall mean a Shareholder Agreement with terms
permitted by Exhibit E.

 

“Permitted Shareholder Arrangements” shall mean arrangements which would arise
from a Permitted Shareholder Agreement.

 

“Person” shall mean and include an individual, a partnership, a corporation
(including a business trust), a joint stock company, a limited liability
company, a trust, an unincorporated association, a joint venture or other entity
or a government or an agency or political subdivision thereof.

 

“Plan” shall mean any “employee benefit plan” (within the meaning of
Section 3(3) of ERISA) maintained by any Loan Party or any ERISA Affiliate or
any such plan to which any Loan Party or any ERISA Affiliate is or has been
required to contribute on behalf of any of its employees, other than a
Multiemployer Plan.

 

“Pledge Agreement” means each of (or, as the context requires, any of) the
Borrower Pledge Agreements, Multiparty Pledge Agreement, Collateral Assignment
of Contract and any other pledge agreement made for the benefit of the Lenders
by the Borrowers or the Affiliates.

 

“Pledged Entity” shall mean any Person any Equity Interest in which has been
pledged to Agent to secure the Obligations.  “Pledged Entity” shall not include
any Non-Covered Entity.

 

“Pledged Notes” shall mean those certain promissory notes listed on Schedule
I—(PN) and any other promissory notes which have been delivered to Agent and in
which the Collateral Agent holds a perfected security interest of the first
priority pursuant to a Pledge Agreement to which the Collateral Agent is party.

 

17

--------------------------------------------------------------------------------


 

“Portfolio Entity” shall mean any entity (other than an REO Affiliate or an
Immaterial Entity) in which Borrower or a Primary Obligor is directly or
indirectly an equity owner and which was formed for the purpose of acquiring
Asset Pools, including FHP, and shall also include Bosque Leasing, L.P. (which
is owned by Bosque Asset Corp. and Bosque GP Corp.).  “Portfolio Entity” shall
not include any Non-Covered Entity.

 

“Portfolio Entity—50%” shall mean any Portfolio Entity of which Borrower or any
Subsidiary directly or indirectly owns exactly 50% of the voting interests or
any class of other Equity Interests of such Portfolio Entity.  “Portfolio
Entity-50%” shall not include any Non-Covered Entity.

 

“Portfolio Entity Proceeds” for any Portfolio Entity in respect of any Payment
Date shall mean the sum of (I) the FC Percentage of the Net Collections, plus
(II) any proceeds from a sale or transfer of any Equity Interests issued by such
Portfolio Entity to FC Commercial or other Wholly Owned Subsidiary, as
applicable, plus (III) the FC Percentage of any proceeds of a sale or transfer
of any Equity Interests issued by any REO Affiliate related to such Portfolio
Entity; (it being understood that any reference in this definition to any sale
or transfer of Equity Interests issued by any Portfolio Entity or REO Affiliate
shall not be construed to affect or modify any prohibition thereof or
requirement for the obtaining of any consent relating thereto set forth
elsewhere in this Agreement).

 

“Portfolio Protection Expense Report” — Section 7.2(d).

 

“Portfolio Protection Expenses” with respect to a Portfolio Entity shall mean
expenses or other amounts which (w) such Portfolio Entity has reasonably
determined are necessary to advance to one of its REO Affiliates for reasonable
and necessary expenses to preserve or protect real property owned by such REO
Affiliate, or (x) constitute reasonable and customary, necessary leasing
commissions, reasonable and necessary tenant improvement costs paid by such
Portfolio Entity or REO Affiliate pursuant to a written lease or capital
improvements to such property required in order for the property to be so
leased, or (y) such Portfolio Entity has reasonably determined are necessary to
protect other Assets securing indebtedness owed to such Portfolio Entity, or
(z) constitute obligor funding obligations, such expenses or other amounts to
constitute Portfolio Protection Expenses when amounts therefor are retained by
such Portfolio Entity or REO Affiliate or, if earlier, when such expenses or
other amounts are paid.

 

“Primary Obligor” shall mean any of (i) FC International; (ii) FC Mexico;
(iii) FC Europe; and (iv) any other Guarantor and Primary Obligors shall mean
all of the foregoing collectively.  “Primary Obligor” shall not include any
Non-Covered Entity.

 

“Purchasing Lenders” — Section 12.4(c).

 

“Rate of Borrowing” — Section 3.5.

 

“Records” shall mean all books, records, computer records, computer software,
ledger cards, programs and other computer materials, customer and supplier
lists, invoices, orders and other property and general intangibles at any time
evidencing or relating to Assets.

 

18

--------------------------------------------------------------------------------


 

“Recoveries” shall mean any funds, or substitution of receipts or collateral,
received by the Lenders or Agent (a) from the sale, collection or other
disposition of Collateral pursuant to the Security Documents, or (b) from any
distribution to any of the Lenders or Agent, or abandonment to any of them, or
substitute Liens or payment given to any of them pursuant to events or
proceedings of the nature referred to in Section 9.8 of the Agreement, or
otherwise, which distribution or abandonment pertains to the Collateral.

 

“Regulatory Change” means, relative to any Lender, Collateral Agent or Agent,
any change after the Effective Date in any (or the adoption after the Effective
Date of any new):

 

(a)           United States Federal, state or local law or foreign law
applicable to Agent, Collateral Agent or Lender; or

 

(b)           regulation, interpretation, directive, or request (whether or not
having the force of law) applying to Agent or any Lender of any Government
Authority charged with the interpretation or administration of any law referred
to in clause (a) or of any fiscal, monetary, central bank or other authority
having jurisdiction over Agent, Collateral Agent or Lender.

 

“Reimbursement Obligation” Section 2A.4(g).

 

“Related Entity” shall mean each entity identified on Schedule  I—(RE), as well
as, subject to the final sentence of this definition, any other entity, other
than a Primary Obligor, Portfolio Entity, or Immaterial Entity, any Equity
Interest of which is owned by Borrower, any Primary Obligor, any Portfolio
Entity, any Immaterial Entity or any other Related Entity. Notwithstanding the
foregoing, no Immaterial Entity or any Harbor Debtor shall constitute a Related
Entity.  “Related Entity” shall not include any Non-Covered Entity.

 

“Release” — Section 6.15.

 

“REO Affiliate” shall mean a Person, other than Borrower, a Primary Obligor or a
Material Portfolio Entity, which is a corporation, limited liability company or
partnership 100% of the Equity Interests in which are owned by a Portfolio
Entity (the “REO Owner”) (or, in the case of such an entity which is a limited
partnership, 100% of the limited partnership interest of which is owned by the
REO Owner and 100% of the interest in the general partner is owned by the REO
Owner), which Person has been established solely to acquire, from the REO Owner
or a seller from which the Portfolio Entity is acquiring other Assets, title to
(and owns no Assets other than) parcels of real property (or distressed notes
secured by real property for purposes of obtaining title to real property
securing such loans) in exchange for, with respect to each such parcel, a
promissory note in a principal amount no less than 96% of the value (as
reasonably determined by the REO Owner and the REO Affiliate) of the property;
provided  that no Person shall constitute or continue to constitute an REO
Affiliate if (A) such Person acquires property from any Person other than
(x) the REO Owner or a Person from whom the REO Owner is acquiring other Assets,
or (y) in the case where it has acquired a note from the REO Owner solely for
purposes of acquiring title to the real property securing such note, the obligor
of such note; or (B) engages in any business other than business incidental to
owning and selling the parcels of real property so acquired by such REO
Affiliate.

 

19

--------------------------------------------------------------------------------


 

“REO Excess Value Adjustment” shall mean the amount, if any, by which the Net
Present Equity Value of all REO Affiliates exceeds 25% of the Aggregate Net
Present Equity Value.

 

“REO Post—25% Time” shall mean any time on or after the Net Present Equity Value
of all REO Affiliates exceeds 25% of the Aggregate Net Present Equity Value,
until two Business Days after Borrower gives Agent written notice along with
evidence satisfactory to Agent that such Net Present Equity Value of Assets of
REO Affiliates no longer so exceeds 25 % of the Aggregate Net Present Equity
Value.

 

“Reportable Event” shall mean a Reportable Event described in Section 4043 of
ERISA and the regulations issued thereunder.

 

“Requisite Consents” — Section 6.6.

 

“Reset Date” — Section 2.5.

 

“Revolving Credit Agreement” — Recitals.

 

“SBA” shall mean the United States Small Business Administration or any other
federal agency administering the SBA Act.

 

“SBA Act” shall mean the Small Business Act of 1953, as in effect from time to
time.

 

“SBA Loans” shall mean any loans made by ABL to small businesses and partially
guaranteed by SBA, all originated in accordance with the SBA Rules and
Regulations and pursuant to the authorization contained in Section 7(a) of the
SBA Act.

 

“SBA Rules and Regulations” shall mean the SBA Act, any other legislation
binding on the SBA relating to financial transactions, and any loan guaranty
agreement and rules and regulations promulgated from time to time under the SBA
Act, and any SBA Standard Operating Procedures and Official Notices, all as from
time to time in effect.

 

“SEC” shall mean the Securities and Exchange Commission.

 

“SEC Reports” — Section 10.26(c).

 

“Securities” shall have the meaning ascribed to that term in the Securities Act
of 1934.

 

“Securities Laws” shall mean all applicable Federal and state securities laws
and regulations promulgated pursuant thereto.

 

“Security Agreements” shall mean any one or more of the security agreements
delivered pursuant to Section 6C and each other security agreement heretofore or
from time to time hereafter delivered in respect of the Obligations, as each
such agreement may be from time to time amended, extended, restated,
supplemented or otherwise modified.

 

20

--------------------------------------------------------------------------------


 

“Security Documents” shall be the collective reference to (x) each of the
agreements referred to in Section 6 (or on the Closing Checklist referred to
therein) pursuant to which Collateral is or was granted or is or was intended to
be granted, directly or indirectly, to Agent on behalf of the Lenders, (y) each
agreement entered into after the Execution Date pursuant to which any collateral
is or was granted or is or was intended to be granted, directly or indirectly,
to Agent on behalf of the Lenders and any other Person (if any) sharing an
interest in such collateral, and (z) all amendments, supplements or other
modifications to such agreements or replacements thereof.  Without limiting the
generality of the foregoing, each Security Agreement, each Pledge Agreement,
each cash collateral agreement securing any Obligation, each depositary bank
acknowledgement relating to any bank account of any Loan Party, each other
agreement pursuant to which any obligations are subordinated to any of the
Obligations (whether pursuant to a subordination agreement, subordination
provisions in any other agreement or instrument or otherwise), each Pledged
Note, and each security agreement securing the obligations under any Pledged
Note shall constitute Security Documents.  However, as to a Loan Party, the term
“Security Document” shall not include any such document as to which such Loan
Party is released from all its obligations thereunder by Agent or the Lenders in
accordance with the terms hereof or thereof.

 

“Servicing Restricted Funds” means funds received by FC Servicing or Minn
Servicing in the ordinary course of such company’s servicing business for the
account of Persons other than FC Servicing, Minn Servicing, Borrower or any
other Subsidiary of Borrower.

 

“Senior Lender” — introductory paragraph.

 

“Senior Loan” — recitals.

 

“Senior Note” — Section 2.2.

 

“Shareholder Agreement” shall mean any agreement (other than a certificate of
incorporation, customary by–laws, a limited liability company formation
certificate or a partnership formation certificate but including resolutions of
any Person owning any Equity Interests in such Person) among any holders of
Equity Interests issued by Borrower, any Primary Obligor or any Related Entity
relating to the management of any such Person or any of the rights or privileges
of any holders of Equity Interests of any such Person.

 

“Stated Amount” shall mean, as to each Letter of Credit, the maximum amount
payable thereunder to the beneficiary thereof upon compliance with the terms and
conditions stated therein, as such amount may be reduced from time to time.

 

“Stock” shall mean all shares and other Equity Interests issued by a
corporation, whether voting or non–voting, including but not limited to, common
stock, warrants, preferred stock, convertible debentures, and all agreements,
instruments and documents convertible, in whole or in part, into any one or more
or all of the foregoing.

 

“Subordinated Credit Agreement” — Recitals.

 

“Subordinated Lender” — Introductory paragraph.

 

21

--------------------------------------------------------------------------------


 

“Subordinated Loan” — Recitals.

 

“Subordinated Note” — Section 2.2.

 

“Subordination Agreement” shall mean the Subordination Agreement dated as of
October 31, 2007 by and among BoS (USA), the Agent and FC, as amended and
restated on the date hereof.

 

“Subsidiary” of any Person (the “First Person”) shall mean any other Person more
than 50% of the indicia of equity rights (whether capital stock or otherwise) of
which is at the time owned, directly or indirectly by the First Person and/or by
one or more of such First Person’s Subsidiaries other than the Harbor Debtors
and Immaterial Entities.  Unless otherwise indicated, references to Subsidiaries
shall refer to Subsidiaries of Borrower.  “Subsidiary” shall not include any
Non-Covered Entity.

 

“Summary Waterfall Certificate” shall mean a certificate in a form approved by
Agent which sets forth summary information as to all Waterfall Certificates
being delivered on or about the same day as such certificate

 

“Tangible Net Worth”, at any time, shall mean the total of shareholders’ equity
(including capital stock (both common and preferred), additional paid–in capital
and retained earnings after deducting treasury stock of a Person), less the sum
of the total amount of any intangible Assets, which, for purposes of this
definition, shall include, without limitation, general intangibles and, if
applicable, all accounts receivable not incurred in the ordinary course of
business from any Affiliate of such Person or any loans to directors or officers
of any Affiliate of such Person, unamortized deferred charges and good will, all
as determined in accordance with GAAP.

 

“Taxes” — Section 5.4.

 

“Termination Event” shall mean (i) a Reportable Event described in Section 4043
of ERISA and the regulations issued thereunder (other than a Reportable Event
not subject to the provision for 30–day notice to the PBGC under such
regulations), or (ii) the withdrawal of any Loan Party or any of its ERISA
Affiliates from a Pension Plan during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA, or (iii) the issuance of a
notice of intent to terminate a Pension Plan or the treatment of a Pension Plan
amendment as a termination under Section 4041 of ERISA, or (iv) receipt by any
Loan Party or any ERISA Affiliate of notice of the PBGC’s intention to terminate
any Pension Plan or to have a trustee or the PBGC appointed to administer any
Pension Plan or (v) any other event or condition which might constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan.

 

“Total Outstandings” as of a particular date shall mean the sum of (i) Loans
Outstandings on such date and (ii) LC Obligations on such date.

 

“Transfer Supplement” — Section 12.4(c).

 

“Transfer” shall mean any sale, conveyance, lease or other disposition (and
“Transferred”, “Transferring” and other variations thereof shall have
correlative meanings).

 

22

--------------------------------------------------------------------------------


 

“UCC” — Section 10.30.

 

“United States”, “US” or “U.S.” shall mean the United States of America.

 

“Upfront Fee” — Section 4.4.

 

“US Person” shall mean a Person formed under the laws of the United States, any
of the 50 states or the District of Columbia or any territory of the United
States.

 

“Valuation Certificate” — Section 6.18.

 

“Waterfall Certificate” in respect of any Payment Date shall mean a completed
made by FLBG in a form approved by Agent which sets forth information with
respect to Net Collections of an Asset Pool during the preceding period to which
such certificate is applicable and such other information as Agent shall
require.

 

“Wave Litigation” shall mean FH Partners LLC v. Superior Funding, Inc., Wave Tec
Pools, Inc., Nations Pool Supply, Inc., Jason B. Herring and Kimberly McCormick
aka Kimberly Herring.

 

“Wholly-Owned Subsidiary” shall mean any Subsidiary of Borrower of which all of
the outstanding shares of stock, limited liability company interests or
partnership interests (as the case may be) are owned by Borrower and/or one or
more wholly owned direct or indirect Subsidiaries of Borrower.  “Wholly-Owned
Subsidiary” shall not include any Non-Covered Entity.

 

23

--------------------------------------------------------------------------------